     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 1 of 235
                                                                           1




 1                          UNITED STATES DISTRICT COURT
 2                           DISTRICT OF MASSACHUSETTS
 3     _______________________________
 4     UNITED STATES OF AMERICA,
 5                           Plaintiff,              Criminal Action
                                                     No. 16-CR-10343-ADB
 6     v.
                                                     February 11, 2019
 7     MICHAEL J. GURRY, RICHARD M.                  Pages 1 to 235
       SIMON, SUNRISE LEE, JOSEPH A.
 8     ROWAN, and JOHN KAPOOR,
 9                        Defendants.
       _______________________________
10

11

12
                       TRANSCRIPT OF JURY TRIAL -- DAY 16
13                  BEFORE THE HONORABLE ALLISON D. BURROUGHS
                          UNITED STATES DISTRICT COURT
14                       JOHN J. MOAKLEY U.S. COURTHOUSE
                                ONE COURTHOUSE WAY
15                               BOSTON, MA 02210
16

17

18

19

20

21

22                             JOAN M. DALY, RMR, CRR
                                RACHEL M. LOPEZ, CRR
23                            Official Court Reporter
                          John J. Moakley U.S. Courthouse
24                         One Courthouse Way, Room 5507
                                  Boston, MA 02210
25                            joanmdaly62@gmail.com
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 2 of 235
                                                                        2




 1     APPEARANCES:
 2
       FOR THE GOVERNMENT:
 3
                 FRED WYSHAK
 4               K. NATHANIEL YEAGER
                 DAVID G. LAZARUS
 5               Assistant U.S. Attorneys
                 United States Attorney's Office
 6               John Joseph Moakley Federal Courthouse
                 1 Courthouse Way
 7               Suite 9200
                 Boston, Massachusetts 02210
 8               617.748.3100
                 fred.wyshak@usdoj.gov
 9               nathaniel.yeager@usdoj.gov
                 david.lazarus2@usdoj.gov
10

11     FOR THE DEFENDANT MICHAEL J. GURRY:
12               TRACY A. MINER
                 MEGAN A. SIDDALL
13               Demeo LLP
                 200 State Street
14               Boston, Massachusetts 02109
                 617.263.2600
15               tminer@demeollp.com
                 msiddall@demeollp.com
16

17     FOR THE DEFENDANT RICHARD M. SIMON:
18               STEVEN A. TYRRELL
                 PATRICK J. O'TOOLE, JR.
19               Weil, Gotshal & Manges LLP
                 100 Federal Street
20               Boston, Massachusetts 02110
                 617.772.8365
21               steven.tyrrell@weil.com
                 patrick.otoole@weil.com
22

23

24

25
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 3 of 235
                                                                        3




 1     APPEARANCES (continued):
 2
       FOR THE DEFENDANT SUNRISE LEE:
 3
                 PETER C. HORSTMANN
 4               Law Offices of Peter Charles Horstmann
                 450 Lexington Street
 5               Suite 101
                 Newton, Massachusetts 02466
 6               617.723.1980
                 pete@horstmannlaw.com
 7

 8     FOR THE DEFENDANT JOSEPH A. ROWAN:
 9               MICHAEL KENDALL
                 ALEXANDRA I. GLIGA
10               White & Case, LLP
                 75 State Street
11               Boston, Massachusetts 02109
                 617.939.9310
12               michael.kendall@whitecase.com
                 alexandra.gliga@whitecase.com
13

14     FOR THE DEFENDANT JOHN KAPOOR:
15               BETH WILKINSON
                 KOSTA S. STOJILKOVIC
16               Wilkinson Walsh Eskovitz
                 2001 M Street NW
17               Washington, D.C. 20036
                 202.847.4000
18               bwilkinson@wilkinsonwalsh.com
                 kstojilkovic@wilkinsonwalsh.com
19
                 AARON M. KATZ
20               BRIEN T. O'CONNOR
                 Ropes & Gray
21               Prudential Tower
                 800 Boylston Street
22               Boston, Massachusetts 02199
                 617.951.7385
23               aaron.katz@ropesgray.com
                 boconnor@ropesgray.com
24

25
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 4 of 235
                                                                               4




 1                                TABLE OF CONTENTS
 2

 3                                 TRIAL WITNESSES
 4     On behalf of the Plaintiff:                                         Page
 5      KIM FORDHAM
 6               By Ms. Miner                                                22
 7               By Mr. Lazarus                                              61
 8               By Ms. Miner                                                68
 9      HEATHER ALFONSO
10               By Mr. Lazarus                                              70
11

12

13                                     EXHIBITS
14                                                                      Admitted
15      Number 1836 and 1836.2                                              101
16      Number 1837                                                         109
17      Number 1838                                                         104
18      Number 1839 and 1839.2                                               98
19      Number 6114                                                          59
20      Number 6118                                                          28
21      Number 6125                                                          60
22      Number 6126                                                          24
23      Number 6127                                                          27
24      Number 6129                                                          69
25
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 5 of 235
                                                                        5




 1                              P R O C E E D I N G S
 2                 (The following proceedings were held in open court
 3     before the Honorable Allison D. Burroughs, United States
 4     District Judge, United States District Court, District of
 5     Massachusetts, at the John J. Moakley United States
 6     Courthouse, One Courthouse Way, Boston, Massachusetts, on
 7     February 11, 2019.)
 8                 MR. WYSHAK: So Your Honor, I think it became
 9     apparent on Friday that the defendants are in possession of
10     certain materials, which are privileged, which corporations
11     claim to privilege. And I only raise this in the context of
12     how their position regarding our ability to call witnesses
13     like Cellestini, Zacks, and Danielle Davis, they're claiming
14     that they don't have these materials and it would be a burden
15     upon them to get up to speed with these materials, in order
16     to cross-examine these witnesses.
17                 So I'm asking that we get an accurate statement
18     from the defense regarding the extent of their possession of
19     these privileged materials.
20                 THE COURT: It does seem that you had some of the
21     materials from the internal investigation on Friday.
22                 MS. WILKINSON: That's not true, Your Honor. From
23     the questions that I was asking, you mean?
24                 THE COURT: No, Mr. Katz represented -- I think it
25     was Mr. Katz. Somebody represented that what they told the
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 6 of 235
                                                                        6




 1     corporation during these interviews was different than what
 2     they were testifying to on the stand.
 3                 MS. WILKINSON: Okay.
 4                 MR. STOJILKOVIC: I can address that, Your Honor.
 5     We have some materials that, by just kind of the happenstance
 6     of what was disclosed to particular defendants at the time.
 7     We do not have anywhere near a comprehensive set of materials
 8     that the company has claimed to be privileged, either with
 9     respect to an internal investigation or with respect to other
10     advice that was received at the time. And also, it was not
11     my intent to get in with the witness the substance of
12     anything she had said, other than just to note that it was
13     generally different than what she had told us here, which
14     Your Honor sustained. So we didn't get there.
15                 But we are far from having a complete universe. We
16     do -- because certain things were transmitted to various
17     individuals of the company, including Dr. Kapoor, we do have
18     access to some material that the company deems privileged.
19                 MR. WYSHAK: Well, I'm going to ask that they
20     provide a list of the materials. They don't have to give the
21     substance, but it's hard for the Government to know what the
22     universe is and how much of that universe they actually have.
23     And I think this is going to assist the Court in ruling
24     regarding the extent to which we can question some of these
25     witnesses when they take the stand. I think that it's only
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 7 of 235
                                                                        7




 1     fair, based upon their written position in their papers, that
 2     they have not had access to these materials and it would be
 3     prejudicial for them to try to get up to speed on this, that
 4     we know exactly what they have.
 5                 THE COURT: Why do they need to get up to speed on
 6     it, if there's no waiver?
 7                 MR. WYSHAK: Well, that's what they're claiming.
 8     They're claiming that to the extent that we call witnesses
 9     and ask these witnesses questions about conversations that
10     they've had, I assume that they're going to try to assert
11     that these are privileged. And if they have had access to
12     those materials -- I mean, as you know, Mr. Hobart did appear
13     with these witnesses, when they were being interviewed, and
14     asserted the privilege where he thought the assertion was
15     appropriate. So the only information we have is information
16     provided by the witnesses, where Mr. Hobart, on behalf of the
17     company, did not assert a privilege. So it's our position
18     that the information that we have produced to the defense,
19     which they are objecting to, is not privileged and,
20     therefore, we should be able to use it.
21                 They are, obviously, pushing back on that, saying
22     it is privileged and it would be too hard for them to examine
23     these witnesses, because they have not had access to these
24     materials. And we can't address that argument, because we
25     don't know what they have and what they don't have, and I
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 8 of 235
                                                                        8




 1     think to some extent, if they could give us a written
 2     description of the materials they have, it could help in
 3     determining the validity of their objections.
 4                 MR. TYRRELL: Your Honor, may I raise one point, as
 5     well. I confess, I'm not certain what there actually is.
 6     But I know Dr. Kapoor remained with the company for a period
 7     of time while some of the legal advice may have been
 8     rendered, or while some of the internal investigation could
 9     have been conducted. So it could be that the other
10     defendants are not similarly situated with regard to this
11     information, as they wouldn't have had access by virtue of
12     their positions with the company. And you know, we can
13     confer, obviously, and get back to you, but I just want to
14     make sure that we're not lumped together where it's not
15     necessarily --
16                 THE COURT: Well, I find -- I don't know what they
17     have access to, but I find it hard to believe that some of
18     you have access to some materials and the others of you
19     don't, but we will cross that bridge --
20                 MS. WILKINSON: Well, that's true, Your Honor.
21     That's very true.
22                 THE COURT: Well, it's a crappy joint defense
23     agreement, then, right?
24                 MS. WILKINSON: No, no, Your Honor. We don't have
25     the --
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 9 of 235
                                                                        9




 1                 THE COURT: So --
 2                 MR. TYRRELL: It may not be materials; it may be
 3     information. Someone would have been briefed about something
 4     and that doesn't mean that we've discussed everything that
 5     someone may have been briefed about in 2015, two years before
 6     the indictment was returned, or a year and a half before the
 7     indictment was returned. I just don't think that you can
 8     automatically put us all together with regard to this issue,
 9     respectfully.
10                 THE COURT: I don't think you're cross-examining
11     that witness based on information in your head, right? You
12     have an interview report about what happened during that
13     internal investigation, I'm assuming.
14                 MR. TYRRELL: Not me.
15                 MS. MINER: Not from the Government.
16                 THE COURT: Not from the Government?
17                 MS. MINER: No, from the Government. That's all we
18     have.
19                 MR. STOJILKOVIC: Can I clarify a few things? So
20     Your Honor, first of all, we are not -- I mean, to the extent
21     that we have some materials that were provided in realtime to
22     our client, pursuant to, you know, legal advice or
23     investigation at -- for the company, that's how we have them.
24     In other words, this is not, you know -- at the time, for the
25     relevant time, he was the chairman of the board and he did,
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 10 of 235
                                                                         10




 1      from time to time, receive certain materials. That is far
 2      from -- and you know, a complete universal set of the
 3      materials that implicate Insys's privilege. And moreover, it
 4      doesn't -- you know, our concern is when it comes to these
 5      witnesses who were providing legal advice, Leslie Zacks,
 6      Cellestini, Danielle Davis, in some respects, you know, we
 7      don't have their materials, because the company has largely
 8      asserted privilege over those materials and so we don't have
 9      a basis to effectively cross-examine them on those issues,
10      nor has the company waived the privilege.
11                 Now, the fact that we may have an occasional
12      interview report or some materials, we didn't put those in
13      our exhibit list. We're not looking to admit those. We're
14      not looking to pierce the privilege. We never have been, but
15      that's the lay of the land.
16                 MR. WYSHAK: But obviously trying to use those
17      materials not only as a shield, but as a sword. And I
18      suggest to the Court that Mr. Kapoor, in his position as the
19      founder of the company and chairman of the board of directors
20      and then CEO, probably had access to all the materials. And
21      just like the materials that we sought to obtain by subpoena
22      regarding his written -- handwritten notes, I suggest to the
23      Court, possesses those materials, has shared those materials
24      with his defense team and this universe that they claim
25      exists is probably the universe of materials that they do
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 11 of 235
                                                                         11




 1      have. I just find it hard to believe that Mr. Kapoor didn't
 2      keep or maintain these records and provide them to his
 3      defense team, and now they seek, as we saw on Friday, to use
 4      these materials as a sword, as well as a shield.
 5                 THE COURT: Well, they're not going to use them in
 6      that way. What I'm more concerned about is the idea that
 7      Mr. Hobart has asserted a privilege and they don't have a
 8      basis for evaluating whether it's a valid assertion of the
 9      privilege.
10                 MR. STOJILKOVIC: Your Honor, we are not
11      questioning the assertion of the privilege by Mr. Hobart and
12      by the company, and it is the company's call. I mean, even
13      though at the time our client was the chairman of the board,
14      the company retains the privilege decision and obviously he's
15      not in that position anymore. What --
16                 What we object to and what our concern has always
17      been is to get these witnesses who, even though the company
18      has asserted the privilege, and even though I represent to
19      the Court, we do not, by any stretch of the imagination, have
20      some complete universe of privileged materials, we don't --
21      for those witnesses to come and testify on matters that
22      implicate the legal advice they were giving, we're not in a
23      situation to fully cross them and I don't -- you know, I
24      don't think, you know, some interview reports from, you know,
25      fact witnesses who were interviewed as part of an internal
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 12 of 235
                                                                         12




 1      investigation goes to that.
 2                 Our questions really are going to be what was --
 3      you know, if that testimony is allowed, what was the legal
 4      advice given, why was it given, what did Zacks, Davis, and
 5      others tell the board, and why did they hold something back,
 6      and that's where we do not have the full information and I
 7      think that's reasonable under the circumstances.
 8                 And also, in terms of production, I would just say
 9      that both the Insys production, but also the EJF, the kind of
10      corporate entity associated with Dr. Kapoor, did produce
11      electronic records to the Government, you know, subject to,
12      you know, and that wasn't -- that wasn't done by our firm.
13      It was done by their own separate counsel, you know, subject
14      to privilege review and subject to relevance review. But so
15      what -- subject to that process, records were turned over
16      from EJ Financial, obviously, as well as from Insys, but both
17      of those entities respected the privilege.
18                 MR. WYSHAK: All we're asking for is a list of
19      records that the defense has, which they believe were
20      privileged, to rebut the claim that they cannot prepare
21      properly to cross-examine these witnesses. I think that will
22      assist the Court in argument on this particular issue.
23                 THE COURT: I just don't see that I have any basis
24      for requiring them to produce that.
25                 MR. WYSHAK: Well, I think when they come before
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 13 of 235
                                                                         13




 1      the Court and say that these -- there's a universe of
 2      privileged materials out there and they seek to suppress the
 3      testimony of Government witnesses because those materials
 4      have not been produced to them by the Government. And that
 5      if they were produced at this late date, it would prejudice
 6      them, because there's no way they could get up to speed to
 7      cross-examine these witnesses, I do think that you have
 8      authority to find out exactly what it is and how much they do
 9      have. Because if, in fact, they have materials that are
10      relevant to the cross-examination of those witnesses, then
11      they cannot claim prejudice.
12                 MR. TYRRELL: Your Honor, I'm just going to say one
13      more time, with all due respect to Mr. Wyshak, I just don't
14      think it's appropriate to say "they" in this context. I
15      think Ms. Wilkinson has made clear that Dr. Kapoor, as
16      chairman of the board, rightly would have had access to
17      certain things that were happening at that time, may have
18      information in his head, or materials that he rightly
19      retained. That doesn't mean that the rest of the defendants
20      have them, that doesn't mean that they've been shared, and
21      that doesn't mean --
22                 THE COURT: I got it. I got it, Mr. Tyrrell. I
23      got it.
24                 MR. TYRRELL: Thank you.
25                 MS. WILKINSON: Your Honor, if I can just give one
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 14 of 235
                                                                         14




 1      example. The Government produced to us recently notes from
 2      Mr. Zacks that he kept about advice he gave to the board,
 3      which we think are privileged. I think that was the -- we
 4      have never seen that. We don't even know how many materials
 5      there are that we have not seen, but what we're talking about
 6      are some interview memos and the only point there was -- and
 7      anyone could have done that, you didn't tell the truth when
 8      you were asked about what you had done. That was really the
 9      only point. That's the only thing that we know. I don't
10      know -- that's not the same issue as, I think, the Government
11      is trying to raise with you, which is did we know the advice
12      that was given by all the lawyers at any particular time to
13      the company? We don't have access to all of that information
14      and I don't even know how we would know whether we did or
15      not, since Mr. Hobart withheld it from production to the
16      Government, withheld it from production to us, and hasn't
17      ever told us what the world, or you know, kind of the realm
18      of documents are that would reflect that kind of legal advice
19      to the company.
20                 MR. WYSHAK: This is a facetious argument. I would
21      suggest to the Court that --
22                 MS. WILKINSON: Your Honor, can we stop with the
23      accusations?
24                 MR. WYSHAK: I have -- report to the board of
25      directors. Mr. Kapoor has it and his lawyers have it, and
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 15 of 235
                                                                         15




 1      that's what the reality is here. We can argue that they, you
 2      know, we don't know what the universe is. I suggest that --
 3                 MS. WILKINSON: What is it that we have, Your
 4      Honor?
 5                 THE COURT: But there is a report to the board, is
 6      it privileged?
 7                 MR. WYSHAK: Well, we don't have it and I think --
 8      I believe Mr. Hobart has asserted privilege.
 9                 THE COURT: Well, then they can't use it and you
10      can't use it.
11                 MR. WYSHAK: Well, I'm not saying that we want to
12      use it. All I'm saying is that we are going to call
13      witnesses who we believe have -- can testify to a certain
14      extent about business advice that they gave to the board and
15      Mr. Kapoor specifically, and the defense is claiming
16      prejudice because, surprise, lack of knowledge. There's no
17      way they can get up to speed because they have not had access
18      to this universe of materials. And I suggest that they have
19      done and that that claim is -- is disingenuous. That's all.
20      I'm just asking --
21                 And you know something, if they want to produce it
22      ex parte to the Court, that's fine. A list of documents that
23      they currently possess that's privileged, so that the Court
24      can make adequate evidentiary rulings when Mr. Zacks or
25      Ms. Davis or Ms. Cellestini take the witness stand.
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 16 of 235
                                                                         16




 1                 THE COURT: Well, I guess -- maybe I'm being dense
 2      about this, but I'm just not sure how that list of documents
 3      is going to help me.
 4                 Lynn, can you come on up for --
 5                 Go ahead.
 6                 MR. STOJILKOVIC: Your Honor, I just want to -- I
 7      don't want to belabor the issue further --
 8                 THE COURT: Hold on a second. Hold on.
 9                 (The Court and IT confer.)
10                 THE COURT: Sorry. Thank you.
11                 Okay. Go ahead.
12                 MR. STOJILKOVIC: Your Honor, we agree with what
13      you said, which is that if it's privileged, it's privileged.
14      And if the Court's ruling is that neither party gets to
15      invade Insys's privilege, we respect that. And our issue is
16      that if these witnesses are called and they're testifying to
17      things that implicate privilege, that's the problem. And
18      there's no -- the solution to that is we just respect the
19      privilege.
20                 MR. WYSHAK: Well, we've turned over the interview
21      reports. They have the statements of those witnesses. Are
22      they going to assert that any of that information that was
23      provided by those witnesses is privileged? It's a simple
24      question. And if they're not, then this issue is moot, but
25      if they are, then I think it becomes a question of whether
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 17 of 235
                                                                         17




 1      the admissibility of that evidence, at this time, prejudices
 2      them, because they didn't have underlying documents or
 3      adequate time to prepare, which is, I think, part of what
 4      they're asserting. So if they're not going to object on the
 5      basis of privilege to the testimony of any of those
 6      witnesses, based upon the materials that have been provided
 7      to them already by the Government, then I agree, the issue is
 8      moot.
 9                 MR. STOJILKOVIC: Your Honor, we do object, and we
10      outlined in our papers and I'm happy to revisit this as those
11      witnesses get noticed up, because your ruling was to kind of
12      take it as it comes, but again, using Mr. Zacks as an
13      example, he literally met with the Government, turned over
14      handwritten notes about his legal advice to the board and
15      talked about what he advised the board on how to deal with
16      the subpoena in a way that would make prosecutors happy. And
17      that's where our discomfort with Insys's position is, they
18      haven't said -- they've waived the privilege, but they've
19      allowed very late, within the last couple of months, folks
20      like Mr. Zacks to meet with the Government and disclose that
21      kind of information, whereas for the previous two years they
22      had steadily been claiming privilege on it.
23                 THE COURT: So are you going to try and use those
24      notes?
25                 MR. WYSHAK: Yes.
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 18 of 235
                                                                         18




 1                  THE COURT: You're taking the position that they're
 2      not privileged, because they were turned over to you?
 3                  MR. WYSHAK: Yes, because Mr. Hobart, to the extent
 4      that he made a legal decision as counsel for the company that
 5      these were not privileged materials, I assume he waived
 6      whether this was legal advice or business advise, he made
 7      that decision and he produced it.
 8                  It's not their privilege to assert, number one. So
 9      what their claim is, not that -- that they can assert that
10      privilege. Their claim is this is prejudicial to us, because
11      we're surprised and unable to prepare, because we haven't had
12      access to these privileged materials. So what I'm saying is,
13      I think they have, and I think that they have, if not all, a
14      large number of this universe of materials. And so their
15      claim of prejudice is -- is disingenuous. And that's all I'm
16      asking is that if they could make a -- a statement or a
17      written submission regarding the extent of their position,
18      their possession of these materials, it will be helpful
19      regarding a claim of prejudice or surprise, when the
20      witnesses take the stand. It's our position that whatever
21      the witnesses have told us, what the -- with the permission
22      of Mr. Hobart, is nonprivileged. He's the lawyer, he made
23      the call.
24                  THE COURT: Well, I think that their problem is if
25      Mr. Hobart makes a decision that a particular interaction is
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 19 of 235
                                                                         19




 1      not privileged, they're saying they need to know what
 2      happened on either side of that, right?
 3                 MR. WYSHAK: And if they know.
 4                 THE COURT: Well, let's just say they know. Let's
 5      say they give me a list of 20 things. How do we know that
 6      those 20 things are the only things and there's not 80
 7      things?
 8                 MR. WYSHAK: Well, Your Honor, I -- I don't know
 9      what the answer to the next question is, but I think that it
10      would be a helpful start if we, at least, knew what they do
11      have. And I don't know how much -- I guess we could give
12      that list to Mr. Hobart and try to discern how much
13      additional material there might be that they haven't
14      received, but I suggest that, as the founder and CEO and
15      chairman of the board of this company, Mr. Kapoor has all
16      these documents and he shared them with his counsel. He
17      would be a fool not to have done so.
18                 MR. STOJILKOVIC: Your Honor, I just want to make
19      one thing clear for the record. Insys is cooperating with
20      the Government. Insys is adverse to the defendants in this
21      point. And that -- and we have seen a drastic shift in
22      Insys's position. And what we have seen, for instance, is
23      where Insys had its employees previously invoking privilege.
24      For instance, Danielle Davis, another witness covered by
25      this, had a deposition in a civil case, invoked privilege
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 20 of 235
                                                                         20




 1      about 200 times. Within the last couple of months, now
 2      Mr. Hobart tells Ms. Davis, go ahead and meet with the
 3      Government and answer their questions on the very same
 4      issues. It is --
 5                 Now, Insys has their own deals to make and they've
 6      got a lot riding on it. But because of that, we vigorously
 7      object to Insys's counsel, who has a long, preexisting
 8      relationship with Mr. Wyshak and whose company has ever
 9      reason now to be the Government's friend and not the
10      defendant's friend, to make selective decisions that
11      basically say go ahead, we're going to call this legal advice
12      to the board, not privilege, so that the Government can
13      present that. That's our objection.
14                 MR. WYSHAK: But they can't make that argument.
15      They can't claim privilege. Okay. What they're claiming is
16      some kind of prejudice --
17                 THE COURT: I get it. Okay, listen, the jury is
18      ready. We can take this up later, none of them are being
19      called today, right?
20                 MR. STOJILKOVIC: No.
21                 MS. MINER: I'll just go get them.
22                 THE COURT: Go where you're going.
23                 We have bad weather coming in tomorrow. Do you
24      guys want me to offer the jury 9:00 to 1:00 tomorrow instead
25      of 10:00 to 4:00?
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 21 of 235
                                                                         21




 1                 MR. WYSHAK: I think that would be --
 2                 THE COURT: I don't want to lose the day. So I'm
 3      just thinking if they know they can get out earlier, it might
 4      make them happier.
 5                 MR. STOJILKOVIC: We agree, Your Honor.
 6                 MR. WYSHAK: Yes. Thank you, Your Honor.
 7                 (The jury enters the courtroom.)
 8                 THE CLERK: Court is in session, please be seated.
 9                 THE COURT: Good morning, everybody. I hope you
10      all had a good weekend. Thank you for being here on time.
11      I, myself, am cranky, because I had a miserable commute on
12      the Pike. So anybody else who was on the Pike with me, I
13      especially appreciate you being here on time.
14                 We -- I think you -- probably some of you know
15      there's bad weather coming in for tomorrow, so at the break,
16      let me know if you prefer to sit 9:00 to 1:00 tomorrow, which
17      will get you out of here ahead of it, I hope. We're
18      scheduled for 10:00 to 4:00. I'm more than happy to do 10:00
19      to 4:00, but I also want -- I know some of you are coming
20      from far away, so if 9:00 to 1:00 makes a difference to you
21      tomorrow, let us know. We'll be sitting 9:00 to 1:00 on
22      Wednesday, anyway, and my intention is to sit 10:00 to 4:00
23      on Friday, so if anyone has a major problem with that, so you
24      can hash all that out during the break. And that's why I try
25      to keep a little bit of flexibility, you know, a few weeks in
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 22 of 235
                                                                         22




 1      advance, because now we have the weather. So -- but think
 2      about what works for you and let us know at some point after
 3      lunch.
 4                    You are still under oath from Friday.
 5                    Ms. Miner, when you're ready.
 6                    MS. MINER: Thank you, Your Honor.
 7                                    KIM FORDHAM
 8           having been previously duly sworn, testified as follows:
 9               CROSS-EXAMINATION BY COUNSEL FOR DEFENDANT GURRY
10      BY MS. MINER:
11      Q.     Ms. Fordham, you've spoken to representatives of the
12      Government before Friday; isn't that fair?
13      A.     Yes.
14      Q.     You gave a sworn statement or a deposition back in June
15      of 2015, correct?
16      A.     Yes.
17      Q.     And Mr. Yeager here questioned you during that deposition
18      or sworn statement, right?
19      A.     Yes.
20      Q.     Did you meet with Mr. Yeager or any other member of the
21      Government before you gave that statement?
22      A.     No.
23      Q.     And you have given telephone interviews to Mr. Lazarus in
24      the last few months, isn't that fair?
25      A.     Telephone interview?
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 23 of 235
                                                                         23




 1      Q.     Yes, do you recall speaking to Mr. Lazarus on the phone
 2      in December of last year?
 3      A.     Possibly. I don't recall.
 4      Q.     And you met with them last Wednesday night, right?
 5      A.     Yes.
 6      Q.     Or late afternoon, right? And do you know how long that
 7      was?
 8      A.     I don't, because I was so tired from flying in.
 9      Q.     Did you meet with them since Wednesday at all or talk
10      with them on the phone?
11      A.     Yes.
12      Q.     And when was the last time you met with them?
13      A.     Thursday.
14      Q.     And how long did you meet with them on Thursday?
15      A.     Maybe two hours.
16      Q.     And have you met or talked to them since Thursday?
17      A.     No.
18      Q.     Now, on Friday, when we broke, you testified that you did
19      not have any -- before you came to Insys, you did not have
20      any experience with prior authorizations, correct?
21      A.     Correct.
22      Q.     You did however represent that you had that experience,
23      did you not?
24      A.     No.
25      Q.     We have Exhibit 6126 on the screen for counsel and if we
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 24 of 235
                                                                         24




 1      go to the second page.
 2                  Ms. Fordham, do you recall providing a resume to
 3      Insys before you applied for the job?
 4      A.   Yes.
 5      Q.   And do you recognized this as your resume?
 6      A.   Yes.
 7                  MS. MINER: I'd offer its admission.
 8                  MR. LAZARUS: No objection.
 9                  THE COURT: It's admitted.
10                  (Exhibit No. 6126 admitted into evidence.)
11      BY MS. MINER:
12      Q.   If we could go to the second page of the exhibit.
13      Coventry Healthcare. What's Coventry Healthcare?
14      A.   It's an insurance company, it's a PBM.
15      Q.   And you see the third bullet point, provided co-pays and
16      prior authorization information to providers?
17      A.   Correct.
18      Q.   So you did work with prior authorizations at Coventry?
19      A.   I did not obtain prior authorizations. I provided prior
20      authorization numbers to the pharmacy.
21      Q.   You were on the other side, right? You weren't getting
22      prior authorizations, people were calling you for them,
23      correct?
24      A.   They were calling for information on how to adjudicate
25      their prescription claims that are being denied. There's a
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 25 of 235
                                                                         25




 1      completely difference.
 2      Q.   But they related to prior authorizations. That's at
 3      least what you put on your resume, isn't that fair?
 4      A.   Yes, because I'm relaying information that's already been
 5      processed.
 6      Q.   And the same thing with respect to CIGNA Healthcare, if
 7      we could go down. Again, you say the same thing, what is
 8      CIGNA Healthcare?
 9      A.   It's an insurance company.
10      Q.   And again, you said you provided co-pays and prior
11      authorization information to providers, correct?
12      A.   Correct. It was a call center.
13      Q.   And you go down a little farther. On education, you
14      say -- you list Rio Salado Community College. Do you see
15      that?
16      A.   Yes.
17      Q.   And that's a certified pharmacy benefit management?
18      A.   Yes.
19      Q.   Does that relate to medicine in any way?
20      A.   That was a training course through Caremark that we did,
21      that we just got certification for taking the training for
22      the position.
23      Q.   And it related to medicines, right?
24      A.   To prescriptions, yes.
25      Q.   And on Paradise Valley Community College, you list
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 26 of 235
                                                                         26




 1      nursing, correct?
 2      A.   Didn't we already cover this?
 3      Q.   You list nursing on your resume, isn't that fair?
 4      A.   Yes, it was a program that I was enrolled into.
 5      Q.   Now, you've testified, when you got to Insys, you did not
 6      receive any training. Is that fair?
 7      A.   The training we received was side by side training.
 8      Q.   Did you receive any formal training?
 9      A.   No.
10      Q.   Did you receive HIPAA training through the computer
11      module?
12      A.   It was a ways down the road.
13      Q.   When you say "a ways down the road," what do you mean?
14      A.   It was, at least, I want to say a couple months after we
15      started.
16      Q.   Do you recall when you started?
17      A.   Back in April.
18                  MS. MINER: Could I have Exhibit 6127 on the screen
19      for counsel and the witness only.
20      BY MS. MINER:
21      Q.   Do you recognize this document as an e-mail from Mike
22      Gurry to you?
23      A.   Yes.
24      Q.   And it's dated April 29, 2013, shortly after you started
25      work?
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 27 of 235
                                                                         27




 1      A.   Yes.
 2                  MS. MINER: I'd offer it.
 3                  MR. LAZARUS: No objection.
 4                  THE COURT: Admitted.
 5                  (Exhibit No. 6127 admitted into evidence.)
 6                  MS. MINER: If we could have it published, please.
 7      BY MS. MINER:
 8      Q.   If you see the first -- again, this was shortly after you
 9      were hired by Insys, right?
10      A.   Yeah. It was a couple of weeks after.
11      Q.   Same month, right? Fair enough?
12      A.   Yes.
13      Q.   And Mr. Gurry tells you that, as part of the Insys
14      training, all members of the IRC are required to take an
15      online HIPAA course. Do you see that?
16      A.   Correct.
17      Q.   And he asked if you could complete this by the end of the
18      week, correct?
19      A.   Yes.
20      Q.   And you did complete that course; isn't that right?
21      A.   I don't recall.
22                  MS. MINER: Could we have Exhibit 6118 for the
23      witness and counsel.
24      BY MS. MINER:
25      Q.   Do you recognize that as a certificate?
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 28 of 235
                                                                         28




 1      A.   Yes.
 2      Q.   That you received for the HIPAA training?
 3      A.   Correct.
 4                  MS. MINER: I'd offer it.
 5                  MR. LAZARUS: No objection.
 6                  THE COURT: It's admitted.
 7                  (Exhibit No. 6118 admitted into evidence.)
 8                  MS. MINER: And published.
 9      BY MS. MINER:
10      Q.   And so you received a certificate of completion of the
11      HIPAA training on May 2, 2013. Is that fair?
12      A.   Yes.
13      Q.   Shortly after you were hired, correct?
14      A.   The following month, yes.
15      Q.   Do you recall any other computer module training that you
16      received at Insys for the 18 months that you were there?
17      A.   It would have been adverse event training.
18      Q.   And when was that?
19      A.   I don't recall the dates.
20      Q.   Do you recall the year?
21      A.   I don't. We're talking five years ago.
22      Q.   Fair enough. Now, when you started, your job was to call
23      insurance companies and attempt to get prior authorizations.
24      Is that fair?
25      A.   Yes.
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 29 of 235
                                                                         29




 1      Q.   And the way the process started is you would receive what
 2      was called an opt-in form, correct?
 3      A.   Yes.
 4      Q.   And the opt-in forms had basic information about the
 5      patient and the doctor. Fair enough?
 6      A.   Yes.
 7      Q.   And the opt-in forms were signed by the doctor, correct?
 8      A.   Yes.
 9      Q.   And you were trained that you couldn't work an opt-in,
10      unless it was signed by the doctor. Isn't that right?
11      A.   That's what we were told, yes.
12      Q.   And the opt-in forms would be faxed into the IRC from the
13      doctor's office, correct?
14      A.   We knew they were faxed in, where they came from. We
15      don't know. It was supposed to be from the doctor's office.
16      Q.   It was supposed to be from the doctor's office, fair
17      enough?
18      A.   Correct.
19      Q.   And sometimes you would receive medical records with an
20      opt-in form; is that right?
21      A.   Yes.
22      Q.   And that was either because the insurance company you
23      were dealing with required them, or the doctor just wanted
24      you to have them. Is that fair enough?
25      A.   Yes.
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 30 of 235
                                                                         30




 1      Q.   And one insurance company, I believe you mentioned on
 2      direct, that wanted medical records was Blue Cross Blue
 3      Shield of Alabama. Do you recall that?
 4      A.   Yes.
 5      Q.   And there were others like that, as well. Isn't that
 6      fair?
 7      A.   Yes.
 8      Q.   And for the companies that wanted medical records, did
 9      you look at the medical records before you sent them off?
10      A.   Sometimes. Sometimes we just faxed them.
11      Q.   And if they wanted medical records, did they also ask you
12      questions over the phone about those medical records?
13      A.   The ones that we had to submit medical records were
14      normally via form and we had to fax that in.
15      Q.   Okay. So some insurance companies had a separate form
16      they wanted filled out, correct?
17      A.   Yes.
18      Q.   And you, as a prior authorization specialist, would fill
19      out what you could, based on the opt-in, correct?
20      A.   Yes.
21      Q.   Get it signed by the doctor, correct?
22      A.   Yes.
23      Q.   And then fax it, the whole package, into the insurers?
24      A.   Correct.
25      Q.   So for those insurers, they had whatever the doctor had,
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 31 of 235
                                                                         31




 1      correct?
 2      A.   Yes.
 3      Q.   And some insurance companies were easier to get approvals
 4      through than others. Isn't that fair?
 5      A.   Yes.
 6      Q.   And I believe you testified on direct, no matter what
 7      insurance company it was, every insurance company asked if
 8      the patient had cancer. Is that right?
 9      A.   The majority of them, yes.
10      Q.   So not every one, right?
11      A.   Not that I can recall, but I'm pretty sure not every
12      single one of them did.
13      Q.   And, in fact, Express Scripts, towards the end, didn't
14      even ask that question, did they? Does that refresh your
15      recollection?
16      A.   I don't recall.
17      Q.   Do you recall giving a sworn statement --
18      A.   Yes.
19      Q.   -- in this case?
20                  MS. MINER: Could I have a copy.
21                  May I approach, Your Honor?
22                  THE COURT: You may.
23                  MR. LAZARUS: On what page?
24                  MS. MINER: I'm sorry, page 58.
25                  (Discussion off the record.)
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 32 of 235
                                                                         32




 1      BY MS. MINER:
 2      Q.   Could you just read lines 13 to 17 -- or 13 to 18 to
 3      yourself, ma'am.
 4                  MR. LAZARUS: Your Honor, I would just object and
 5      ask for a foundation as to what exactly the witness needs
 6      refreshing on.
 7                  THE COURT: Well, she asked her if she recalled
 8      giving a sworn statement and she said she didn't recall.
 9                  MR. LAZARUS: So whether or not she gave a sworn
10      statement is what she didn't recall, Your Honor? Thank you.
11                  THE COURT: That's my assumption.
12      BY MS. MINER:
13      Q.   Do you recall whether some insurance companies didn't ask
14      the patient -- didn't even ask if the patient had cancer?
15      A.   In reading this, yes.
16      Q.   And Express Scripts was one of those companies, correct?
17      A.   Yeah, it looks like -- sorry -- in the beginning they did
18      and then it looks like towards the end they started just
19      asking if it was breakthrough treatment -- sorry, treatment
20      of breakthrough pain.
21      Q.   Now, the time it took to get a prior authorization either
22      allowed or denied varied with respect to insurance companies.
23      Isn't that fair?
24      A.   Yes.
25      Q.   Sometimes you could do it as quickly as 10 minutes?
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 33 of 235
                                                                         33




 1      A.   Yes.
 2      Q.   And other times it took hours, right?
 3      A.   It could.
 4      Q.   Because sometimes you were put on hold for a long time,
 5      right?
 6      A.   Yes.
 7      Q.   And other times they asked for information you didn't
 8      have and you had to go back and get the information, right?
 9      A.   Correct.
10      Q.   Now, you did get a fair amount of denials from insurance
11      companies on Subsys, did you not?
12      A.   Yes.
13      Q.   And you had an entire appeals department that dealt with
14      the denials once they were denied, right?
15      A.   Yes.
16      Q.   And sometimes cancer patients were denied, were they not?
17      A.   I don't recall, but possible.
18      Q.   And sometimes for cancer patients, insurers also required
19      that they have tried and failed a number of medicines. Isn't
20      that right?
21      A.   Yes.
22      Q.   And if they hadn't tried and failed those medicines, they
23      would deny it, even though it was a cancer patient, correct?
24      A.   Yes.
25      Q.   And some other insurance companies wouldn't cover cancer
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 34 of 235
                                                                         34




 1      unless the patient had dysphagia. Do you recall that?
 2      A.   Yes.
 3      Q.   Now, on direct examination, you testified that
 4      approximately 99 percent of the charts you handled were for
 5      noncancer patients?
 6      A.   About, yes.
 7      Q.   That's not right, is it?
 8      A.   Well, I'm not a mathematician, but if I had to guess -- I
 9      went off what was given to me by Elizabeth Gurrieri. I
10      wasn't given all cancer patient charts.
11      Q.   I understand that. Of the charts that you were given by
12      Ms. Gurrieri, isn't it true that at least 25 percent of them
13      were cancer patients?
14      A.   Not that I can recall it being that high, no.
15      Q.   Do you recall giving a deposition relating to Subsys?
16      A.   Yes.
17      Q.   Just last year?
18      A.   Yes.
19      Q.   Do you recall testifying -- in that deposition, you swore
20      to tell the truth, right?
21      A.   Yes.
22      Q.   The same oath that you took here today -- Friday and
23      today?
24      A.   Yes.
25      Q.   And do you recall testifying at that deposition that at
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 35 of 235
                                                                         35




 1      least 25 percent of the patients you dealt with had cancer?
 2      A.   I was estimating. Again, I'm not a mathematician and I
 3      don't know how many charts were cancer and noncancer. I was
 4      giving an estimate.
 5      Q.   And then you estimated 25 percent. Do you recall that?
 6      A.   Well, when you start thinking about it and the work that
 7      I did for a year and a half, I still have to estimate. It's
 8      not exact.
 9      Q.   I understand that, ma'am. I'm just asking, last year, in
10      a deposition, when you were under oath, did you not estimate
11      that it was 25 percent?
12      A.   It's possible. Does it also state on there it was also
13      under pain medication at the time of the deposition, in which
14      they notated that. So I can't exactly recall everything that
15      was said.
16                  MS. MINER: Can we have a copy of the deposition,
17      please.
18                  Can I approach, Your Honor?
19                  THE COURT: You may.
20                  MS. MINER: Page 126.
21                  MR. LAZARUS: 126?
22                  MS. MINER: Pardon?
23                  MR. LAZARUS: 126?
24                  MS. MINER: 126.
25                  MR. LAZARUS: Thank you.
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 36 of 235
                                                                         36




 1      BY MS. MINER:
 2      Q.   I'm handing you a copy of your deposition transcript and
 3      you can look at lines 15 to 21. And in your deposition last
 4      year, when asked the question, "But at least 25 percent did
 5      have cancer?"
 6                 You answered, "I would say about 25 percent."
 7                 Isn't that right?
 8                 MR. LAZARUS: Your Honor, I'm going to object and
 9      ask that the full question and answer series be read,
10      starting earlier on the page, including whether the witness
11      could give an estimate.
12                 THE COURT: Can you do that, please?
13                 MS. MINER: Pardon?
14                 THE COURT: Can you do that, give the context, give
15      the questions on either side?
16                 MS. MINER: Oh, certainly.
17      BY MS. MINER:
18      Q.   If we start from the beginning of that page, you
19      testified -- the question was:
20                 "I believe earlier today you also said that a good
21      amount did not have cancer; is that correct?"
22                 "ANSWER: Yes.
23                 "QUESTION: And when you say 'a good amount,' can
24      you give me an estimate?
25                 "ANSWER: Maybe 50 to 75 percent.
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 37 of 235
                                                                         37




 1                  "QUESTION: Meaning 50 to 75 percent perhaps did
 2      not have cancer, correct?
 3                  "ANSWER: 50 to 75 did not have cancer, correct.
 4                  "QUESTION: But at least 25 percent you believe did
 5      have cancer?
 6                  "ANSWER: I would say about 25 percent.
 7                  "QUESTION: So a good amount would have cancer?
 8                  "ANSWER: Yes."
 9                  That's how you testified last year, isn't that
10      right?
11      A.   If that's what's written here, then yes.
12      Q.   And you testified that you were on pain meds when you
13      gave this deposition, correct?
14      A.   Yes.
15      Q.   Well, they asked you if that would interfere with your
16      ability to tell the truth. Do you recall that?
17      A.   I do recall that.
18      Q.   And you said it wouldn't, right?
19      A.   Correct.
20      Q.   You went forward with the deposition, right?
21      A.   I had no choice. I was subpoenaed.
22      Q.   Well, they asked you if the medication that you were
23      taking would affect your ability to tell the truth, correct?
24      A.   Yes.
25      Q.   And if it did, you could answer -- you could have said
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 38 of 235
                                                                         38




 1      yes, it would, right?
 2      A.   Maybe.
 3      Q.   Did you have any doubt that you could tell the truth at
 4      that deposition?
 5      A.   No, because I'm going off of what I can recall. And
 6      again, I'm not a mathematician, so percentages is not my
 7      strong suit.
 8      Q.   So fair enough, you don't know what percentage had
 9      cancer; isn't that fair?
10      A.   I can tell you I didn't see a lot of charts that had
11      cancer. Is that good enough?
12      Q.   Whatever is the truth, ma'am.
13      A.   The majority of what I worked was not cancer patients.
14      Q.   And you can't give a percentage, correct?
15      A.   No.
16      Q.   Fair enough. Now, you testified on direct that,
17      initially, Liz Gurrieri instructed you to say that you were
18      calling from a doctor's office if asked by the insurance
19      company, correct?
20      A.   Yes.
21      Q.   And you said until compliance came in, you would tell
22      insurance companies 100 percent of the time that you were
23      calling from a doctor's office. Isn't that right?
24      A.   Yes.
25      Q.   And then when compliance came in, they told you to say
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 39 of 235
                                                                         39




 1      that you were calling with a doctor, correct?
 2      A.   Correct.
 3      Q.   And compliance came in at around May of 2014. Isn't that
 4      right?
 5      A.   Somewhere between the beginning of May.
 6      Q.   Do you still have -- do you remember when they came in?
 7      A.   Specifically, no. Again, that was five years ago.
 8      Q.   I understand, ma'am.
 9                   You have your sworn statement up there. If you
10      could turn to page 76 and just read to yourself lines 1 to 5.
11      A.   Of which one?
12      Q.   The sworn statement, ma'am. I can come up and hand it to
13      you, if that's easier.
14                   MS. MINER: May I approach?
15                   THE COURT: You may.
16                   THE WITNESS: And what lines?
17                   MS. MINER: 1 to -- excuse me. 1 to 5.
18                   THE WITNESS: Okay.
19      BY MS. MINER:
20      Q.   Now, you gave this sworn statement in June of 2015,
21      correct?
22      A.   Correct.
23      Q.   And does that refresh your recollection that you -- and
24      that was closer in time, right, to the events?
25      A.   Yeah.
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 40 of 235
                                                                         40




 1      Q.     It was just a year later. Fair to say your memory of
 2      events was better back then than it is today?
 3      A.     My memory of events, period, sucks, to be honest with
 4      you.
 5      Q.     Fair enough, but was your memory better of the events
 6      closer in time than it is today?
 7      A.     Of course.
 8      Q.     And back then, you estimated that compliance came in
 9      about May of 2014, right?
10      A.     Yeah, and I was estimating.
11      Q.     Fair enough. You recall being shown -- listening to
12      tapes of your conversations with at least two insurance
13      companies on Friday. Do you remember that?
14      A.     Yes.
15      Q.     And in both of those examples, you testified -- you
16      answered the question that you were calling with -- that you
17      were with a doctor's office, correct?
18      A.     I believe so.
19      Q.     And that was before compliance came in, wasn't it?
20      A.     I don't know.
21                    MS. MINER: Could we see what's in evidence as
22      Exhibit 1319.02.
23      BY MS. MINER:
24      Q.     This is one of the transcripts. And if you can see the
25      date of the recording mentioned, it's 2/13/14?
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 41 of 235
                                                                         41




 1      A.   Okay.
 2      Q.   And that was before compliance came in, right?
 3      A.   No, because the system that we used to put in our notes
 4      came in after compliance came in.
 5      Q.   This is a recording -- this is a transcript of a
 6      recording that was dated 2/13/14 by the insurance company?
 7      A.   Correct.
 8      Q.   And it's your testimony that compliance had already come
 9      in by February 2014.
10      A.   The only way I recognize that is because of the way it
11      was documented.
12      Q.   And that was because there was at least some computer
13      information attached to it at some point?
14      A.   Yes. Because that system didn't come into play until
15      compliance came in.
16      Q.   So at least by February of 2014, you were answering the
17      question that you were with the doctor's office, not from the
18      doctor's office; is that right?
19      A.   I believe so, yes.
20      Q.   As evidenced by the two calls that they came up with,
21      right?
22                   And back at the time, you didn't believe that you
23      were misleading anybody when you said that you were calling
24      with the doctor's office, or that you were with the doctor's
25      office, right?
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 42 of 235
                                                                         42




 1      A.   It's still misleading either way you look at it.
 2      Q.   I'm asking you if, back then, if you can place yourself
 3      back then when you were making the calls, you didn't believe
 4      it was misleading at the time, correct? You may have
 5      different feelings today.
 6      A.   No, I still believed it was misleading back then.
 7      Q.   Well, could you turn to your deposition at page 66. And
 8      lines 23 to 27, page 66. And the examiner asked you, "You
 9      would agree that the statement that you were with Dr. So and
10      so's office was a misleading statement to the question of
11      'Where are you calling from?'"
12                 "ANSWER: As of today.
13                 "Objection."
14                 "QUESTION: As of today?
15                 "ANSWER: Yes. Back then, no."
16                 That's how you testified under oath --
17      A.   What page are you on? Because that's not the same as
18      what I'm looking at.
19      Q.   Page 66.
20                 MS. MINER: May I approach?
21                 THE COURT: You may.
22                 THE WITNESS: I'm on 66.
23                 MS. MINER: We're back on defendant. I'm sorry. I
24      know it's confusing having two.
25      BY MS. MINER:
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 43 of 235
                                                                         43




 1      Q.   So in July of last year, when asked the question as to
 2      whether you would agree that the statement you were with
 3      Dr. So and so's office was misleading.
 4                   You said, "As of today, yes. Back then, no."
 5                   Do you see that?
 6      A.   I do.
 7      Q.   And you were under oath back then, too, correct?
 8      A.   Yes.
 9      Q.   And compliance blessed with language; is that right?
10      A.   I'm sorry. Repeat the question.
11      Q.   Saying you were calling with a doctor or working with a
12      doctor was something that compliance blessed at Insys, right?
13      A.   Yes.
14      Q.   They changed it from -- the "from" to the "with"?
15      A.   Yes.
16                   MR. LAZARUS: Your Honor, objection. Vague. I ask
17      who "they" in compliance are.
18                   THE COURT: Overruled.
19      BY MS. MINER:
20      Q.   And back then, you relied on compliance to determine if
21      the statements you were making were acceptable, correct?
22      A.   We were supposed to go off compliance, yes. However,
23      when I went to compliance, I was yelled at for it.
24      Q.   You went to compliance, being Yoshi Jamison, correct?
25      A.   Yes.
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 44 of 235
                                                                         44




 1      Q.   And Yoshi Jamison said that you could say that you were
 2      working with a doctor's office, correct?
 3      A.   Yes.
 4      Q.   And that's what you did after she told you to do that,
 5      right?
 6      A.   Yes.
 7      Q.   And you were relying on Yoshi Jamison as a compliance
 8      officer to determine if that was a reasonable thing to say,
 9      correct?
10      A.   Correct.
11      Q.   Now, I understand that Ms. Gurrieri did not want you to
12      go to compliance, correct?
13      A.   Yes.
14      Q.   And, in fact, you were yelled at one time when you did go
15      directly to compliance, right?
16      A.   Yes.
17      Q.   And you were yelled at by Ms. Gurrieri?
18      A.   Yes.
19      Q.   Now, you were asked questions on direct as to whether you
20      knew the IRC phone line was blocked, so that the recipient
21      wouldn't know who you were calling from, correct?
22      A.   Yes.
23      Q.   And you testified, I believe, that you knew that because
24      Liz Gurrieri told you that; is that right?
25      A.   Yes.
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 45 of 235
                                                                         45




 1      Q.   Again, when you gave your deposition, you said you didn't
 2      know.
 3                  Do you want to go to page 68, lines 9 to 12?
 4      A.   It's not that one.
 5      Q.   Do you see the question "Did you know that outgoing call
 6      number from the Insys prior authorization unit was blocked?"
 7                  "ANSWER: No."
 8      A.   Yeah, I put "not that I can remember."
 9      Q.   But the answer that you gave in July of 2018 was "no,"
10      correct?
11      A.   That's correct.
12      Q.   Now, you testified on direct examination that
13      Ms. Gurrieri told you to tell the insurance companies, on
14      every single time, that the patient suffered from dysphagia,
15      right?
16      A.   Yes.
17      Q.   And did you do that every single time?
18      A.   I can't recall. A majority, I would say yes.
19      Q.   Did you stop doing it once compliance came in?
20      A.   We were not allowed to.
21      Q.   Well, do you, again, recall the two recorded
22      conversations that were played on Friday?
23      A.   Correct.
24      Q.   And in neither one of those conversations, did you
25      mention dysphagia, did you?
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 46 of 235
                                                                         46




 1      A.   No, because I'm going against my boss's -- what she told
 2      us to do.
 3      Q.   But you didn't do it. You listened to compliance, not
 4      your boss, right?
 5      A.   I tried most of the time, yes.
 6      Q.   Now, you testified that there would be a weekly gate or
 7      goal for the number of prior authorizations as a group,
 8      right?
 9      A.   Yes.
10      Q.   By the way, did you work on some self-pay files when you
11      were at Insys?
12      A.   Maybe. I can't recall for sure.
13      Q.   If you could turn to your sworn statement, page 88.
14      A.   Which one?
15                  MS. MINER: May I approach?
16                  THE COURT: You may.
17                  MS. MINER: If you could read line 10 to the
18      bottom. Page 88.
19                  THE WITNESS: Okay.
20      BY MS. MINER:
21      Q.   Does that refresh your recollection that you would see
22      self-pay files?
23      A.   Yes.
24      Q.   What's a self-pay file?
25      A.   It's a patient that doesn't have insurance.
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 47 of 235
                                                                         47




 1      Q.   So even though the patient didn't have insurance, they
 2      would have a file that went through the IRC; is that right?
 3      A.   Yes.
 4      Q.   And you saw quite a few of those, correct?
 5      A.   Probably, I can't recall.
 6      Q.   And they would still be counted as approvals in your --
 7      to meet your weekly goal or gate?
 8      A.   I believe so.
 9      Q.   Now, once you hit the weekly gate, each prior
10      authorization specialist would share in a bonus for every one
11      over that gate; is that right?
12      A.   We each received a bonus for each one, yes.
13      Q.   As a group, right?
14      A.   I believe that's how it worked.
15      Q.   And you don't know who set the goal or the gate for any
16      given week, do you?
17      A.   Our boss said it came from Mike every week.
18      Q.   Could you look at your deposition transcript?
19      A.   Sure.
20      Q.   Page 123 to 124.
21                   MS. MINER: May I approach, Your Honor?
22                   THE COURT: You may.
23                   THE WITNESS: Okay. So that's just asking how
24      those numbers were developed. They're not asking me who set
25      them.
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 48 of 235
                                                                         48




 1      BY MS. MINER:
 2      Q.   Turn to the next page, ma'am. Do you recall being
 3      asked, "Do you know who developed those numbers?"
 4                  And your answer was --
 5                  MR. LAZARUS: Your Honor, objection. Improper
 6      impeachment.
 7                  THE COURT: That's sustained.
 8                  MS. MINER: Your Honor, may we approach?
 9                  THE COURT: Yes. I mean, you can get to it, but
10      you have to ask the --
11                  MS. MINER: Okay.
12      BY MS. MINER:
13      Q.   On direct, you testified that Liz Gurrieri told you that
14      Mike Gurry set the gate, correct?
15      A.   Yes.
16      Q.   And in July 2018, when asked under oath, who developed
17      those numbers, you said something different; is that right?
18      A.   I said it's between my supervisor and him, but honestly,
19      for sure I don't know.
20      Q.   So for sure, you don't know. Isn't that fair?
21      A.   I'm going off what I remember.
22      Q.   And as you sit here today, you don't know who set the
23      gate. Isn't that fair?
24      A.   I'm going off of what I was told by our supervisor.
25      Q.   And you now recall specifically that she told you that?
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 49 of 235
                                                                         49




 1      A.    Yes. When I have to sit here and actually think about
 2      it.
 3      Q.    Did you have to sit there and actually think about it
 4      when you were under oath at a deposition a year ago?
 5      A.    Considering I was on pain meds and under a lot of pain, I
 6      was trying to answer the question so I can get out.
 7      Q.    I understand that you want out, you want out of here
 8      today, too, don't you, ma'am?
 9      A.    It doesn't matter.
10      Q.    Now, you testified that the goal or the gate was set
11      initially at around 50 a week, correct?
12      A.    That's what I remember, yes.
13      Q.    And at that time, there were four or -- there were three
14      or four prior authorization specialists, correct?
15      A.    If I remember correctly, yes.
16      Q.    And you, yourself, could handle ten to 20 authorizations
17      a day, correct?
18      A.    Depending on the ones I got, yes.
19      Q.    And you actually worked harder than some of the other
20      specialists at the time, did you not?
21      A.    I don't know. I don't -- I try not to compete with my
22      other co-workers. It's not who I am.
23      Q.    Did you ever complain that you were -- to Liz Gurrieri
24      that you were working harder than at least your office mate?
25      A.    It's possible.
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 50 of 235
                                                                         50




 1      Q.     And you regularly received bonuses when you were at the
 2      IRC?
 3      A.     Everybody did.
 4      Q.     Fair enough. But so did you, right?
 5      A.     Yes.
 6      Q.     In fact, there was never a week when you didn't receive a
 7      bonus, isn't that fair?
 8      A.     I don't recall.
 9      Q.     You don't recall that there was ever a week where you did
10      not get one, correct?
11      A.     Not towards the end when I wasn't there.
12      Q.     Okay. Fair enough.
13      A.     I mean, I'm being honest.
14      Q.     We can agree on that.
15                     Now, you testified on direct that if you didn't
16      meet your numbers, you were written up by Liz Gurrieri,
17      correct?
18      A.     Yes, we were reprimanded.
19      Q.     And you, yourself, were never written up by Liz Gurrieri
20      for not hitting your numbers, were you?
21      A.     I was spoken to.
22      Q.     But were you written up, ma'am?
23      A.     I don't recall, but I remember being spoken to.
24      Q.     Can you turn to your sworn statement, page 135.
25      A.     Okay.
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 51 of 235
                                                                         51




 1      Q.   And do you recall testifying at that point that you were
 2      never formally written up?
 3                 MR. LAZARUS: Objection, Your Honor. May we
 4      approach sidebar?
 5                 THE COURT: Yes.
 6                 (The following discussion held at the bench.)
 7                 MR. LAZARUS: Your Honor, I'm going to object to
 8      the continued crossover between improper impeachment and
 9      improper refreshing of the recollection. Ms. Miner keeps
10      crossing back and forth between the two and she's reading
11      things that are not in evidence when the witness doesn't need
12      to be refreshed. I don't care about the information, but the
13      way she is doing it is completely improper and I would
14      object.
15                 MS. MINER: Your Honor, it's prior inconsistent
16      statements under oath.
17                 MR. LAZARUS: That last one wasn't inconsistent
18      with her testimony, Your Honor.
19                 THE COURT: I didn't hear where she was going with
20      that, but it was -- I was anticipating that it was
21      inconsistent.
22                 MS. MINER: It is.
23                 MR. LAZARUS: We can wait and see.
24                 MS. MINER: All I'm saying is it's an inconsistent
25      statement when it's under oath and it's a prior statement.
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 52 of 235
                                                                         52




 1                 MR. LAZARUS: And I would agree with that. I would
 2      just ask --
 3                 THE COURT: Her last answer was I remember being
 4      spoken to.
 5                 MS. MINER: But not written up.
 6                 THE COURT: Right.
 7                 MR. LAZARUS: And that's what's in the transcript
 8      that you were about to read.
 9                 MS. MINER: No, she said she remembers being spoken
10      to, but she didn't know if she was written up and now she's
11      saying -- back then she said that she was never written up.
12      I can do it as refreshing recollection.
13                 MR. LAZARUS: Your Honor, saying you don't remember
14      today is not inconsistent.
15                 THE COURT: So that refreshing recollection
16      where --
17                 MS. MINER: Okay.
18                 THE COURT: First you said it was an inconsistent
19      statement, you were going to show it was inconsistent, and
20      now you're saying you're refreshing recollection. I think
21      that's exactly his point.
22                 MS. MINER: Okay. I'm happy to do it that way.
23                 (Bench conference concluded.)
24      BY MS. MINER:
25      Q.   Ma'am, having read your sworn statement, does that
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 53 of 235
                                                                         53




 1      refresh your recollection that you were never written up for
 2      not meeting your goal?
 3      A.   Yes.
 4      Q.   Now, at some point Mike Gurry -- during your tenure at
 5      the IRC, Mike Gurry was no longer responsible for the IRC.
 6      Do you remember that?
 7      A.   No.
 8      Q.   Could you look at your sworn statement and read to
 9      yourself page 42, lines 12 to 14, and see if that refreshes
10      your recollection?
11      A.   Okay.
12      Q.   Do you now recall that Mr. Gurry's role changed sometime
13      in 2014?
14      A.   It looks like I mentioned that, yes.
15      Q.   Now, you never had a one-on-one meeting with Mr. Gurry,
16      did you?
17      A.   Not that I can recall.
18      Q.   There were two group meetings where Mr. Gurry spoke,
19      correct?
20      A.   Yes.
21      Q.   And one was after Dr. Awerbuch was charged with a crime?
22      A.   Correct.
23      Q.   And that was early May of 2014, about, correct?
24      A.   Possibly.
25      Q.   And Mr. Gurry spoke to you as a group and said that these
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 54 of 235
                                                                         54




 1      things happen in the industry, or words to that effect?
 2      A.    Yes.
 3      Q.    And that you had nothing to worry about?
 4      A.    Yes.
 5      Q.    And that you should keep doing what you were doing,
 6      right?
 7      A.    Maybe.
 8      Q.    Do you recall him saying that you were doing things
 9      correctly, just keep doing what you're doing?
10      A.    I don't recall. I just -- I remember bits and pieces of
11      it.
12      Q.    Could you turn to your deposition, page 93.
13      A.    Sure.
14      Q.    And read that and see if it refreshes your recollection.
15      A.    What line?
16      Q.    Lines 14 through 18. Or 14 through 19, depending on
17      how...
18      A.    You said page 93?
19      Q.    Page --
20                    MS. MINER: May I approach, Your Honor?
21                    THE COURT: Yes.
22      BY MS. MINER:
23      Q.    Does that refresh your recollection?
24      A.    Yes.
25      Q.    Where Mr. Gurry said that you were doing things correctly
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 55 of 235
                                                                         55




 1      and just keep doing it?
 2      A.   Yes. And that was regarding the sales team.
 3      Q.   Yes. You were the sales team, correct?
 4      A.   No. The sales team which was separate from us.
 5      Q.   So it's your testimony that he said the sales team was
 6      doing the right thing, even though --
 7      A.   No, it states we were doing everything correctly. It was
 8      in regards to the sales team, meaning that's what the
 9      investigation was regarding.
10      Q.   Well, he didn't tell you guys to change any -- the way
11      you were doing anything, did he?
12      A.   Apparently not, if that's what I said.
13      Q.   Well, I'm trying to get your recollection, as you sit
14      here. As you sit here today, you don't recall Mr. Gurry ever
15      telling you to do anything differently, do you?
16      A.   Not that I can recall.
17      Q.   And he didn't ask you to destroy any documents, did he?
18      A.   Not that I can recall.
19      Q.   And he didn't tell you not to talk to investigators if
20      they called you, did he?
21      A.   Not that I can recall.
22      Q.   Then the next time you recall Mr. Gurry talking to the
23      group was when he was upset, I think you testified, that the
24      weekly goal had not been met?
25      A.   Correct.
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 56 of 235
                                                                         56




 1      Q.   And that was after the conversation about Dr. Awerbuch,
 2      fair enough?
 3      A.   Yes.
 4      Q.   And this was after, again, compliance had already been
 5      there?
 6      A.   Correct.
 7      Q.   Mr. Gurry didn't actually yell, did he?
 8      A.   He raises his voice very loudly, very intimidating. To
 9      us, it was yelling.
10      Q.   Wasn't he just speaking in a harsh tone?
11      A.   It's possible, but each person takes it differently.
12      Q.   Fair enough. And he didn't specifically threaten to fire
13      anyone, did he?
14      A.   Specifically, no.
15      Q.   He did discuss attendance issues, correct?
16      A.   Maybe.
17      Q.   A number of people were having attendance issues at about
18      that time?
19      A.   I can't recall that.
20      Q.   Well, do you recall you, yourself, had been spoken to
21      about attendance issues --
22      A.   Yes.
23      Q.   -- by Ms. Gurrieri?
24                  Now, there was never any back-and-forth between the
25      prior authorization specialists and Mike Gurry, explaining
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 57 of 235
                                                                         57




 1      the reason why it was difficult to get authorizations, was
 2      there?
 3                    MR. LAZARUS: Objection as to vague. Foundation.
 4                    THE COURT: Sustained.
 5      Q.     Was there any discussion between any of the prior
 6      authorization specialists at that meeting and Mr. Gurry at
 7      all?
 8      A.     I don't know. I don't remember.
 9      Q.     Now, you resigned from Insys in November of 2014,
10      correct?
11      A.     Yes.
12      Q.     And you testified that there were two reasons that you
13      left, right?
14      A.     Correct.
15      Q.     One was your daughter was ill?
16      A.     Yes.
17      Q.     And then the second was that you were uneasy about what
18      was going on in the company --
19      A.     Yes.
20      Q.     -- correct?
21                    I'm going to focus on the second issue. You
22      testified that you lied to insurance companies every day when
23      you were working at the IRC, correct?
24      A.     Yes.
25      Q.     And that that made you uncomfortable, correct?
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 58 of 235
                                                                         58




 1      A.     Yes.
 2      Q.     And that there was constant pressure from Liz Gurrieri to
 3      get prior approvals approved, correct?
 4      A.     Yes.
 5      Q.     And that that made you uneasy?
 6      A.     Yes.
 7      Q.     But you didn't say any of that when you left Insys, did
 8      you?
 9      A.     Why would I?
10      Q.     The answer [sic] is did you.
11      A.     No.
12      Q.     In fact, you said that you loved working there and it was
13      an awesome place to work and the people were amazing people,
14      right?
15      A.     I don't recall that.
16                    MS. MINER: Can I have Exhibit 6114 on the screen.
17      BY MS. MINER:
18      Q.     Do you recognize this as an e-mail from you to Shawna
19      Baillargeon?
20      A.     Yes.
21      Q.     On November 5, 2014?
22      A.     Yes.
23      Q.     This was your resignation letter, was it not?
24      A.     Yes.
25                    MS. MINER: I'd offer it.
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 59 of 235
                                                                         59




 1                  MR. LAZARUS: Objection, hearsay.
 2                  THE COURT: Overruled.
 3                  MS. MINER: If we could have it published.
 4                  (Exhibit No. 6114 admitted into evidence.)
 5      BY MS. MINER:
 6      Q.   When you resigned, you said, "I enjoyed the opportunity
 7      to work with my amazing co-workers in the company." Correct?
 8      A.   Well, you're not going to badmouth a company when you're
 9      giving a resignation letter.
10      Q.   Well, after you resigned, you received an exit interview,
11      correct?
12      A.   No.
13      Q.   Do you recall receiving in the mail a question-and-answer
14      form from Insys?
15      A.   Not that I can recall.
16                  MS. MINER: Could I have Exhibit 6125 for the
17      witness and counsel.
18      BY MS. MINER:
19      Q.   Do you recognize this as a letter to you from Shawna
20      Baillargeon?
21      A.   I vaguely remember something like that.
22      Q.   It was in response to your resignation, correct?
23      A.   Yes.
24      Q.   And it's dated November 5, 2014, actually the same day as
25      your resignation, correct?
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 60 of 235
                                                                         60




 1      A.   Yes.
 2                  MS. MINER: I'd offer it.
 3                  MR. LAZARUS: I'm going to object to the relevance,
 4      Your Honor.
 5                  THE COURT: Can you scroll down for me, please?
 6                  Overruled.
 7                  MS. MINER: If we could publish it.
 8                  (Exhibit No. 6125 admitted into evidence.)
 9      BY MS. MINER:
10      Q.   And this is a letter to you saying acceptance of
11      resignation, correct?
12      A.   Yes.
13      Q.   And attached, it says, near the bottom, "attachment exit
14      interview," do you see that?
15      A.   Yes.
16      Q.   And if you turn to the next page, there is a form that
17      you could have filled out to provide Insys with information.
18      You never filled that out and sent it back in, did you?
19      A.   I never read past that initial page. I was sitting in a
20      hospital room with my daughter, who was a little more
21      important than this.
22      Q.   I understand the importance, ma'am. I'm just asking, did
23      you ever send it back in?
24      A.   Not that I can recall, no.
25                  MS. MINER: Thank you. I have nothing further.
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 61 of 235
                                                                         61




 1                   THE COURT: Anybody else? Mr. Horstmann?
 2                   MR. HORSTMANN: No.
 3                   THE COURT: Any redirect?
 4                   MR. LAZARUS: Yes, Your Honor, thank you.
 5                  REDIRECT EXAMINATION BY COUNSEL FOR PLAINTIFF
 6      BY MR. LAZARUS:
 7      Q.   Good morning, Ms. Fordham.
 8      A.   Good morning.
 9      Q.   I'm going to follow up on some of the questions that you
10      were asked this morning and on Friday during
11      cross-examination. At some point you testified on
12      cross-examination your memory of events, period, sucks. Do
13      you remember saying that?
14      A.   Yes.
15      Q.   So can you explain to the jury what your memory is like
16      of the misstatements and the lies you made to the insurance
17      companies on a daily basis? Do you have any trouble
18      recalling that?
19      A.   Some of it, yes.
20      Q.   You have trouble recalling whether or not you lied to the
21      insurance companies?
22      A.   No. Well, no.
23      Q.   And did you?
24      A.   Yes.
25      Q.   You testified on direct and cross about what you
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 62 of 235
                                                                         62




 1      characterized as Mr. Gurry yelling at you and just most
 2      recently you described it as speaking harshly is how you took
 3      it. Do you remember that line of questioning generally?
 4      A.   Yes.
 5      Q.   Do you remember Mr. Gurry doing that?
 6      A.   Yes.
 7      Q.   How did you feel as a result of that?
 8      A.   Literally, I remember sitting there shaking, wondering if
 9      I had a job or not.
10      Q.   Why?
11      A.   Because it was -- it came across as yelling at us. Like
12      we didn't know -- I mean, he basically said, if you can't
13      do -- obtain authorizations, we'll find somebody that can.
14      Q.   You testified this morning on cross-examination that you
15      were yelled at for going to compliance. Do you remember
16      generally those questions and answers?
17      A.   Yes.
18      Q.   Who yelled at you?
19      A.   That was Elizabeth Gurrieri.
20      Q.   And who had you gone to see?
21      A.   Yoshi Jamison, the compliance officer.
22      Q.   Do you remember what Yoshi did at Insys?
23      A.   She changed wording that was supposed to be more
24      compliant.
25      Q.   So that's what you knew her job to be, was to change
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 63 of 235
                                                                         63




 1      wording?
 2      A.   I really don't know what her job was. I just remember
 3      certain things that came out of it, such as the system and
 4      the word changes.
 5      Q.   And you testified on Friday that before compliance came
 6      and after compliance came, you misled and lied to insurance
 7      companies, do you remember that testimony?
 8      A.   Yes.
 9      Q.   You were asked on cross-examination a little bit about
10      that. Do you remember that?
11      A.   Yes.
12      Q.   So is it the case that before and after Yoshi came, you
13      still lied and misled insurance companies?
14      A.   Yes.
15      Q.   Are you on any pain medicine or anything now that's
16      interfering with your ability to explain to this jury the
17      things that you participated in?
18      A.   No.
19      Q.   Are you telling this jury, the answers that you're
20      giving, just so you can get out of here?
21      A.   No.
22      Q.   You were asked a lot of questions about who set the gate.
23      Can you provide context for that and just explain what you
24      remember about who set the gate and how you formed that
25      memory and what you know?
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 64 of 235
                                                                         64




 1      A.   I just remember, my supervisor, Elizabeth Gurrieri,
 2      stating that the gate was set every week by Mike Gurry, that
 3      she had no control over the gate whatsoever.
 4      Q.   Why did you care who set the gate?
 5      A.   It didn't matter to us, we just had to do what we were
 6      told to do.
 7      Q.   Did you set the gate?
 8      A.   No.
 9      Q.   When you were asked whether, during a deposition in July
10      of 2018, you didn't remember who set the gate and you were
11      asked a number of questions about that. Do you remember
12      that?
13      A.   I do.
14      Q.   As you sit here today, do you have any question about who
15      you were told set the gate?
16      A.   No.
17      Q.   That understanding that you have, as to who set the gate,
18      based on what you were told, approximately when did you form
19      that?
20      A.   I think I pretty much knew that from day one, when it was
21      originally said to us.
22      Q.   You were asked questions about whether or not you knew at
23      the time you worked there that what you were doing was wrong
24      or illegal. Do you remember those questions on
25      cross-examination?
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 65 of 235
                                                                         65




 1      A.   Yes.
 2      Q.   Did you?
 3      A.   I did.
 4      Q.   Can you explain to the jury?
 5      A.   We misled insurance companies, we added diagnosis codes
 6      to patients in order to get the medications approved.
 7      Q.   How would you describe your feelings about admitting
 8      that?
 9      A.   Ashamed.
10      Q.   What was the deposition like?
11      A.   Gruelling.
12      Q.   Can you explain like where is it? Was it in a courtroom
13      like this? Was it in a conference room? Where did you go?
14      A.   It was in a conference room with Mr Yeager, an FBI agent,
15      a court reporter.
16      Q.   That's the sworn statement you're talking about?
17      A.   Yes.
18      Q.   You were also asked questions on cross-examination about
19      a deposition you gave, right?
20      A.   The deposition was a lot more intimidating. It was with
21      the Blue Cross Blue Shield -- sorry. Blue Cross of
22      California Insurance Company. There was an Insys
23      Therapeutics lawyer there. They were videotaping it. There
24      was three or four different people from Blue Cross of
25      California sitting on the left-hand side, Insys lawyer was on
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 66 of 235
                                                                         66




 1      the right, and then I had the video person right in front of
 2      me.
 3      Q.    What made that more intimidating than when you gave a
 4      sworn statement to Mr Yeager?
 5      A.    Probably the fact that I didn't feel like myself. I
 6      wasn't feeling good. I was on pain meds. I was in a lot of
 7      pain from a back injury. I had just had injections.
 8      Q.    So Ms. Fordham, you were asked questions about -- a lot
 9      of questions on cross-examination about Liz Gurrieri and
10      about her role there and you testified on direct and on
11      cross-examination about a time you sent an e-mail to Mike
12      Gurry, because you had concerns after Dr. Awerbuch was
13      arrested. Do you remember generally those questions?
14      A.    Yes.
15      Q.    So when you had concerns about what was going on at the
16      company and the legality and the future of things and one of
17      the doctors getting arrested, who was it you reached out to?
18      A.    Mike Gurry.
19      Q.    How come you reached out to Mike Gurry and not Liz
20      Gurrieri?
21      A.    Because I thought that he would give me a straight
22      answer. He was over her. He was over all of us.
23      Q.    Finally, you were asked a number of questions about
24      estimating how many of the files you worked on to get an
25      insurance company to agree to pay for Subsys for cancer
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 67 of 235
                                                                         67




 1      diagnosis versus noncancer diagnosis. Do you remember those
 2      questions about your ability to estimate things?
 3      A.   Yes.
 4      Q.   So you testified on direct examination about how often
 5      you would see those types of files. Do you remember that
 6      generally?
 7      A.   Generally, yes.
 8      Q.   Tell the jury, please, when you go to work on a daily or
 9      weekly basis, how often would you see and be asked to work on
10      files for patients who were other than breakthrough cancer
11      pain in cancer patients?
12      A.   I had more charts that were just regular breakthrough
13      pain and back diagnosis. I rarely saw a cancer pain patient.
14      Q.   And for the noncancer pain patients, I believe you
15      testified that you did, basically, what you had to do to get
16      those approved by the insurance companies, right?
17      A.   Yes.
18      Q.   And that included lying?
19      A.   Yes.
20      Q.   On a daily basis?
21      A.   Yes.
22                  MR. LAZARUS: Nothing further, Your Honor.
23                  MS. MINER: Can I do it from here, Your Honor?
24                  THE COURT: Yes, that's fine.
25                  MS. MINER: Thank you.
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 68 of 235
                                                                         68




 1                  THE COURT: Make sure you're near a microphone.
 2             RECROSS-EXAMINATION BY COUNSEL FOR DEFENDANT GURRY
 3      BY MS. MINER:
 4      Q.   Ms. Fordham, you worked at Insys for approximately
 5      18 months, correct?
 6      A.   About.
 7      Q.   And you testified that your -- that IRC offices were
 8      right across the street from headquarters, isn't that right?
 9      A.   Yes.
10      Q.   And during that -- you would consider yourself a pretty
11      strong person. Isn't that fair?
12      A.   In what terms?
13      Q.   Well, you're having three jobs, correct?
14      A.   Yes.
15      Q.   You raised a daughter, correct?
16      A.   Yes.
17      Q.   You've been through really serious medical issues, right?
18      A.   Yes.
19      Q.   But never in 18 months did you walk across the street
20      from the IRC to headquarters and complain to anybody in
21      management that you were being told to lie to the insurance
22      companies on a daily basis, did you?
23      A.   We were not allowed over at headquarters.
24      Q.   You didn't send an e-mail, either, did you?
25      A.   In terms of my concerns?
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 69 of 235
                                                                         69




 1      Q.   Yes. Other than the Dr. Awerbuch one.
 2      A.   Not that I can recall.
 3      Q.   You did send an e-mail to Mike Babich, did you not?
 4      A.   I don't remember.
 5      Q.   Who is Mike Babich?
 6      A.   The CEO.
 7                  MS. MINER: Could I have Exhibit 6129 on the
 8      stand -- excuse me, for counsel and the witness, please.
 9                  MR. LAZARUS: Your Honor, I'm going to object as
10      outside the scope and hearsay.
11                  THE COURT: Overruled.
12                  MS. MINER: Could it be published, please.
13                  (Exhibit No. 6129 admitted into evidence.)
14      BY MS. MINER:
15      Q.   This is an e-mail from you, correct?
16      A.   Yes.
17      Q.   To Mike Babich, correct?
18      A.   Yes.
19      Q.   The CEO, correct?
20      A.   Correct.
21      Q.   And you complained about Liz Gurrieri and Angel Alercon,
22      correct?
23      A.   Yes.
24      Q.   That they treat you like children, correct?
25      A.   Yes.
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 70 of 235
                                                                         70




 1      Q.   You don't say anything about lying to insurance
 2      companies, do you?
 3      A.   No.
 4                   MS. MINER: Nothing further.
 5                   THE COURT: You're excused. Thank you.
 6                   Next witness, please.
 7                   MR. LAZARUS: The United States called Heather
 8      Alfonso.
 9                   THE COURT: If you guys want to stretch while
10      they're switching places, go ahead.
11                   (The witness was duly sworn.)
12                   THE CLERK: Can you please state your name and
13      spell your last name for the record.
14                   THE WITNESS: My name is Heather Alfonso,
15      A-l-f-o-n-s-o.
16                   MR. LAZARUS: May I proceed, Your Honor?
17                   THE COURT: Yes.
18                   MR. LAZARUS: Thank you.
19                                  HEATHER ALFONSO
20                 having been duly sworn, testified as follows:
21                  DIRECT EXAMINATION BY COUNSEL FOR PLAINTIFF
22      BY MR. LAZARUS:
23      Q.   Good morning, Ms. Alfonso.
24      A.   Good morning.
25      Q.   You just adjusted it, but if you need to move that
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 71 of 235
                                                                         71




 1      microphone, just try to keep it nice and close to your mouth,
 2      so everybody can hear you, okay?
 3      A.   Okay.
 4      Q.   And there's a pitcher of water to your right, if you need
 5      some.
 6      A.   Thank you.
 7      Q.   Ms. Alfonso, where do you live?
 8      A.   I live in Conway, South Carolina.
 9      Q.   And about how long have you lived in South Carolina?
10      A.   One year.
11      Q.   Where did you live before that?
12      A.   Monroe, North Carolina.
13      Q.   At some points did you live in New England?
14      A.   Prior to that, I lived in Connecticut, Middlebury,
15      Connecticut.
16      Q.   About how long did you live in Middlebury, Connecticut?
17      A.   I lived in Middlebury, Connecticut for a long time,
18      since -- well, I was raised there.
19      Q.   And how old are you?
20      A.   46.
21      Q.   Do you have any children?
22      A.   I have five children.
23      Q.   How far did you go in school?
24      A.   I have a master's degree in nursing.
25      Q.   When did you get your master's degree?
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 72 of 235
                                                                         72




 1      A.   2011, I believe.
 2      Q.   And what did you have to do to obtain your master's
 3      degree in nursing? Tell the jury a little bit about the
 4      course of study.
 5      A.   So I did didactic work, so work on -- classwork online.
 6      I also did clinical work, in a clinical setting, and then I
 7      got a master's degree when I completed all the requirements.
 8      After that, I had to continue by getting a -- taking an exam
 9      through the American Nurses Credentialing Center and that --
10      that kind of allowed me to apply for the licensure to become
11      an APRN.
12      Q.   And did you, in fact, apply and become an APRN?
13      A.   I did eventually, yes. Not right away.
14      Q.   About how long did it take you?
15      A.   I don't recall. But it did take me a little while, not
16      for any other reason other than I was content with my job
17      working as an RN.
18      Q.   What does APRN stand for?
19      A.   Advanced practice registered nurse.
20      Q.   When you obtained your master's, did that give you the
21      ability to prescribe controlled substances?
22      A.   No, I didn't have the ability to prescribe controlled
23      substances until after taking the exam afterwards and then
24      applying with the Connecticut DEA.
25      Q.   And at some point did you take the exam and apply with
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 73 of 235
                                                                         73




 1      the DEA to become authorized to prescribe controlled
 2      substances?
 3      A.   Yes.
 4      Q.   Do you recall about when that was?
 5      A.   You know what? I think that was in 2011. I think I got
 6      the master's degree in '08 or '09.
 7      Q.   Tell us a little bit about your career, before you went
 8      and got your master's.
 9      A.   Before I got my master's degree, I was -- I started as a
10      CNA, and then I got my LPN license, licensed practical nurse.
11      And then I -- that was in 1995, I believe, and I worked in
12      these fields and then I got my RN, associate's degree, in
13      1998, maybe, and worked as an RN. I worked in psychiatry,
14      I've worked in gerontology, and I've worked in women's
15      health.
16      Q.   As an RN, what was your day-to-day job responsibility?
17      A.   My last job?
18      Q.   Did you work as an RN multiple places?
19      A.   I did. But the -- so what I did before being a nurse
20      practitioner, I was working in women's health on a labor and
21      delivery unit, so I worked night shift there.
22      Q.   And what would you do there?
23      A.   I would help the physicians and the midwifes deliver
24      babies.
25      Q.   Did you prescribe medication at that job?
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 74 of 235
                                                                         74




 1      A.     No.
 2      Q.     About how long were you there?
 3      A.     Maybe four years. I don't recall.
 4      Q.     Did you ever work in pain management prior to obtaining
 5      the ability to prescribe controlled substances?
 6      A.     No.
 7      Q.     By the way, you said a word earlier, what does didactic
 8      mean?
 9      A.     That's the online -- the classwork.
10      Q.     On the computer?
11      A.     Yeah.
12      Q.     So you sat and you worked online?
13      A.     Yes.
14      Q.     And you also did clinical work you said?
15      A.     Correct.
16      Q.     At some point you testified that you obtained the ability
17      to prescribe controlled substances. Are you familiar with a
18      DEA number?
19      A.     No, I'm not.
20      Q.     With an MPI?
21      A.     I mean, I have those, but I don't know what the numbers
22      are.
23      Q.     Right, but you're familiar with the concept of one?
24      A.     Oh, yes. Yes.
25      Q.     And you were provided with a number that allowed you to
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 75 of 235
                                                                         75




 1      prescribe controlled substances?
 2      A.   Correct.
 3      Q.   Where did you first work in the capacity as an APRN?
 4      A.   I worked at Comprehensive Pain and Headache Treatment
 5      Centers.
 6      Q.   What type of practice was Comprehensive Pain and Headache
 7      Treatment Centers?
 8      A.   That was a chronic pain management practice, an office
 9      setting.
10      Q.   Where is it located?
11      A.   They have two offices, one in Derby, Connecticut and one
12      in Meriden, Connecticut. And they also have -- an interest
13      in a surgery center in North Haven, Connecticut, but I wasn't
14      there.
15      Q.   So there was Derby, Meriden, and a surgery center. Where
16      did you work?
17      A.   In Derby and Meriden fairly equally.
18      Q.   Can you describe the practices, what type of practice
19      they were in each location?
20      A.   Okay. They were primarily the same. I would see
21      patients in an office setting to reassess and reevaluate
22      their medication regimen and oftentimes suggest or refer them
23      to have procedures done at the surgery center.
24      Q.   Were there other practitioners, other doctors, physicians
25      assistants or nurse practitioners or APRNs who worked at your
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 76 of 235
                                                                         76




 1      practice?
 2      A.   Yes. When I first started, there was the doctor who
 3      owned the practice, Dr. Mark Thimineur. There was
 4      Dr. Daniel Feldman, and there was Dr. Rakesh Patel. Shortly
 5      after I started, Dr. Patel left and we had to absorb his
 6      patients. And a little while later, Dr. Feldman quit
 7      abruptly, so we absorbed his patients, as well. And it took
 8      a little bit of time for them to hire additional APRNs. So
 9      after a little while, they brought on one, two -- a few other
10      APRNs.
11      Q.   Did the other APRNs also prescribe controlled substances?
12      A.   Yes.
13      Q.   What was the active caseload like for the practice, in
14      terms of number of patients?
15      A.   When I was hired, I was to see one patient every 30
16      minutes, between the hours of 8:00 a.m. and 5:00 p.m., with a
17      half hour lunch break. During the period where the other
18      doctors had left and we were either without APRNs or training
19      them, naturally, that caseload was a little bit more during
20      those times.
21      Q.   So somewhere around one patient every 30 minutes or
22      slightly more?
23      A.   Correct.
24      Q.   Describe a typical -- well, is there such thing as a
25      typical interaction with a patient at that practice?
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 77 of 235
                                                                         77




 1      A.   I would say there is. Typically, when you would see
 2      patients, they would come in. I would do a physical
 3      reassessment on them, certainly ask them if they had any new
 4      issues in regards to their pain, how their medication regimen
 5      was working for them.
 6      Q.   Physical reassessment, is that the same as a physical
 7      exam?
 8      A.   It wasn't a complete physical exam that you would get if
 9      you go to a primary care physician. There was no undressing,
10      taking off of clothes, or anything like that.
11      Q.   How would you perform your assessment?
12      A.   With visual assessment or palpation, touching, having
13      them move, their range of motion.
14      Q.   What are some of the types of treatments that you would
15      provide for your patients?
16      A.   Other than medication management, we would refer them for
17      stimulator trials, so either a spinal cord stimulator, or an
18      occipital stimulator, which is implanted up higher in the
19      back of the head. Epidural injections, which are steroid
20      injections. We would do trigger point injections in the
21      office to their muscles. Occasionally, physical therapy.
22      But by that point, most of those patients have already run
23      the gamut and gone through those sort of treatments, the
24      physical therapy.
25      Q.   What do you mean by that?
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 78 of 235
                                                                         78




 1      A.   Well, they've already done that. These are patients
 2      that, when I got there, anyway, they had been on fairly large
 3      doses of narcotics for quite some time. So they had already,
 4      you know, tried and failed with physical therapy or aqua
 5      therapy, or the typical first line therapies.
 6      Q.   So can you explain, so there's typical first line
 7      therapies for pain, and then is there a progression?
 8      A.   Yes.
 9      Q.   How does that work?
10      A.   A lot of times when you go to your -- you can go to your
11      primary care doctor and they would prescribe physical therapy
12      or water therapy for somebody with back pain, before they
13      even got to the point of surgery or any kind of invasive,
14      more invasive therapy.
15      Q.   And then in terms of medications, were there different
16      types and classes of medications you were using?
17      A.   There were -- well, yes, there were different types of
18      medications. But generally, I would say, probably 90 to
19      95 percent of the patients were on, by the time I got there,
20      multiple long-acting narcotics, several short-acting
21      narcotics, and occasionally some rapid onset.
22      Q.   Rapid onset what?
23      A.   Opioids, such as -- well, in that practice, Actiq
24      lollipop and fentanyl lollipop.
25      Q.   And Subsys at some point?
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 79 of 235
                                                                         79




 1      A.   Subsys at some point, yes.
 2      Q.   So 90 to 95 percent of the patients, you said, when you
 3      got there, you said were already on various types of
 4      narcotics?
 5      A.   Correct.
 6      Q.   When patients were referred to comprehensive pain, was
 7      there a process for completing their intake or their initial
 8      examination or evaluation?
 9      A.   Yes. Initially, the doctor would always see the new
10      patients and do the full examination and start them on an
11      opiate.
12      Q.   During the majority of the time you were there, was there
13      a particular doctor that that would have been?
14      A.   Dr. Thimineur.
15      Q.   At what point would you get involved in care for a
16      patient?
17      A.   Any visit after that initial visit.
18      Q.   Have you heard of medication visits?
19      A.   Yes.
20      Q.   What is a medication visit?
21      A.   Because the practice was so large, patients would be seen
22      on average every three months, but they needed their
23      medication in between that. So they would come in to the
24      practice, say the second -- you know, the second month and
25      have a medication visit with the medical assistant, where she
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 80 of 235
                                                                         80




 1      did a blood pressure check and double-checked their
 2      medications that may have been prescribed by other doctors,
 3      and the prescriptions would be signed generally by me and
 4      given to the patient.
 5      Q.   So in other words, if a patient needed to get a refill
 6      for their pain medication?
 7      A.   Right.
 8      Q.   They came in and in between other clinical visits?
 9      A.   Correct.
10      Q.   Are you able to estimate about what percentage of the
11      patient population at Comprehensive Pain had to have those
12      types of visits, as well, the medication visits?
13      A.   Nearly all of them. There were some patients where they
14      would not have a medication visit, because they would be
15      given three months of prescriptions signed already, that were
16      dated appropriately, so that they could fill them.
17      Q.   Was there a reason that certain prescriptions could be
18      dated for three months and certain were not?
19      A.   I think all of them could, but it was more about the
20      patient than about the actual prescription.
21      Q.   What do you mean by that?
22      A.   If they were longstanding patients and this was
23      Dr. Thimineur's typical practice with them, to give them
24      three months of prescriptions, then that's what we did.
25      Q.   When prescribing narcotics like the ones that were being
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 81 of 235
                                                                         81




 1      prescribed at Comprehensive Pain, are there concerns at all
 2      about prescribing those types of medications to patients?
 3      A.   There are always concerns with prescribing those types of
 4      medications to patients, because they are strong medications.
 5      Q.   Did you or did the practice take any steps to ensure the
 6      patients were complying with their prescriptions?
 7      A.   There were urinalysis done. Initially, they were done I
 8      would say intermittently. There was no set schedule. And at
 9      some point they started checking the online -- I think PMP is
10      what it's called, the online record of what narcotics were
11      filled.
12      Q.   At some point did the State have a database that, as
13      practitioners, you could look at?
14      A.   Correct.
15      Q.   Is that what you mean by PMP?
16      A.   Correct.
17      Q.   You heard the term pill count?
18      A.   Yes, pill counts were done as well, occasionally.
19      Q.   What's a pill count?
20      A.   The pill count is when the patient will come in and would
21      be told in the morning to bring their medications with them
22      and then the medical assistant would count how many pills
23      were there and, you know, do the math to figure out if it is
24      equal to what should be there.
25      Q.   Why?
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 82 of 235
                                                                         82




 1      A.   To make sure, well -- it's one way -- you can't really
 2      make sure, but to try to see if they're taking them as
 3      prescribed, rather than overtaking them, or maybe not taking
 4      them at all and having extra.
 5      Q.   So how does a pill count help you figure out if they're
 6      overtaking them, or not taking them at all?
 7      A.   Well, in theory, if they are -- how does it -- well,
 8      because if the count is accurate, then you will know that it
 9      looks like they're taking them as prescribed.
10      Q.   And I believe you said that the practice would conduct
11      urinalysis on patients periodically?
12      A.   Correct.
13      Q.   Why?
14      A.   Because -- not really urinalysis. It's a urine drug
15      screen and that would determine if the medications they are
16      prescribed are in their system and also if there are any
17      other medications or illegal drugs in their system.
18      Q.   Why, if at all, do you care if there's other medications
19      or illegal drugs in your patient's system?
20      A.   Because if they're not -- because that would really mean
21      they're not taking them as prescribed, if they're adding
22      other medications that they're buying on the street or
23      getting from another doctor, or if they're taking -- you
24      know, if they're using marijuana or cocaine, that's not going
25      to have a good interaction, naturally.
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 83 of 235
                                                                         83




 1      Q.   And what types of interactions, if any, were you
 2      concerned about, in particular with narcotics and illegal
 3      drugs like cocaine?
 4      A.   Death.
 5      Q.   Did you have any responsibilities as a prescriber if you
 6      thought your patient was diverting their controlled medicine?
 7      A.   In the practice, if we suspected that somebody was
 8      diverting controlled medications, then what they would do was
 9      increase the number of urine drug screens, increase random
10      pill counts, and see them more frequently.
11      Q.   What does it mean if a patient is diverting their
12      medication?
13      A.   It means they're not taking them as prescribed and they
14      are either giving them to somebody else or possibly selling
15      them.
16      Q.   Did your practice have something called a pain contract
17      with patients?
18      A.   Yes.
19      Q.   What's a pain contract?
20      A.   A pain contract is a -- basically a paper that the
21      patient signs that says that they are -- like our
22      responsibilities to treat you and treat your pain and your
23      responsibility as a patient to take them appropriately and,
24      you know -- you know, get the random drug screens and come in
25      for pill counts.
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 84 of 235
                                                                         84




 1      Q.   So it's a piece of paper in the file?
 2      A.   I believe it is.
 3      Q.   What's your understanding, if at all, as to how common
 4      these pain contracts were with pain management practices?
 5      A.   As I understand it, all pain practices should have it.
 6      Q.   You testified a few minutes ago that about 95 percent of
 7      the patients at the practice were already on some kind of
 8      narcotic medication when you arrived there; is that right?
 9      A.   Correct.
10      Q.   Of those, can you give us a sense of how many were on
11      more than one type of narcotic at the same time?
12      A.   Almost all of them.
13      Q.   So almost all of the patients at the practice were on
14      multiple narcotics?
15      A.   Correct.
16      Q.   By the way, Ms. Alfonso, do you still practice medicine?
17      A.   I do not.
18      Q.   Have you pled guilty to a federal crime?
19      A.   I did.
20      Q.   In what district?
21      A.   State of Connecticut.
22      Q.   Is that in federal court there?
23      A.   Yes.
24      Q.   What crime did you plead guilty to?
25      A.   Violating anti-kickback laws.
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 85 of 235
                                                                         85




 1      Q.   And what did that mean to you? What did you do?
 2      A.   I accepted money in exchange for prescribing certain
 3      medication.
 4      Q.   And what was the medication?
 5      A.   Subsys.
 6      Q.   What is Subsys?
 7      A.   Subsys is a very, very rapid onset fentanyl product.
 8      Q.   Are you testifying today pursuant to a plea agreement?
 9      A.   I am.
10      Q.   Have you been sentenced yet?
11      A.   No.
12      Q.   How much jail time are you facing?
13      A.   Up to five years.
14      Q.   Do you know what your sentence is going to be?
15      A.   No, I do not.
16      Q.   Are you hoping for leniency?
17      A.   Of course.
18      Q.   Let's turn back to your practice. With respect to the
19      patients who came in who were on these different kinds of
20      medication, what are some of the more common narcotics that
21      your patients were on at the practice?
22      A.   Duragesic patch, which is fentanyl, long-acting.
23      OxyContin, which is a long-acting oxycodone. Exalgo, which
24      is a long-acting form of Dilaudid. Nucynta, oxycodone,
25      Percocet, Dilaudid.
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 86 of 235
                                                                         86




 1      Q.   You mentioned several what you said were long-acting
 2      opioids?
 3      A.   Yes.
 4      Q.   And you said there was a Duragesic patch. I think you
 5      said that was fentanyl?
 6      A.   Yes.
 7      Q.   And that was a long-acting opioid?
 8      A.   Yes.
 9      Q.   How does that work?
10      A.   They put the patch on and the patch stays on for 48 to 36
11      hours. So two or three days, and then they change it with a
12      new one.
13      Q.   And what's your understanding of how the medication is
14      released to the patient during the time they're wearing that
15      patch?
16      A.   It is released slowly over that period of time.
17      Q.   And I believe you also mentioned Exalgo and OxyContin?
18      A.   Correct.
19      Q.   And are those also long-acting opioids?
20      A.   Those are long-acting, as well.
21      Q.   Are you familiar with short-acting opioids?
22      A.   Yes.
23      Q.   Were any of the patients on short-acting opioids?
24      A.   Yes.
25      Q.   What is a short-acting opioid? What are some examples?
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 87 of 235
                                                                         87




 1      A.   Percocet, oxycodone, Dilaudid. Those are some --
 2      Q.   By the way, is there a difference between Roxicodone,
 3      Oxycodone, OxyContin? Are those just all different drugs?
 4      A.   OxyContin is the long-acting, oxycodone is the
 5      short-acting, Roxicodone is just the brand name, I believe,
 6      of the oxycodone.
 7      Q.   So another short-acting?
 8      A.   Correct.
 9      Q.   Why would patients be on a long-acting opioid and a
10      short-acting opioid?
11      A.   The long-acting opioid is meant to kind of bring their
12      pain levels from say a ten down to a six, okay, and keep it
13      there at the high point. And then the short-acting that
14      would be added would be for any spikes in their pain
15      throughout their day.
16      Q.   And what's your understanding as to how long, typical, if
17      there is such a thing, you'll let us know, a short-acting
18      opioid might last for a patient?
19      A.   Three to four hours.
20      Q.   And what about a long-acting opioid?
21      A.   12 hours to up to three days with the patch.
22      Q.   And now you've told us about long-acting opioids and
23      short-acting opioids, what about rapid onset opioids, what is
24      that?
25      A.   Rapid onset opioids act even faster than short-acting
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 88 of 235
                                                                         88




 1      opioids, but they don't last as long. And that would be the
 2      Actiq or the fentanyl lollipop, the Fentora tablet, or the
 3      Subsys spray.
 4      Q.   So the lollipop, the tablet, Fentora, those are
 5      competitors to the Subsys spray?
 6      A.   Yes.
 7      Q.   About when did you first get introduced to Subsys?
 8      A.   Shortly after I started working at the practice. I was
 9      introduced to Subsys by one of the drug reps who came in to
10      tell me about it.
11      Q.   Do you remember his name?
12      A.   Eddie Recchia.
13      Q.   At that time, had you been prescribing any rapid onset
14      opioids like Fentora or any of the others?
15      A.   I had definitely been prescribing the pops, the
16      lollipops. I think the Fentora, as well.
17      Q.   For about how long had you been practicing there when you
18      first met this rep from Insys?
19      A.   Less than a year, a few months.
20      Q.   How many months?
21      A.   A few.
22      Q.   And during those few months, were those the first few
23      months of your career that you were actually prescribing
24      controlled substances?
25      A.   Yes.
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 89 of 235
                                                                         89




 1      Q.   So in all of your past experience in the medical field,
 2      until you went to Comprehensive Pain, you were not
 3      prescribing any of these narcotics?
 4      A.   Correct.
 5      Q.   So you met Eddie Recchia, did he seem experienced to you
 6      in pharmaceutical sales?
 7      A.   Oh, no.
 8      Q.   What do you mean?
 9      A.   He was young. He was a little bit timid, overdressed for
10      the situation.
11      Q.   How was he dressed?
12      A.   In like a three-piece suit with, what do you call it? A
13      vest underneath the jacket, as well. I mean, he looked
14      sharp, but --
15      Q.   Had you met reps from other drug companies?
16      A.   Yes.
17      Q.   How often in your practice would a rep from any drug
18      company be in the office?
19      A.   They were in a lot, because we were a large drug -- a
20      large pain practice and so they would always be in.
21      Q.   Weekly, monthly, daily?
22      A.   Definitely weekly. Sometimes daily, depending.
23      Q.   So compared to the other pharmaceutical reps that you
24      encountered, Eddie Recchia was overdressed, you said?
25      A.   Correct.
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 90 of 235
                                                                         90




 1      Q.   How did you first meet him?
 2      A.   He came into the office in Meriden and a lot of times --
 3      when I first started, because I was a new practitioner there,
 4      they all wanted to tell me about their drug. And so he was
 5      in the break room kitchen, waiting for me in between
 6      patients, and I met him that way. It was very brief.
 7      Q.   So you walked into the break room and he was in there?
 8      A.   Yes.
 9      Q.   Describe that interaction, what happened?
10      A.   It was very brief. He introduced himself, he told me he
11      was with Subsys, had I heard of it. Of course, no, and he
12      told me a little bit about it, I believe, and that was it.
13      It was very, very brief, and I think I only met him maybe
14      twice.
15      Q.   And at some point did you meet another representative
16      from Insys?
17      A.   Yeah. Abe Rosenberg was the rep.
18      Q.   So at Comprehensive Pain, can you estimate about what
19      percentage or approximately how many of the patients you
20      would see on a daily basis were being treated for
21      breakthrough pain related to their cancer?
22      A.   Far less than 10 percent, I think. Very, very few.
23      Q.   Would oncologists or other doctors or medical
24      professionals periodically refer patients to the practice who
25      had pain related to their cancer?
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 91 of 235
                                                                         91




 1      A.   Occasionally. Other doctors, regardless of specialty,
 2      would always refer patients. However, the percentage that
 3      had cancer-related pain, specifically, was minute. The large
 4      bulk of our patient population was low back pain, neck pain,
 5      neuroleptic pain, so like nerve pain.
 6      Q.   And judging by the title of the practice, did you also
 7      see migraine patients?
 8      A.   Yes, we did.
 9      Q.   What types of treatment would migraine patients typically
10      receive?
11      A.   Migraine patients, when I first started, were almost all
12      on -- oh -- Fioricet and large amounts of it.
13      Q.   What is --
14      A.   Fioricet is a migraine medication that you take at the
15      onset of a migraine, but it also has the effect, if you take
16      too much of it, to cause rebound headaches. So in effect,
17      that medicine is going to give you a headache, as well,
18      afterwards. So it was a process to kind of wean people,
19      because they were very dependent on that and it was a process
20      to wean them off and try other medications.
21      Q.   Are there specific medications intended to be used to
22      treat migraines?
23      A.   Yes.
24      Q.   And Fioricet is one of those?
25      A.   Yes.
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 92 of 235
                                                                         92




 1      Q.     Are there others?
 2      A.     Yes.
 3      Q.     Are rapid onset opioids typically used for that purpose?
 4      A.     No.
 5      Q.     Who trained you when you started at Comprehensive Pain?
 6      A.     Dr. Mark Thimineur.
 7      Q.     What was your training like?
 8      A.     I was in the office with him, for several weeks to a
 9      month, seeing patients with him or alongside him.
10      Q.     And then after that, you began seeing patients on your
11      own?
12      A.     Correct.
13      Q.     Were they your patients?
14      A.     No.
15      Q.     What do you mean by that?
16      A.     Dr. Thimineur made it very clear that all the patients in
17      the practice were his patients.
18      Q.     And he would do the intake on the patients?
19      A.     Until the end. At the end of my time there, there was a
20      time when he started letting the APRNs see patients for the
21      first time.
22      Q.     When did you leave there?
23      A.     2015.
24      Q.     Do you recall about when in 2015?
25      A.     I believe my technical departure date was sometime in
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 93 of 235
                                                                         93




 1      April, but I had stopped working in March.
 2      Q.   I'll come back to it, but why did you stop working? Did
 3      something happen?
 4      A.   The DEA came into the office and requested to take my DEA
 5      licensure away, due to the -- I believe the amount of
 6      narcotics that my signature was on.
 7      Q.   And did you agree to the DEA's request to give up your
 8      license?
 9      A.   Yes, I did.
10      Q.   Do you remember whether it was that day or another day?
11      A.   It was the following day.
12      Q.   That was March of 2015, you said?
13      A.   Yes.
14      Q.   I'm going to go back a little bit. You said that Eddie
15      Recchia you saw a few times and then you got a new rep, Abe
16      Rosenberg?
17      A.   Correct.
18      Q.   Tell us about meeting Abe Rosenberg.
19      A.   I believe I met him in the same fashion, in the break
20      room, and he also was young and inexperienced. He was also
21      very timid. Uh-huh.
22      Q.   At that point, were you still prescribing Actiq, Fentora,
23      or other rapid onset opioids?
24      A.   Yes.
25      Q.   Had you recalled whether you had prescribed Subsys at
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 94 of 235
                                                                         94




 1      that point?
 2      A.   I don't know if I had -- if I had actually written any
 3      prescription for it at that point.
 4      Q.   Were you speaking for any pharmaceutical companies?
 5      A.   I spoke for the company that makes Fentora.
 6      Q.   Do you remember what that company's name was at the time
 7      or now?
 8      A.   No, but if you gave me a multiple choice.
 9      Q.   Have you heard of Fentora Pharmaceuticals?
10      A.   Yes, that's it.
11      Q.   And so would you say you were speaking for them. About
12      when did you start speaking for Fentora?
13      A.   I don't recall, but I believe I spoke for them -- I know
14      I spoke for them before I spoke for Subsys.
15      Q.   What did they pay you to speak for Fentora?
16      A.   $500 per event.
17      Q.   How many events did you do before you spoke for Subsys,
18      if you remember?
19      A.   I do not remember.
20      Q.   What were the events like for Fentora?
21      A.   For Fentora the events were -- I think on two occasions,
22      I actually spoke to very large audiences of nurses, oncology
23      nurses. One was at like an oncology nurse dinner, where, you
24      know, it was full of oncology nurses and APRNs. One was a
25      different nursing society, I can't recall. And then the rest
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 95 of 235
                                                                         95




 1      of the events that I spoke with Fentora were small dinners
 2      with a prescriber present.
 3      Q.   And at the Fentora events, the large ones or the smaller
 4      dinners, did you present information relating to prescribing
 5      Fentora to patients?
 6      A.   Yes.
 7      Q.   Where did you get the information that you provided?
 8      A.   From the company.
 9      Q.   What type of information did you have?
10      A.   It was a PowerPoint presentation.
11      Q.   And did you actually present that to the participants?
12      A.   Yes.
13      Q.   Do you recall about how many presentations you gave a
14      year for Fentora?
15      A.   I did not give that many per year. I don't recall an
16      exact number, but I would say, I mean, somewhere in the range
17      of maybe four.
18      Q.   Per year?
19      A.   Yeah.
20      Q.   You seem like you're struggling. Are you estimating?
21      A.   I am estimating, because I don't know the exact answer.
22      But it wasn't -- in the time that I spoke for them, it wasn't
23      a lot, at all.
24      Q.   How much were you making at Comprehensive Pain?
25      A.   When I started, I think I was making $80,000 a year.
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 96 of 235
                                                                         96




 1      Q.   And was your spouse, your significant other, working at
 2      the time?
 3      A.   He was not. He was working part-time with my father
 4      installing ceramic tile, but he wasn't really bringing in a
 5      paycheck.
 6      Q.   At some point did you have a discussion with Abe
 7      Rosenberg about becoming a speaker for Insys Therapeutics
 8      regarding Subsys?
 9      A.   Yes.
10      Q.   What were the circumstances around that?
11      A.   I asked Abe Rosenberg if I could speak for Subsys.
12      Q.   Why?
13      A.   Because I wanted to make extra money.
14      Q.   And at that point, when you asked him, had you been
15      prescribing other rapid onset opioids like the lollipop and
16      other ones that you had been talking about?
17      A.   Yes.
18      Q.   And those were all fentanyl, right?
19      A.   Correct.
20      Q.   What was Abe Rosenberg's reaction to you?
21      A.   He said I needed to get some prescribing under my belt.
22      Q.   And about how long had you been prescribing any kind of
23      medication at that point, if you recall?
24      A.   Maybe two or three months. He meant -- well, I can --
25      Q.   In terms of him telling you you need to get more
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 97 of 235
                                                                         97




 1      prescribing under your belt, what was your understanding of
 2      what he was telling you?
 3      A.   To prescribe Subsys.
 4      Q.   And how did you form that understanding?
 5      A.   (No response.)
 6      Q.   Did you have further conversations with him at other
 7      times?
 8      A.   Yes.
 9      Q.   Eventually, did you become a speaker for Insys?
10      A.   I did.
11      Q.   And did you begin to prescribe Subsys at any point?
12      A.   I did. I began to prescribe it, I believe, before I
13      became a speaker.
14      Q.   And do you recall whether that was before or after you
15      talked to Abe Rosenberg and he told you you needed more
16      experience?
17      A.   After I spoke to him.
18      Q.   And why did you start prescribing Subsys?
19      A.   So that I can become a speaker.
20      Q.   I'm going to show you Exhibit 1839 and the attachment,
21      which is 1839.2. Ms. Alfonso, take a look at the monitor in
22      front of you. I'm not having so much luck with technology,
23      so if for some reason the monitor stops working, please just
24      let us know.
25                  Can you see that okay?
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 98 of 235
                                                                         98




 1      A.   I do.
 2      Q.   What is that?
 3      A.   It's an e-mail from me to Abe with my resume attached.
 4      Q.   And what's the date on the e-mail?
 5      A.   October 8, 2012.
 6      Q.   If we could go to the attachment, please, which is
 7      Exhibit 1839.2.
 8                   Can you see this all right?
 9      A.   Yes.
10                   MR. LAZARUS: It's a few pages, so if you can just
11      slowly scroll through, just so the witness has a chance to
12      review it, please.
13      BY MR. LAZARUS:
14      Q.   Do you recognize this?
15      A.   I do.
16                   MR. LAZARUS: Your Honor, I would offer
17      Exhibit 1839 and 1839.2.
18                   MR. STOJILKOVIC: No objection.
19                   THE COURT: It's admitted. They're admitted, I
20      should say.
21                   (Exhibit Nos. 1839 and 1839.2 admitted into
22                   evidence.)
23                   MR. LAZARUS: Thank you, Your Honor. If we could
24      please publish Exhibit 1839. If you could enlarge the
25      header, please.
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 99 of 235
                                                                         99




 1      BY MR. LAZARUS:
 2      Q.     So Ms. Alfonso, is that your hotmail e-mail address?
 3      A.     It's one of them.
 4      Q.     And in October of 2012, about how long had you been with
 5      Comprehensive Pain?
 6      A.     Um --
 7      Q.     Would it help to go to the resume on the next page?
 8      A.     Yeah.
 9                     MR. LAZARUS: Okay. If we could go back, please.
10      And if you could enlarge it, please. Thank you.
11      BY MR. LAZARUS:
12      Q.     So there at the top, under work experience, does it
13      indicate about when you started at Comprehensive Pain and
14      Headache?
15      A.     Yes, I started in May of 2012. And actually, when I
16      started there, I started part-time until June. So yes, until
17      May.
18      Q.     And then it's October, on the previous exhibit, when you
19      were asking to become a speaker?
20      A.     Uh-huh. Correct.
21      Q.     So if we could just scroll down the resume a little bit
22      slowly, are these some of the other experiences that you
23      testified about earlier? In terms of your resume, are these
24      some of the other jobs that you had?
25      A.     Yes.
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 100 of 235
                                                                          100




 1      Q.    Did you ever teach?
 2      A.    I did.
 3      Q.    What kind of teaching did you do?
 4      A.    I taught RNs and I taught LPNs.
 5      Q.    In what context?
 6      A.    I don't know what you mean.
 7      Q.    Classroom?
 8      A.    Oh, both.
 9      Q.    Clinical?
10      A.    Yes, classroom and clinical.
11      Q.    Was that prior to your time at Comprehensive Pain?
12      A.    Yes.
13      Q.    I want to show you Exhibit 1836 and 1836.2. Starting
14      with 1836, take a look at the top here, please. If you look
15      in the "to" section, do you recognize this document? Is this
16      an e-mail that you received from Matt Napoletano?
17                   MR. LAZARUS: Can we scroll down through the rest?
18                   THE WITNESS: It appears to be.
19      BY MR. LAZARUS:
20      Q.    Well, at some point did you become a speaker for Insys?
21      A.    Yes.
22      Q.    And did you receive training on speaking for Insys?
23      A.    Yes. I had to go to speaker training once a year.
24      Q.    What did the speaker training entail?
25      A.    The speaker training entailed going through the slide
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 101 of 235
                                                                          101




 1      deck.
 2      Q.    And what was the slide deck? What did that mean?
 3      A.    That was the educational component, which explained what
 4      Subsys was, and why it was fabulous.
 5      Q.    And did you get trained?
 6      A.    I did.
 7      Q.    And your e-mail address in October of 2012, one of them
 8      was Heather.alfonso@hotmail.com?
 9      A.    Yes.
10                    MR. LAZARUS: And if we could show the attachment
11      at 1836.2.
12      BY MR. LAZARUS:
13      Q.    Do you recognize this?
14      A.    I do.
15      Q.    What is this?
16      A.    That's the slide deck, it looks like.
17                    MR. LAZARUS: Your Honor, I would offer
18      Exhibits 1836 and 1836.2.
19                    MR. STOJILKOVIC: No objection.
20                    THE COURT: They're admitted.
21                    (Exhibit Nos. 1836 and 1836.2 admitted into
22                    evidence.)
23                    MR. LAZARUS: If we could, please, publish
24      Exhibit 1836.
25      BY MR. LAZARUS:
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 102 of 235
                                                                          102




 1      Q.    So you see your e-mail on the "to" section, Ms. Alfonso?
 2      A.    Yes.
 3      Q.    Do you know who these other people are in the CC line?
 4      A.    I am familiar with the name Alec Burlakoff.
 5      Q.    Did you meet him at some point?
 6      A.    Yes. I am familiar with Michael Babich.
 7      Q.    Did you meet him at some point?
 8      A.    Yes.
 9      Q.    And did you hear those individuals speak?
10      A.    Yes. I believe so, because they spoke at the training.
11                   The other names, though, I am not familiar.
12      Q.    Larry Dillaha, Richard Simon, Frank Serra, Joseph Rowan,
13      Teresa Grasso?
14      A.    Correct.
15      Q.    If you can read the first paragraph, please, just
16      starting at "thank you."
17      A.    "Thank you for your interest in participating in the
18      Insys speaker bureau program. The training session, which
19      will be led by Larry Dillaha, MD, will begin on Thursday,
20      10/18 at 7:00 p.m. Eastern Time and will last approximately
21      one hour. The dial-in number is as follows."
22      Q.    And then in the full paragraph, after the dial-in number,
23      if you can read from "within the next few days," please, just
24      that sentence there.
25      A.    "Within the next few days, you will be receiving a
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 103 of 235
                                                                          103




 1      speaker agreement from SciMedica Group."
 2      Q.    Did you remember -- have you heard of SciMedica Group?
 3      A.    Do I remember what?
 4      Q.    Did you have any dealings with SciMedica Group?
 5      A.    I do not even recognize that name.
 6      Q.    Did you receive a speaker agreement at some point?
 7      A.    Yes.
 8      Q.    And eventually, did you begin receiving payments for
 9      speaking for Insys?
10      A.    Oh, yes.
11      Q.    How did you receive those payments?
12      A.    By check, in the mail.
13      Q.    And do you know where the check came from? In other
14      words, was it issued by Insys all the time, or were there any
15      third parties?
16      A.    They were different.
17      Q.    And I'll come back to those in a moment.
18                   MR. LAZARUS: If you could go to exhibit -- the
19      attachment, please, Exhibit 1836.2.
20      BY MR. LAZARUS:
21      Q.    So is this the slide deck that you reviewed at some point
22      in training?
23      A.    It appears to be the first page of a slide deck.
24                   MR. LAZARUS: Scroll through it, please. Okay.
25                   THE WITNESS: Yes.
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 104 of 235
                                                                          104




 1                   MR. LAZARUS: Okay, let's stop there, please.
 2      BY MR. LAZARUS:
 3      Q.    I'm going to show you Exhibit 1838, I believe.
 4                   Is this one in evidence here?
 5                   THE COURT: 1838?
 6                   MR. LAZARUS: Yes.
 7                   THE CLERK: I don't have it.
 8      BY MR. LAZARUS:
 9      Q.    Okay. If you can take a look at the screen, please,
10      Ms. Alfonso. Do you recognize this?
11      A.    No. But --
12      Q.    Do you see your name on there?
13      A.    Yes.
14      Q.    And is this an e-mail that you sent to Matt Napoletano in
15      October of 2012?
16      A.    It appears to be.
17                   MR. LAZARUS: I'd offer it, Your Honor.
18                   MR. STOJILKOVIC: No, objection, Counsel, I think
19      this might have been admitted under a different number.
20                   MR. LAZARUS: I think so, counsel.
21                   THE COURT: It's admitted under this number now.
22                   MR. LAZARUS: Thank you, Your Honor. We'll confer
23      and clean that up.
24                   (Exhibit No. 1838 admitted into evidence.)
25      BY MR. LAZARUS:
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 105 of 235
                                                                          105




 1      Q.    This speaker training, it says from the e-mail that you
 2      were on the phone for. Is that correct?
 3      A.    Yes.
 4      Q.    Did you have in-person speaker training at all?
 5      A.    Wait. I had in-person speaker training and I don't know
 6      if this was technically speaker training that's being
 7      referred to here or if that --
 8      Q.    Would you like us -- let's scroll down through the rest
 9      of the e-mail and see if this refreshes you at all as to what
10      was happening.
11                   So you don't recall this phone conference on
12      October 18, 2012?
13      A.    No.
14      Q.    Did you have in-person speaker training at some point?
15      A.    Yes.
16      Q.    About when was that?
17      A.    I had it three times, one each year, and I believe it was
18      towards the end of each year.
19      Q.    And where did that take place?
20      A.    You were able to choose which location you wanted to go
21      to. I went to Chicago once and San Diego twice.
22      Q.    And what went on at these speaker trainings, the one in
23      Chicago and the two in San Diego?
24      A.    You arrived on a Friday evening and there usually was a
25      reception, a welcome reception. And then Saturday, everyone
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 106 of 235
                                                                          106




 1      would meet in a conference-type room and they would go
 2      through the slide deck and answer any questions.
 3      Q.    Who was making the presentations at the trainings?
 4      A.    Various Insys management people. Some doctors.
 5      Q.    Do you recall any specifics of who spoke to you at these
 6      various events?
 7      A.    I remember speaking with Matt Napoletano. As I said, I
 8      remember Alec Burlakoff and also Michael Babich.
 9      Q.    And who paid for your travel and your hotel during this?
10      A.    Insys.
11      Q.    And were you also compensated for your time?
12      A.    Yes.
13      Q.    Do you remember how much?
14      A.    $2,500, I believe.
15      Q.    Each time?
16      A.    Yeah, but I think that the last one was more. It was in
17      the range of $3,000, I believe.
18      Q.    And that was for the whole weekend?
19      A.    Correct.
20      Q.    Are you familiar with the term "off-label"?
21      A.    Correct, yes.
22      Q.    When you were at the speaker trainings, do you recall
23      whether there was any discussion about prescribing Subsys
24      off-label?
25      A.    There was some discussion about that. Generally, as far
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 107 of 235
                                                                          107




 1      as I recall, amongst -- kind of in the break time, when
 2      people were sitting and talking or standing and talking. And
 3      it was always made clear that as a prescriber, you're allowed
 4      to prescribe anything you want off-label.
 5      Q.    And when you said it was made clear, who made that clear
 6      to you?
 7      A.    I don't recall who made it clear when it was spoken about
 8      at speaker training, because I honestly didn't really get
 9      involved with who was who, for the most part, but the drug
10      reps also made that very clear.
11      Q.    The Insys drug reps?
12      A.    Yes.
13      Q.    So you said you had Eddie Recchia and then Abe Rosenberg
14      was your Insys sales rep, right?
15      A.    Correct.
16      Q.    And did Abe Rosenberg remain your sales rep?
17      A.    No. After Abe, he introduced me to Natalie Levine, who's
18      Natalie Babich now, and she took over.
19      Q.    Do you recall about when you met Natalie Levine?
20      A.    I do not.
21      Q.    Do you recall the circumstances of meeting her?
22      A.    Yes. Abe took Natalie, myself, and my significant other,
23      Joe, to dinner to meet her.
24      Q.    Do you recall who paid for the dinner?
25      A.    Insys.
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 108 of 235
                                                                          108




 1      Q.    And after you were trained by Insys and you began
 2      speaking, was it -- was Abe Rosenberg your rep when you
 3      started speaking?
 4      A.    Yes, when I started speaking, he was the rep.
 5      Q.    And while he was your rep, about how often would you
 6      speak?
 7      A.    Not very often.
 8      Q.    And what were those speaking events like, when Abe was
 9      your rep?
10      A.    Sadly, no prescribers would come. I think maybe one
11      time.
12      Q.    And so what would happen at those events?
13      A.    It would be me and Abe or me and Abe and Joe. Or me and
14      Abe and Jeff Pearlman, his boss.
15      Q.    Jeff Pearlman was Abe's boss?
16      A.    Uh-huh.
17      Q.    From Insys?
18      A.    Yes.
19      Q.    And would you go through any sort of educational content
20      there?
21      A.    No.
22      Q.    Would you get paid?
23      A.    Yes.
24      Q.    And how would you get paid?
25      A.    By check.
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 109 of 235
                                                                          109




 1      Q.    And how would the check be delivered to you?
 2      A.    In the mail.
 3      Q.    Would you go through this slide deck when you were there
 4      and there were no prescribers there and it was Abe and
 5      others?
 6      A.    No.
 7      Q.    And Joe, was that your significant other?
 8      A.    Yes.
 9      Q.    I'm going to show you Exhibit 1837. Do you recognize
10      this as an e-mail that you received in December of 2012 from
11      Insys?
12      A.    I don't remember it, but I recognize my e-mail.
13      Q.    And is that your e-mail address on there?
14      A.    Yes.
15      Q.    And do you recognize Desiree Hollandsworth, Lindsay
16      Clancy, or Matthew Napoletano, any of those names?
17      A.    Desiree. I never met her, but...
18      Q.    Did you deal with her periodically?
19      A.    She would e-mail. I didn't deal with her.
20                   MR. LAZARUS: Your Honor, I would offer this
21      exhibit.
22                   MR. STOJILKOVIC: No objection.
23                   THE COURT: It's admitted.
24                   (Exhibit No. 1837 admitted into evidence.)
25      BY MR. LAZARUS:
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 110 of 235
                                                                          110




 1      Q.     Generally, how quickly were you paid after each speaking
 2      event you did for Insys?
 3      A.     Usually, it was within a week, I believe. I always kept
 4      track on my phone of when I did -- when I had events and make
 5      sure -- like kind of check off if I got paid for that one or
 6      not.
 7      Q.     And this year, this e-mail reads, "Dr. Awerbuch, I
 8      apologize, it's taken longer than normal to be paid for your
 9      December program. The check will be sent out after the
10      Christmas holiday."
11                  And did you get paid for all the events that you
12      spoke at or attended?
13      A.     I believe so.
14      Q.     After Abe Rosenberg left and was replaced by Natalie
15      Levine, did you continue speaking for Insys?
16      A.     I did.
17      Q.     Do you have any sense of how much Subsys prescribing you
18      did while Abe Rosenberg was your rep, compared to Natalie
19      Levine?
20      A.     I did more prescribing when Natalie was the rep.
21      Q.     Did you have conversations with either of them about the
22      need for you to prescribe Subsys?
23      A.     Yes. I was told that I needed to do one to two scripts
24      per week.
25      Q.     One to two scripts of Subsys?
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 111 of 235
                                                                          111




 1      A.     Correct.
 2      Q.     Who told you that?
 3      A.     It was either Abe or Natalie and I cannot recall right
 4      now.
 5      Q.     And did it happen on one occasion that you were told?
 6      A.     I remember one specifically. I remember whoever it was
 7      being -- I was in the office and they were standing outside
 8      the office door and I didn't have time to talk to them and I
 9      remember that being said.
10      Q.     And did you, in fact, start writing Subsys at that rate?
11      A.     I don't -- I think.
12      Q.     Did you have more conversations at any time with Natalie
13      or Abe about the need to prescribe Subsys?
14      A.     Further conversations would be -- so after I started
15      prescribing a fair amount of it, it then became where I
16      was -- it was suggested to me to increase the dosages,
17      because they would get paid more for higher dosages.
18      Q.     Who suggested that?
19      A.     I -- I believe it was Natalie.
20      Q.     Natalie Levine?
21      A.     I believe so.
22      Q.     About how often would you speak for Subsys, for Insys,
23      while Natalie Levine was your sales rep?
24      A.     I spoke a lot for Subsys while she was the rep. She
25      would set up quite a few speaking events, dinners, and
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 112 of 235
                                                                          112




 1      sometimes lunches in our office. I would say at -- it went
 2      to, like, maybe twice a month and then it became like once a
 3      week.
 4      Q.    And did you have any understanding about what, if
 5      anything, you needed to do to keep up the volume of those
 6      dinners from Insys?
 7      A.    Keep writing prescriptions and increase the dosages.
 8      Q.    And how did you have that understanding?
 9      A.    Because I was told that if I want more dinners, I would
10      have to keep writing. I was told -- I can't remember who --
11      Q.    Just keep that microphone close to you, ma'am.
12      A.    Oh, sorry. They would -- like Natalie would say, "You
13      haven't had a script in a few weeks," or --
14      Q.    And what did you understand that to mean?
15      A.    I needed to write some prescriptions if I wanted to have
16      the dinner events.
17      Q.    What was your understanding would happen if you stopped
18      writing Subsys?
19      A.    I would not get dinner events and I would either no
20      longer be a speaker, or not be a speaker who's getting dinner
21      events, thus not getting paid.
22                  MR. LAZARUS: Your Honor, perhaps this might be an
23      okay time?
24                  THE COURT: That's fine.
25                  MR. LAZARUS: Thank you.
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 113 of 235
                                                                          113




 1                  THE COURT: 45 minutes for lunch. You all maybe
 2      think about the schedule for the rest of the week, given the
 3      weather, et cetera.
 4                  See you at a quarter to 1:00.
 5                  THE CLERK: All rise for the jury.
 6                  (The jury exits the courtroom.)
 7                  THE COURT: All right. See everyone a quarter of.
 8                  (Court in recess at 11:59 a.m.)
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 114 of 235
                                                                          114




 1                           **** AFTERNOON SESSION ****
 2                                [No jury present.]
 3                  MR. STOJILKOVIC: Your Honor, there is one thing
 4      I'd rather raise now than at sidebar. I just discussed this
 5      with Mr. Lazarus over the lunch break. He's going to ask
 6      Ms. Alfonso about certain patients. We have gotten those
 7      records. We've worked out with the government which patients
 8      he's going to go into, and then if the door is open, there's
 9      some others. But we have about ten records of patients.
10      There's no complaint about that.
11                  My concern is that last Saturday or the Saturday
12      before last Ms. Alfonso told the government for the first
13      time that 25 percent of the patients she put on Subsys were
14      legitimate. 75 percent that she put on Subsys was because
15      she was getting paid.
16                  We don't have any patient records from her beyond
17      the ten we have. We don't have any way to cross her on these
18      percentages, and she wasn't reviewing any other patient
19      records beyond the ten that the parties have jointly been
20      focused on. And so in light of that, I'd ask the Court to
21      preclude her from trying to put a percentage on it.
22                  THE COURT: She's just going to give an estimate?
23                  MR. LAZARUS: Yes.
24                  THE COURT: She didn't look at patient records to
25      come up with that?
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 115 of 235
                                                                          115




 1                  MR. LAZARUS: She looked at the ten that we had
 2      that were produced some of them over a year ago to counsel.
 3      We disclosed her as an expert timely in August and said that
 4      she was going to talk about her medical decision-making.
 5                  She's going to estimate, and they can cross-examine
 6      her where she's coming up with that estimate and how she's
 7      coming up with it. But with respect to what she's basically
 8      going to say, the records she looked at and her memory and
 9      what her prescribing was like. So the idea that somehow
10      because we turned over some patient records or some
11      information about patients precludes her from testifying as a
12      fact witness about what she did, I just don't think that
13      tracks.
14                  THE COURT: I'm going to let them have that. You
15      did a very effective job with the last witness on
16      cross-examining her with regards to percentages. I'm sure
17      you'll do the same with her is.
18                  MR. STOJILKOVIC: I just want to clarify, Your
19      Honor. My complaint is not to the ten records we do have.
20      She prescribed hundreds of Subsys prescriptions.
21                  THE COURT: Look, if she's gone through all those
22      records and separated them into piles and said yes, no, yes,
23      no, I might look at it differently. It's just an estimate
24      off the top of her head.
25                  MR. STOJILKOVIC: We'll cross her on it, Your
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 116 of 235
                                                                          116




 1      Honor.
 2                  THE COURT: Ms. Miner will help you.
 3                  MS. WILKINSON: She was very effective.
 4                  THE COURT: Yes, she was.
 5                  MR. LAZARUS: I have a stack here, Your Honor, of
 6      six patient records that I plan to discuss with the witness.
 7      I don't think the entire things need to be into evidence.
 8                  So I'd ask, much like we did with Dr. Awerbuch, if
 9      would could -- I'll lay a foundation for them and then if we
10      can confer and agree to parts of those to admit subsequently
11      in redacted form.
12                  THE COURT: I'll just give the jury an instruction
13      about that. Are you going to show them individual pages?
14                  MR. LAZARUS: I may show one or two individual
15      pages, Your Honor. Thank you.
16                  THE COURT: Go get them.
17                  The Fisher, they are refusing to pay him. Jim
18      spoke to him. I don't know if it was Friday or Monday. It's
19      Number 11. He did not think it was worthwhile, given their
20      position, that I do a follow-up phone call. So maybe at the
21      end of the day we can discuss what to do with him. I'm also
22      happy to colloquy him individually in light of the answers
23      that he gave to the earlier questions. A way to do that, we
24      could obviously have a regular colloquy. We could also jut
25      have one representative from each side to make it sort of
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 117 of 235
                                                                          117




 1      less intimidating for him.
 2                  MR. KENDALL: I take it he's asking to go.
 3                  THE COURT: Yes, he's asking to go. I wouldn't say
 4      so much that he's asking to go but reiterating on a daily
 5      basis that he's not getting paid and this is very hard. He
 6      said initially that whether or not he was paid would make a
 7      difference. That was what the original colloquy was. We
 8      could follow up on that. I'm open to suggestions on him. We
 9      don't have to do it now. He's here today obviously.
10                  MR. KENDALL: What may be helpful is, Nat, have you
11      changed your estimates how long the government's case will
12      go? Do you have a more precise estimate at this point?
13                  MR. WYSHAK: We're up to July at this point.
14                  (Off the record.)
15                  THE CLERK: All rise for the jury.
16                  (The jury enters the courtroom.)
17                  THE CLERK: Court is in session. Please be seated.
18                  THE COURT: When you're ready, Mr. Lazarus.
19                  MR. LAZARUS: Thank you, Your Honor.
20      BY MR. LAZARUS:
21      Q.    Good afternoon, Ms. Alfonso.
22      A.    Good afternoon.
23      Q.    So before the break you were testifying about some of
24      your different speaking events. And I just want to go back
25      and ask you about your prescribing practices. So you
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 118 of 235
                                                                          118




 1      testified earlier that Mr. Rosenberg said you needed to get
 2      more prescribing under your belt?
 3      A.    Correct.
 4      Q.    And at some point you started prescribing more Subsys,
 5      right?
 6      A.    Correct.
 7      Q.    Can you explain how you went about in the beginning
 8      choosing patients or finding patients to prescribe Subsys?
 9      A.    Initially I was looking for patients that had cancer.
10      However, there weren't very many of those patients in our
11      practice. So then I broadened my search to patients that had
12      a history of cancer. And eventually it came where I would
13      prescribe it to a patient regardless of whether they had
14      cancer or not.
15      Q.    Let me unpack that a little bit. You said in the
16      beginning you were looking for patients who had cancer,
17      right?
18      A.    Correct.
19      Q.    Why?
20      A.    Due to the indication for breakthrough cancer pain.
21      Q.    And after you looked for patients who had cancer, you
22      started looking for patients with a history of cancer. Can
23      you explain that?
24      A.    I thought that it would get covered by insurance so long
25      as there was at least a history of cancer, even if that
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 119 of 235
                                                                          119




 1      particular pain may or may not have been as a result of that
 2      cancer.
 3      Q.    And how did you get that thought?
 4      A.    Because we were told, number one, that we could use it
 5      off-label. But also because it was made clear -- and I can't
 6      recall to who -- that I believe the indication says -- and
 7      I'm not 100 percent certain on the wording -- breakthrough
 8      pain with cancer maybe. So it was stated and also implied
 9      that the two may not necessarily have to be mutually
10      exclusive. So in other words, breakthrough pain with cancer.
11      Q.    Stated or implied by whom?
12      A.    I can't remember.
13      Q.    Was it somebody from your practice?
14      A.    No. It was somebody through Insys, and I can't recall
15      right now, but -- so in other words, as opposed to I have
16      cancer pain and it's stronger right now, moving towards I
17      have cancer, and I also have hip pain not related to the
18      cancer.
19      Q.    And so with those types of patients, the ones who had in,
20      your example, hip pain and cancer or a history of cancer,
21      meaning cancer some time in their past?
22      A.    Correct.
23      Q.    Is that the type of thing you would look for?
24      A.    Yes, sir.
25      Q.    So how did that -- what did you do with that information
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 120 of 235
                                                                          120




 1      once you had it in terms of if you prescribed Subsys to a
 2      patient who had hip pain and cancer or hip pain and had had
 3      cancer ten years ago, would you write that information down
 4      anywhere? Would you --
 5      A.    Yes. When I filled out the prior authorization sheet,
 6      the sheet that was sent to insurance to get it approved, I
 7      would put those diagnoses on there.
 8      Q.    What diagnoses?
 9      A.    All of them, including the cancer diagnosis from before.
10      Q.    So in your scenario, did the cancer actually have
11      anything to do with the pain that you were using Subsys to
12      treat?
13      A.    Not necessarily.
14      Q.    So why did you write down the cancer diagnosis on the
15      form in that instance?
16      A.    So that it would get approved by insurance.
17      Q.    And how did you decide to do that or know to do that? Is
18      that something you thought up?
19      A.    I don't know. I don't think so.
20      Q.    Did you have conversations with anybody --
21      A.    This was through conversations with the reps and also
22      conversations with other providers in the things like the
23      advisory board meeting and the phone meeting.
24      Q.    So you understood that if your form said the word
25      "cancer," it might have some impact on the insurance?
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 121 of 235
                                                                          121




 1      A.    Correct.
 2      Q.    The third group you said you started prescribing to were
 3      people regardless of whether cancer was involved, correct?
 4      A.    Correct.
 5      Q.    Could you explain to the jury what that means?
 6      A.    So a patient who maybe had diabetes or dental issues and
 7      needed a different medication, needed a faster-acting
 8      medication. So they didn't have cancer, so it was used
 9      off-label, but they had maybe another issue that would make
10      it so that it could potentially get approved by insurance.
11      Q.    Is there a difference between off-label and medically
12      unnecessary?
13      A.    Yes.
14      Q.    What's the difference?
15      A.    Well, off-label is, I'm using it, it's still medically
16      necessary for this patient, but it's not what it's FDA
17      approved for. And not medically necessary as far as I know
18      is this patient did not need this medication at all.
19      Q.    Did you have a duty to your patients with respect to
20      prescribing medications?
21      A.    I did, yes.
22      Q.    What did you understand that duty to entail?
23      A.    To advocate for my patients.
24      Q.    With respect to prescribing medications, what was your
25      understanding about your duty to your patient with those
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 122 of 235
                                                                          122




 1      medications?
 2      A.    To do my due diligence and prescribe appropriately.
 3      Q.    Is "appropriately" synonymous with "medically necessary"?
 4      A.    Correct.
 5      Q.    And were there times you broke that duty to your
 6      patients?
 7      A.    There were many times I broke that duty.
 8      Q.    Why?
 9      A.    Ultimately it stems from greed, I guess, and it stems
10      from the need to -- the desire to make more money.
11      Q.    From whom?
12      A.    The speaking engagements through Insys.
13      Q.    What did the speaking engagements and getting paid by
14      Insys have to do with your decision to prescribe medications
15      that were medically unnecessary? How were the two connected?
16      A.    Because I needed -- I had come to rely on that extra
17      money and needed it to live, not really for anything lavish
18      by any means.
19      Q.    If you stopped prescribing, would you continue getting
20      speaker money?
21      A.    No.
22      Q.    How much were you getting paid per speaking event?
23      A.    $1,000.
24      Q.    Do you recall about how much you made speaking for Insys?
25      A.    I believe my tax records showed in the range of 83,000.
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 123 of 235
                                                                          123




 1      Q.    Over what period of time?
 2      A.    From when I started to when I ended, end of 2012 to the
 3      very beginning of 2015.
 4      Q.    So somewhere around or just over $80,000?
 5      A.    Yes.
 6      Q.    Is that a lot of money for you?
 7      A.    Yes.
 8      Q.    Let's talk about some of the Subsys speaking events that
 9      you were the speaker. Where did they take place, these
10      events?
11      A.    They took place typically at nice restaurants in
12      Connecticut, New Haven, West Hartford.
13      Q.    Who would schedule them?
14      A.    The drug rep.
15      Q.    The Insys drug rep?
16      A.    Correct.
17      Q.    So what would that be?
18      A.    Either Abe, Natalie, or Jessica Crane.
19      Q.    Who is Jessica Crane?
20      A.    She was the -- she started out as Natalie's assistant. I
21      can't remember what her title was specifically. And then
22      when Natalie left, she became the rep.
23      Q.    Who would attend these speaking events that you were the
24      speaker at?
25      A.    Occasionally there would be other doctors there. There
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 124 of 235
                                                                          124




 1      were doctors that we knew. And mostly it would be office
 2      staff and their spouses or friends.
 3      Q.    Did any of your friends or family go to these dinners?
 4      A.    My significant other went.
 5      Q.    How often would -- you said his name was Joe?
 6      A.    Joe.
 7      Q.    How often would Joe attend?
 8      A.    Almost all of them.
 9      Q.    Who would pay for the dinners?
10      A.    Insys.
11      Q.    Was there alcohol served?
12      A.    Oh, yes.
13      Q.    You say "Oh, yes."
14      A.    A lot.
15      Q.    Who paid for that?
16      A.    Insys.
17      Q.    Was there educational content?
18      A.    There was if there was a new provider at that dinner.
19      Q.    What do you mean by that?
20      A.    If it wasn't an office staff member, if, for example,
21      Dr. Patel had hired -- and this is just an example -- if he
22      had hired a new nurse practitioner and she came, then there
23      would be education.
24      Q.    How often during the time you were a paid speaker for
25      Insys would that happen?
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 125 of 235
                                                                          125




 1      A.    Rarely.
 2      Q.    Did you ever have repeat attendees?
 3      A.    Often.
 4      Q.    Can you elaborate on that? Who would come?
 5      A.    The primary attendees would be members of the office
 6      staff that I worked at and Dr. Patel's office staff after he
 7      left.
 8      Q.    Prescribers?
 9      A.    No. Lab draw workers, the urinalysis collectors, the
10      receptionist, medical assistants.
11      Q.    And who paid for their meals and alcohol?
12      A.    Insys.
13      Q.    Who chose the restaurants?
14      A.    The drug reps, I believe.
15      Q.    So the events other than those where there was a new
16      prescriber and you were giving some kind of educational
17      content, how would you describe the other events?
18      A.    They were fun. They were social events. Everyone would
19      eat and drink and talk socially.
20      Q.    Did you bring your laptop?
21      A.    No.
22      Q.    Did you have a slide deck to present with you at those
23      events?
24      A.    No.
25      Q.    You mentioned that you spoke for Fentora. Did Joe attend
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 126 of 235
                                                                          126




 1      any of the Fentora meals?
 2      A.    No.
 3      Q.    So when you'd go to the Insys speaking events, was there
 4      paperwork that you had to complete or that was completed?
 5      A.    Yes. There was attendance sheets essentially.
 6      Q.    Did you sign those?
 7      A.    Sometimes.
 8      Q.    And other times you did not sign them?
 9      A.    I signed my name.
10      Q.    Did you sign any other names?
11      A.    Occasionally.
12      Q.    What would you sign on those other occasions?
13      A.    When there were people that were at the dinners that were
14      not either providers or office employees, we would put on
15      their name -- say, for example, if Dr. Patel wasn't in
16      attendance, then his office medical assistant, Brianne, who
17      brought her boyfriend would sign him in as Dr. Patel. And
18      that would go for all of the significant others or spouses
19      that were brought.
20      Q.    You said "we." Who is we? Who would do that?
21      A.    I did it for Joe on occasion or the drug rep would do it.
22      Q.    Which drug rep?
23      A.    All of them.
24      Q.    So Abe Rosenberg, Natalie Levine, Jessica Crane?
25      A.    Yes. Eddie Recchia, I never had any -- just the two
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 127 of 235
                                                                          127




 1      meetings with him. Never had a dinner.
 2      Q.    You mentioned somebody named Brianne.
 3      A.    Yes.
 4      Q.    Who is that?
 5      A.    She is Dr. Patel's medical assistant. She used to work
 6      in our office and she left when he did.
 7      Q.    What's her last name?
 8      A.    Plont.
 9      Q.    Could she prescribe controlled substances?
10      A.    No.
11      Q.    Was there ever a time where an outside monitor came to
12      one of your Insys speaking program events?
13      A.    Yes. There is one time when an outside monitor came to
14      observe the speaking event.
15      Q.    Do you recall where that took place?
16      A.    I forget the name of the restaurant. It was in New
17      Haven, I think. Zinc, maybe. It was a nice restaurant. It
18      was a loud restaurant. It was a little bit loud. When we
19      had that dinner, it was made really clear that, okay, only
20      these particular people are going to be invited, and they
21      were given questions by the drug rep to ask about Subsys
22      during the presentation, which of course there was a
23      presentation at that time. It was staged.
24      Q.    What was staged?
25      A.    The entire evening.
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 128 of 235
                                                                          128




 1      Q.    Did you give the Subsys -- the Insys-approved Subsys
 2      presentation?
 3      A.    Yes, I did. At that time Jon Roper, Roper, was the boss
 4      or guy above Jessica or Natalie. Jessica, I think it was. I
 5      can't remember. And he brought it with him.
 6      Q.    You didn't have it and he brought it with him?
 7      A.    I didn't have it because when I had gone to that speaker
 8      training that year, like the little changes, the little
 9      updates, they said, oh, we'll mail it to you, mail you a
10      flash drive. And I never got that, so I didn't have the
11      updated version.
12      Q.    Jonathan Roper you said you understood was Jessica
13      Crane's boss or Natalie's boss?
14      A.    Yes. After Pearlman.
15      Q.    And was Jonathan Roper at that dinner with the monitor?
16      A.    Yes, he was. Along with a female, a girl who I think was
17      a rep.
18      Q.    Do you remember her name?
19      A.    No.
20      Q.    Did your significant other, Joe, attend the monitor
21      dinner?
22      A.    Well, he attended, but he sat at the bar. Jonathan Roper
23      said he would pay for his meal at the bar. Joe ended up
24      paying for his own meal, but then he come over -- Joe had
25      come over after the presentation and was talking with
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 129 of 235
                                                                          129




 1      Jonathan Roper and the monitor.
 2      Q.    Came over to where you were seated?
 3      A.    Yes.
 4      Q.    Who was at the event in the audience, the monitored
 5      event?
 6      A.    Jean Vulte, who is a nurse practitioner in our office. I
 7      think she was there. Oh, Dr. Porrello, he was there. I
 8      can't remember who else, but it was very limited.
 9      Q.    The attendance was limited?
10      A.    Yes.
11      Q.    About how long did your presentation last?
12      A.    30 minutes maybe.
13      Q.    Was that the only event that you attended with a monitor?
14      A.    Yes.
15      Q.    How far in advance did you know the monitor was coming
16      approximately?
17      A.    A few weeks maybe, a week.
18      Q.    Was it like minutes as you were driving there?
19      A.    Oh, no, no, no. It was in advance enough where the
20      specific people were invited and that was it. It was a few
21      weeks at least, I believe.
22      Q.    And after that monitored event, did you continue to
23      receive speaking events and payments from Insys?
24      A.    Yes.
25      Q.    Did you ever attend any events in Boston?
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 130 of 235
                                                                          130




 1      A.    Two events in Boston.
 2      Q.    Where did those take place?
 3      A.    One was at -- it's right down the street.
 4      Q.    Do you recognize the name Empire?
 5      A.    Yes. Empire. And the other one was at a place, I think
 6      Bricco. I vaguely remember.
 7      Q.    Was that here in Boston?
 8      A.    Yes.
 9      Q.    Those two events that took place in Boston, let's talk
10      first about the one at Bricco. Who was at that one that you
11      recall?
12      A.    I do not recall.
13      Q.    Did you do any speaking event there?
14      A.    Did I speak?
15      Q.    Did you present the slide deck or present the medical
16      education components?
17      A.    No.
18      Q.    What about at Empire?
19      A.    No.
20      Q.    What was the event like at Empire?
21      A.    Well, I think that -- the event at Empire, we ate and
22      then we had drinks.
23      Q.    Did you present any sort of medical education component
24      there?
25      A.    No.
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 131 of 235
                                                                          131




 1      Q.    Did you get paid?
 2      A.    Yes.
 3      Q.    How much?
 4      A.    $1,000.
 5      Q.    Who paid for the event at Empire?
 6      A.    Insys.
 7                    MR. LAZARUS: If I could have Exhibit 18, please.
 8      This is in evidence, Your Honor.
 9      Q.    Do you see that in front of you on the monitor?
10      A.    I do.
11      Q.    Do you recognize that photograph?
12      A.    I do.
13      Q.    Are you in it?
14      A.    I am.
15      Q.    Where are you?
16      A.    I am the first person on the left.
17      Q.    In the green top?
18      A.    Yes.
19      Q.    And who are the other people in the photograph?
20      A.    So the next person is -- I think she's a nurse
21      practitioner. I don't remember her name. She worked -- I
22      think she worked in like the psych field, if I recall.
23      Q.    Do you recall whether she was at any other speaking
24      events?
25      A.    I think she might have been at the Bricco one.
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 132 of 235
                                                                          132




 1      Q.    And who else is in the picture?
 2      A.    So then it's I believe her friend who is an RN. As I
 3      understand it, I think she also works in psych. And then
 4      Brianne Plont and then Jessica Crane and Natalie Levine.
 5      Q.    Were there any other people at this event who were not in
 6      the photograph?
 7      A.    As I recall, it was Joe who took the picture. Because I
 8      don't drive in the city, and I certainly didn't drive to
 9      Boston by myself.
10      Q.    So Joe was also at this Insys event?
11      A.    Yes, mm-hmm.
12      Q.    Was it a true speaking event?
13      A.    No.
14      Q.    Did you ever receive any gifts or other payments or
15      anything from anybody else from Insys?
16      A.    In December of 2014, so before I left, Jessica Crane
17      stopped at the office and she gave me gifts -- first of all,
18      I had received a shirt from Natalie. But this particular
19      time Jessica stopped and gave me some gifts for my children
20      for Christmas, along with a card. And when I opened the card
21      after Christmas or what-have-you, there was $600 cash in the
22      card.
23      Q.    From Jessica?
24      A.    Yes.
25      Q.    Had you given her any gift?
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 133 of 235
                                                                          133




 1      A.    No.
 2      Q.    Did you ever discuss that with her?
 3      A.    No. It was really awkward.
 4      Q.    Were you prescribing Subsys still at that point?
 5      A.    Yes.
 6      Q.    You mentioned something earlier about the dose, about
 7      titrating patients.
 8      A.    Correct.
 9      Q.    What does that mean?
10      A.    So increasing the dose. Typically patients would start
11      out on 100 or 200 micrograms, which is one of the lower
12      doses. And then titrating them means to increase them to a
13      higher dosage.
14      Q.    Was it your understanding was there a legitimate medical
15      reason to titrate patients?
16      A.    Are you asking if there was a legitimate medical reason
17      for me to titrate my patients or in general?
18      Q.    I'm going to ask you that next.
19                   But first, are you generally familiar with the idea
20      of titrating patients on Subsys?
21      A.    I am familiar with the concept of titrating patient's
22      dosages for medications upwards, yes.
23      Q.    Did you titrate your patients on Subsys in particular?
24      A.    I did.
25      Q.    Why?
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 134 of 235
                                                                          134




 1      A.    Because I was told that it looks better if I titrate the
 2      patient's dosages and they get paid more.
 3      Q.    Who is "they"?
 4      A.    I suppose Insys, because I didn't get paid more.
 5      Q.    Who told you this?
 6      A.    Either Jessica or Natalie. And I want to say Natalie.
 7      Q.    Why do you want to say Natalie? Do you remember?
 8      A.    Because Jessica was the rep at the very end, and by that
 9      time I think I had already been -- I don't remember. There
10      was that period where they both worked there. They were both
11      coming in.
12      Q.    Did you have a closer relationship with one versus the
13      other?
14      A.    No.
15      Q.    You'd speak with each of them?
16      A.    Yes.
17      Q.    Just to be clear, you said that you titrated your
18      patients because they told you it would be better for them.
19      Were there some patients that you titrated legitimately
20      because that was your medical judgment?
21      A.    Of course.
22      Q.    Can you explain to the jury how you'd make that decision?
23      What happened?
24      A.    Well, if the patient came in and said they were doing
25      well on it but maybe it didn't last or it wasn't, you know,
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 135 of 235
                                                                          135




 1      taking the pain away very well during those episodes, then I
 2      would titrate. And of course, I mean, I thought, yes, that's
 3      good because I'm titrating legitimately.
 4                  And then other times if patients were still on the
 5      100 or the 200 microgram dose, then I would ask them if they
 6      wanted to go up to the maybe 4 or 6.
 7      Q.    And would you raise their dose?
 8      A.    Yeah. There was also -- the 100-microgram dose only came
 9      in a smaller packet, as I recall. I think that they -- so it
10      was always recommended to get them off of that dose quickly
11      because I think it only came with maybe -- the other boxes
12      had 30 in them, and this one only had 10 or something.
13      Q.    Who recommended to get the patients offer the
14      100-microgram dose quickly?
15      A.    It was one of the reps because, I mean, I didn't know --
16      I don't see those things. I was told this.
17      Q.    What things don't you see?
18      A.    I didn't see -- initially I didn't see what a box of
19      Subsys looks like until patients that had been on it brought
20      it in.
21      Q.    Was it your understanding did any of your patients find
22      relief with the 100 microgram, 200 microgram, the lower doses
23      of Subsys?
24      A.    I don't recall, but I imagine some may have.
25      Q.    And so with respect to some of the patients that you
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 136 of 235
                                                                          136




 1      titrated up, what, if anything, what impact did money that
 2      Insys was paying you for prescriptions have on your medical
 3      decision to titrate those?
 4      A.    A significant impact.
 5      Q.    Why? How?
 6      A.    Because if I titrated them up a little bit, they're still
 7      getting relief, and I was still guaranteed to get paid.
 8      Q.    Do you believe you violated your duty to your patients
 9      when you titrated them because of the money?
10      A.    Absolutely 100 percent.
11      Q.    And did you do that?
12      A.    Yes.
13      Q.    During the course of your preparation to testify, did you
14      have a chance to look at just a few of your patient files
15      from Comprehensive Pain?
16      A.    Yes.
17                   MR. LAZARUS: Your Honor, may I approach the
18      witness?
19                   THE COURT: You may.
20      BY MR. LAZARUS:
21      Q.    Ms. Alfonso, I've put in front of you manila folders
22      containing Exhibits 754, 755, 1004, 1006, 1057, and 1854. Do
23      you see those there in front of you?
24      A.    Yes.
25      Q.    So if you could take one of them, please, and let us know
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 137 of 235
                                                                          137




 1      the patient's name and the exhibit number. It should be
 2      either written on the folder or right inside the first page
 3      of the exhibit.
 4      A.    Exhibit 0754, Michelle Kamzyuk.
 5      Q.    Was that a patient of yours?
 6      A.    Yes.
 7      Q.    Take your time. Take a look through that exhibit. You
 8      don't have to look through the whole thing at this point, but
 9      look through enough so you can let us know whether you're
10      familiar with it.
11      A.    I'm familiar with it.
12      Q.    Is that a medical file from your former practice,
13      Comprehensive Pain, and medicine?
14      A.    Yes.
15      Q.    Is that a true and accurate copy of the medical record?
16      A.    It appears to be.
17      Q.    Now, with respect to that patient, take a look at the
18      medical record and let us know when did Michelle Kamzyuk
19      first present at Comprehensive Pain?
20      A.    She first presented to Comprehensive Pain January 6,
21      2012.
22      Q.    And by the way, are there post it's on some of those
23      files?
24      A.    Are there what?
25      Q.    Are there post-it notes stuck on the side of those
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 138 of 235
                                                                          138




 1      records?
 2      A.    There's just the blue tabs and the red tabs and the green
 3      tabs.
 4      Q.    Do you know who put those there?
 5      A.    I put them there.
 6      Q.    What do they signify?
 7      A.    They signify the patient's start date in the practice, if
 8      there is one, and also I tabbed where they were put on
 9      Subsys.
10      Q.    Are these very lengthy records in some instances? Are
11      these long records, a lot of paper?
12      A.    Yeah. Oh, yes.
13      Q.    So you put the tabs on to help you quickly flip to the
14      places you're talking about?
15      A.    Yes.
16      Q.    In preparation for your testimony today?
17      A.    Yes.
18      Q.    You said that Michelle Kamzyuk presented at Comprehensive
19      Pain on January 6, 2012. Is that what the record indicates?
20      A.    Correct.
21      Q.    Is that before you were employed there?
22      A.    Yes.
23      Q.    What does the record indicate in terms of why she
24      presented there?
25      A.    Low-back and neck pain.
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 139 of 235
                                                                          139




 1      Q.    Did you prescribe her Subsys?
 2      A.    I did.
 3      Q.    When?
 4      A.    I prescribed her Subsys January 24, 2014, it looks like.
 5      Q.    When you say "it looks like," what are you looking at
 6      that makes you believe that?
 7      A.    I'm looking at the date.
 8      Q.    In the medical record?
 9      A.    Yes.
10      Q.    At that point, what was going on with her treatment?
11      A.    So she had some sort of surgery removing muscle flaps
12      from her thighs that were reattached to her abdomen, and --
13      hang on. So her pain was increased for that reason. Her
14      pain was increased when she was walking, and that I
15      documented that she stated that the oxycodone does work, but
16      that she can feel by the third hour that she needs the next
17      dose. And she sometimes was taking Advil with it.
18                    So I added the Subsys and Fentora as needed to her
19      regimen, with the indication that she has gastric issues
20      because she had previously a gastric bypass, and that she had
21      cancer genes and had a hysterectomy to remove the ovaries due
22      to positive cancerous genes.
23      Q.    So let me just stop you. Help us understand a little bit
24      about what you said.
25                    First of all you said she was taking oxy, right?
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 140 of 235
                                                                          140




 1      A.    Yes.
 2      Q.    Is that a long-acting or a short-acting? What kind of
 3      medicine is that?
 4      A.    Short-acting.
 5      Q.    Was she taking other medications?
 6      A.    Yes.
 7      Q.    What else was she taking at that time?
 8      A.    It appears that she was taking Opana ER, which is a
 9      long-acting medication.
10      Q.    What kind of medication? A pain medicine?
11      A.    Yes.
12      Q.    So she was on a long-acting Opana ER. Does that stand
13      for extended release?
14      A.    Yes.
15      Q.    And she was on a short-acting oxy?
16      A.    Correct.
17      Q.    And she was taking Advil sometimes?
18      A.    Correct.
19      Q.    Is that ibuprofen?
20      A.    Yes.
21      Q.    What other medications was she on?
22      A.    It looks like she was on Valium, Zofran, Lyrica.
23      Q.    Any other pain medicines?
24      A.    Well, Lyrica can be used for pain as well.
25      Q.    But Valium. And what was the original one you said?
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 141 of 235
                                                                          141




 1      A.    Valium can be used for spasms. That was often that that
 2      was given for.
 3      Q.    Muscle spasms?
 4      A.    Mm-mm. Zofran is for the stomach.
 5      Q.    You also said when you put her on Subsys that she was
 6      precancerous?
 7      A.    I did.
 8      Q.    And tested positive for a cancer gene?
 9      A.    Yes.
10      Q.    What does that mean?
11      A.    She had some testing done where it showed that she had
12      the genes that were -- the same genes that in her family
13      history that went on to cancer.
14      Q.    Were you treating her pain for her cancer genes?
15      A.    No.
16      Q.    Did the fact that she had that gene have anything to do
17      with why you prescribed Subsys?
18      A.    It helped, I think, to get the insurance to cover it.
19      Q.    Did it weigh into your medical decision-making at all,
20      notwithstanding the insurance? In terms of deciding what
21      drug to give her, did the fact that she had this precancer
22      gene, is that why she got Subsys, to help with the precancer
23      gene?
24      A.    No.
25      Q.    Why did you give her Subsys?
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 142 of 235
                                                                          142




 1      A.    Because I got paid by Insys. So if I were going to
 2      choose between one drug or another, I would choose the Subsys
 3      because that's the one that I was getting paid from.
 4      Q.    And you said you also gave her Fentora?
 5      A.    Yes.
 6      Q.    Why both?
 7      A.    I don't recall why I did that, but it seems I did that on
 8      a few patients. The only thing I can think of in retrospect
 9      as to why I did it, since I didn't document it, is because I
10      suspected that one or the other would not get covered by
11      insurance. And when patients didn't get the medications that
12      were prescribed to them, particularly due to insurance
13      reasons, they weren't very happy.
14      Q.    Did she need a rapid-onset opioid?
15      A.    No.
16      Q.    Why do you say no? What makes you say no?
17      A.    Well, because there's other things that could have and
18      should have been done instead. In this case, I think her
19      Opana ER, the extended release, should have been increased a
20      little bit instead.
21      Q.    Instead of adding a rapid-onset opioid?
22      A.    Correct.
23      Q.    Do you know is it medically advisable for patients to
24      take both Fentora and Subsys at the same time?
25      A.    Probably not.
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 143 of 235
                                                                          143




 1      Q.    Did you counsel her on that?
 2      A.    All patients got counseled on any of those rapid-onset
 3      medications because you had to talk to them about it and have
 4      them do the --
 5      Q.    Have you heard of the TIRF REMS program?
 6      A.    That program. Sorry.
 7      Q.    That's what you did it for?
 8      A.    The TIRF REMS required that you counsel these patients on
 9      these particular medications, this class, and there were
10      things you had to go over. It was self-explanatory when you
11      look at it, and the patient is supposed to sign it, you're
12      supposed to sign it. It goes in the chart.
13                    MR. LAZARUS: If we could pull up, please, for the
14      witness page 56 of Exhibit 754, please.
15                    Your Honor, as we stated earlier, the records are
16      voluminous and contain a lot of personal information. We'd
17      move to offer them subject to redaction agreement by the
18      parties later.
19                    MR. STOJILKOVIC: No objection.
20                    THE COURT: Yes. That's fine.
21                    (Government Exhibit No. 754 admitted.)
22      BY MR. LAZARUS:
23      Q.    Do you see this page on the screen in front of you?
24      A.    I do.
25      Q.    Take a look --
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 144 of 235
                                                                          144




 1                   MR. LAZARUS: Your Honor, I would ask -- let's hold
 2      off on publishing it for a minute because of the personal
 3      information.
 4      Q.    Ms. Alfonso, at the top, what's the date of service for
 5      this?
 6      A.    February 20, 2014.
 7      Q.    What does that mean, the date of service?
 8      A.    What does that mean?
 9      Q.    The day the patient saw you?
10      A.    Yes.
11                   MR. LAZARUS: If we can scroll down, please. If we
12      could publish, please.
13      Q.    Okay, Ms. Alfonso, take a look -- do you see where it
14      says DOS 1/24/2014 at the bottom of the page?
15      A.    Yes, sir.
16      Q.    Do you know who writes this narrative or who wrote this
17      narrative?
18      A.    I did.
19      Q.    If you look towards the bottom of it, about four lines up
20      it says, "She states that the oxycodone does work."
21                   Do you see that there?
22                   THE COURT: We don't have any of this up in front
23      of the jury, right?
24                   MR. LAZARUS: Your Honor, I believe that the
25      portion that we're publishing right now does not contain --
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 145 of 235
                                                                          145




 1                  THE COURT: Do you want this portion up?
 2                  MR. LAZARUS: Yes, please. Thank you, Ms. Folan.
 3      A.    Yes. I see it says, "She states that the oxycodone does
 4      work, but she can feel by the third hour that she needs the
 5      next dose."
 6      BY MR. LAZARUS:
 7      Q.    And that she takes Advil with it?
 8      A.    Correct.
 9      Q.    And then you say you're going to add Subsys and Fentora.
10      What's PRN mean?
11      A.    As needed.
12      Q.    And you say she has gastric issues and she also has
13      cancer genes.
14      A.    Correct.
15      Q.    Why did you write that in here?
16      A.    Because when -- what happens is -- what happens was after
17      a prescription for Subsys was written, we had to fax the
18      prior authorization form, the face sheet which has all the
19      patient's information, insurance information, and the last
20      office note to the prior authorization department so that
21      they can get it approved.
22      Q.    And so what was your understanding about putting the word
23      "cancer" in here in all caps? Did you understand whether
24      that would help or you believed that it would help get it
25      approved?
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 146 of 235
                                                                          146




 1      A.    Yes.
 2                   MR. LAZARUS: So if we could just for the witness,
 3      please, scroll down to the entry for 2/20/14. There it is.
 4      Q.    Was Ms. Kamzyuk able to obtain Fentora?
 5      A.    According to the note, she was not able to obtain Fentora
 6      because there was a high copay.
 7      Q.    And with respect to the Subsys, did she give any
 8      indication as to whether or not that was working? If you
 9      could look at the second sentence there.
10      A.    It says, "She has been using the Subsys with a good
11      effect noted."
12      Q.    What does that mean?
13      A.    That means it was working well for her.
14      Q.    And then towards the bottom of that paragraph it says,
15      "Discussed the need to decrease oxycodone, will titrate Opana
16      and Subsys. I'm paraphrasing what's on the screen.
17                   Do you see that?
18      A.    Correct. So we had to decrease the number of oxycodone
19      tablets. So I don't recall what she was getting.
20                   Oh, it was maximum of six tablets per day as needed
21      is what she was on previously. And so we decreased that to
22      four per day per guidelines. Essentially means per the
23      guidelines set in the office due to the increased scrutiny of
24      looking -- you know, the high narcotic usage, we were
25      instructed to decrease.
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 147 of 235
                                                                          147




 1                   So in response to that, the long-acting was
 2      increased to 40 milligrams twice a day and the Subsys was
 3      increased to 400 micrograms as needed.
 4      Q.    So she was titrated up on the Subsys, among other things?
 5      A.    Correct.
 6                   MR. LAZARUS: If you could scroll down, Ms. Stein.
 7      Go up a little bit, please.
 8      Q.    When you were completing your office notes, were you
 9      using electronic medical record software?
10      A.    Yes.
11      Q.    Was there a place where you would discuss medication
12      management or would enter in the prescriptions that were
13      being provided on a given day?
14      A.    Yes.
15      Q.    Take a look at your screen in front of you, please.
16                   MR. LAZARUS: Just for the witness, please,
17      Ms. Folan. Thank you.
18      Q.    And so if you can tell from here -- and if you need us to
19      scroll somewhere else, just let us know.
20                   What medication did the patient receive on this
21      date? And what date was it?
22      A.    On this date, which I believe was --
23      Q.    Do you want us to scroll up a little bit?
24      A.    No. Had 2/20. It looks like it was 2/20. She received
25      Subsys -- she didn't receive -- the Subsys 400 micrograms as
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 148 of 235
                                                                          148




 1      needed, and she got a quantity of 120 of those so she could
 2      have four per day. Oxycodone, 30 milligrams, a maximum of
 3      four per day. Opana ER, 40 milligrams twice a day.
 4      Q.    Now, it says under Subsys it says "Spray PRN Q4H." That
 5      means as needed every four hours?
 6      A.    Correct.
 7      Q.    And then it says in parentheses, One spray and then
 8      breakthrough cancer pain?
 9      A.    It does say that.
10      Q.    Did you write that there?
11      A.    I must have written that.
12      Q.    Why?
13      A.    I don't know.
14      Q.    Were you treating breakthrough cancer pain in this
15      patient?
16      A.    No.
17      Q.    If we could go to page 260 of Exhibit 754. Do you see
18      the portion of this medical record on your monitor in front
19      of it you, ma'am?
20      A.    Yes, I do.
21      Q.    Do you recognize any of the handwriting on there?
22      A.    Yes, I do.
23      Q.    Whose handwriting do you recognize?
24      A.    I recognize my handwriting.
25                   MR. LAZARUS: If we could publish this, please, for
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 149 of 235
                                                                          149




 1      the jury, Ms. Folan. And if you could enlarge the prescriber
 2      portion, please, Ms. Stein, on the top right.
 3      Q.    What kind of form is this?
 4      A.    This is the prior authorization form that had to be
 5      filled out.
 6      Q.    For whom? Like what company?
 7      A.    For Insys.
 8      Q.    Whose handwriting is on the screen now under "prescriber
 9      information"?
10      A.    That is the drug rep.
11      Q.    Okay. If you could close this and scroll down. Where do
12      you see your handwriting on here?
13      A.    So my handwriting is my signature, the date, and the
14      stuff about diagnosis.
15                  MR. LAZARUS: If you could enlarge, Ms. Stein, from
16      diagnosis -- yup, from right there.
17      A.    Yeah. That is my handwriting.
18      Q.    Where it says "diagnosis," can you read that for us,
19      please, your handwriting?
20      A.    Breast and ovarian cancer.
21      Q.    Was that actually the diagnosis for this patient?
22      A.    No.
23      Q.    Why did you write that?
24      A.    So it would get approved for the insurance. And I did
25      write at the bottom -- yeah. I put that at the bottom,
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 150 of 235
                                                                          150




 1      hysterectomy for ovarian cancer and positive BRCA genes for
 2      breast cancer.
 3      Q.     How did you know to write this in here? Did you discuss
 4      that with anybody from Insys?
 5      A.     This was discussed prior to this patient. If there was a
 6      cancer diagnosis, then in theory there is no reason it would
 7      get denied.
 8      Q.     That's what one of the drug reps told you?
 9      A.     Correct.
10      Q.     So this diagnosis that's here, is that accurate?
11      A.     No.
12      Q.     Where it says breast and ovarian cancer?
13      A.     Oh, no. That's not accurate.
14      Q.     The part down on the bottom right where it says
15      hysterectomy for ovarian cancer, plus BRCA genes for breast
16      cancer, is that accurate?
17      A.     It's an accurate fact but not what I was treating her
18      for.
19      Q.     Okay. If you could please take another folder. You can
20      close that one. Well, before we move on to the next one, did
21      you violate your duty to Michelle Kamzyuk?
22      A.     Yes, I did.
23      Q.     Did you prescribe her Subsys outside the ordinary course
24      of medicine and not for a legitimate reason?
25      A.     Yes, I did.
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 151 of 235
                                                                          151




 1      Q.    What's the next folder in front of you that we can talk
 2      about?
 3      A.    Patient name, Marvin Sachs. I don't see a number on it.
 4      It.
 5                    MR. LAZARUS: Bear with me for one moment, Your
 6      Honor.
 7      A.    Do you want me to pick a different one?
 8      Q.    No. That's all right, ma'am. Bear with me for a moment,
 9      please.
10                    MR. LAZARUS: Your Honor, may I have one moment?
11                    THE COURT: Yes.
12      BY MR. LAZARUS:
13      Q.    If you could, take a look at the last page of the exhibit
14      at the bottom of the pile -- at the bottom of the folder, is
15      the exhibit number there?
16      A.    Oh, yes. Yeah, yeah, yeah.
17      Q.    So what exhibit number are you looking at there?
18      A.    1057.
19      Q.    Okay. And if you could tell us again the name of the
20      patient, please?
21      A.    Marvin Sachs.
22      Q.    And when did Marvin Sachs present at Comprehensive Pain?
23      A.    April 18, 2013.
24      Q.    And why was Mr. Sachs there?
25      A.    Low-back pain.
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 152 of 235
                                                                          152




 1      Q.    What's a problem list in your medical records mean?
 2      A.    The problem list was essentially what we were treating
 3      them for with the diagnoses codes.
 4      Q.    And what does past medical history mean?
 5      A.    Past medical history is other issues that they've had in
 6      the past or have.
 7      Q.    And did Mr. Sachs have cancer?
 8      A.    He had lymphoid leukemia in remission.
 9      Q.    And did you prescribe Mr. Sacks Subsys?
10      A.    I did.
11      Q.    On what date?
12      A.    7/5/2013.
13                  MR. LAZARUS: So on July 5, 2013, if we could put
14      up for the witness and counsel, please, page 47 of
15      Exhibit 1057. Scroll up a little bit, please.
16      Q.    So what medications was Mr. Sachs already taking when you
17      prescribed him Subsys?
18      A.    So it looks like he was already taking a lot of
19      medications. He was taking OxyContin 20 milligrams twice a
20      day. He was taking oxycodone 30 milligrams. He was getting
21      12 tablets per day. Duragesic patch 50 micrograms every two
22      days. OxyContin 40 milligrams twice a day. I think that's
23      it.
24      Q.    The Duragesic, that's that fentanyl patch, the long
25      acting?
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 153 of 235
                                                                          153




 1      A.    Yes.
 2      Q.    And the other medications you just named, are those
 3      short-acting or long-acting?
 4      A.    OxyContin 40 milligrams and 20 milligrams are both
 5      long-acting. Oxycodone 30 milligrams is short-acting.
 6      Q.    And he was on all those medications?
 7      A.    Yeah.
 8      Q.    And then you added Subsys?
 9      A.    Yes.
10      Q.    Why?
11      A.    It looks like -- wait a second. Just going back. So he
12      wasn't getting 12 per day. He was taking like eight or
13      something per day, I think. Anyway. Why? I documented once
14      daily Subsys for fast-acting pain relief to get out of bed in
15      the morning.
16      Q.    Do you know whether that was necessary?
17      A.    Do I know why what was necessary?
18      Q.    Was the medication necessary for him?
19      A.    No.
20      Q.    Why not?
21      A.    Well, for one thing, he was already on a boat load of
22      medications. This man was very old. And there were other
23      options.
24      Q.    When you say "other options," what do you mean?
25      A.    Honestly -- I mean, other medications that could have
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 154 of 235
                                                                          154




 1      been given.
 2      Q.    Are you talking rapid-onset opioids, or other types?
 3      A.    Other types. Yeah, not necessarily rapid onset at all,
 4      actually.
 5      Q.    Were you treating the cancer pain?
 6      A.    No.
 7      Q.    Okay. If you could turn to the next folder that you have
 8      there, please. And let us know that patient's name.
 9      A.    Exhibit No. 0755, Thomas Kobierowski.
10      Q.    Was Mr. Kobierowski a patient at Comprehensive Pain?
11      A.    Yes, he was.
12      Q.    Why was he referred?
13      A.    He was referred for chronic low-back pain and leg pain.
14      And that looks like that was on 2/27/2012.
15      Q.    That was the referral date?
16      A.    Correct.
17      Q.    And did you see Mr. Kobierowski and prescribe Subsys on
18      some future date?
19      A.    Yes, I did.
20      Q.    When was that?
21      A.    I saw him on 6/21/2013, and I prescribed Subsys to him.
22      Q.    Why?
23      A.    For sharp, shooting pain to his flank. That's this area.
24      Q.    You indicated kind of like around the right hip area?
25      A.    I don't know if it was right or left, but --
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 155 of 235
                                                                          155




 1      Q.    You're just indicating with your hand just for the record
 2      the flank is at the side of the body?
 3      A.    Oh, yeah. Yes, sorry.
 4      Q.    What else was he on?
 5      A.    He was on Exalgo, 12 milligrams once at night, which is a
 6      long-acting. He was on Percocet 10 milligrams, four per day
 7      as needed. He was on morphine, 30 milligrams twice a day,
 8      and some creams.
 9      Q.    Pain creams?
10      A.    Yes.
11      Q.    Like topical pain creams?
12      A.    Correct.
13      Q.    Was he on any other rapid-onset opioid?
14      A.    No.
15      Q.    Can you tell from the records, are you familiar with
16      something called dysphagia?
17      A.    Difficulty swallowing.
18      Q.    And so can you tell from the records whether he had been
19      diagnosed with dysphagia?
20      A.    First of all, I cannot see that in the record. And also
21      I remember him, and I don't believe he had dysphagia.
22      Q.    And those other medications, except for the topical
23      creams, how are those administered?
24      A.    By mouth.
25      Q.    Pills?
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 156 of 235
                                                                          156




 1      A.     Correct.
 2      Q.     In your medical opinion, did he need a rapid-onset
 3      opioid?
 4      A.     No.
 5      Q.     Why did you give him one?
 6      A.     Why did I choose Subsys?
 7      Q.     Yeah. Why did you give him Subsys?
 8      A.     Because Subsys was paying me to write prescriptions. And
 9      I was wrong and should have chosen something different for
10      him.
11      Q.     Like what?
12      A.     Like his long-acting should have been increased or -- I
13      mean, it looks like he was referred for an epidural injection
14      and he should have just waited for that.
15      Q.     Do you believe you broke your duty to Mr. Kobierowski?
16      A.     I know I did.
17      Q.     Did you provide him Subsys outside the ordinary course of
18      medicine and not for a legitimate medical purpose?
19      A.     Yes.
20      Q.     If you could take the next file in front of you, please.
21      A.     Exhibit 1854. Patient name Sara K. Dawes.
22      Q.     Ms. Alfonso, take a look at that medical record, and when
23      you've had a chance just let us know, please, when Ms. Dawes
24      first presented at Comprehensive Pain?
25      A.     Her initial office note wasn't in the records because she
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 157 of 235
                                                                          157




 1      was a very long-term patient. So when they started with this
 2      medical -- this electronic medical record, he -- he meaning
 3      the doctor -- did the HPI, the history and physical portion,
 4      to kind of compile all those old records. So there's no
 5      initial note in here, but I can tell you that according to
 6      this record she was seen in the practice in early 2001.
 7      Q.    And for what purpose?
 8      A.    Acute episode of trigeminal neuralgia.
 9      Q.    What's that mean?
10      A.    Facial pain.
11      Q.    Now, you mentioned that the records aren't present there.
12      At some point did the practice transition, if you know, from
13      paper records to electronic records?
14      A.    Transition from paper records to electronic records well
15      before I got there, and then it transitioned again from the
16      old electronic record to a new updated electronic record.
17      And the records weren't exactly -- it wasn't easy to do that.
18      Q.    To go from one to another if you needed to see an old
19      record, for example?
20      A.    You had to go onto the old system. It wasn't -- when
21      they did the new system, it was when the government mandated
22      that they have specific systems in place, and the old system
23      wasn't one of those systems. So it was kind of --
24      Q.    Just to be clear, that was like a national push for
25      electronic medical records, right?
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 158 of 235
                                                                          158




 1      A.    Yes.
 2      Q.    Not just Comprehensive Pain?
 3      A.    No. It was everywhere.
 4      Q.    And when you were working at Comprehensive Pain, did you
 5      rely on the medical records as accurate, the information in
 6      there when you would go in and see a patient?
 7      A.    Yes.
 8      Q.    Did you prescribe Subsys to Ms. Dawes?
 9      A.    I did.
10      Q.    When?
11      A.    November 18, 2013.
12      Q.    So on November 18, 2013, medically speaking, what was
13      happening with Ms. Dawes? What medicines was she on? Why
14      was she there?
15      A.    She was on OxyContin 80 milligrams and 40 milligrams,
16      four times a day each. She was on oxycodone 30 milligrams
17      and 15 milligrams, four per day each. Some topical creams.
18      Q.    Was that long- and short-acting opioids?
19      A.    Yes. And she -- let's see. On that date, we resumed
20      Duragesic patches. And for the eye pressure and facial pain,
21      again I started Fentora and Subsys, but I don't think she got
22      both.
23      Q.    So she was there for eye pain and eye pressure?
24      A.    Correct.
25      Q.    Was that cancer-related?
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 159 of 235
                                                                          159




 1      A.    No.
 2      Q.    And you prescribed -- you added a long-acting fentanyl
 3      patch. Is that what it says?
 4      A.    Correct. According to this, it looks like it. According
 5      to the note, it looks like it.
 6      Q.    And Subsys and Fentora?
 7      A.    Yes.
 8      Q.    In addition to the oxy?
 9      A.    Yes.
10      Q.    What dose Subsys did you put her on?
11      A.    20 micrograms.
12      Q.    Why did you prescribe Subsys to Ms. Dawes?
13      A.    Well, in the chart there's really no reason for it.
14      Because Subsys was paying me and -- there's no other real
15      indication.
16                    MR. LAZARUS: If you could go to page 859, please,
17      for the witness, of Exhibit 1854.
18      Q.    Can you see this on the monitor in front of you?
19      A.    I do.
20      Q.    Do you recognize any of the handwriting on here?
21      A.    I do.
22                    MR. LAZARUS: Ms. Stein, can you enlarge again from
23      the diagnosis portion down through the signature.
24      BY MR. LAZARUS:
25      Q.    Do you recognize the signature on here, Ms. Alfonso?
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 160 of 235
                                                                          160




 1      A.    Yes. My signature.
 2      Q.    And is any of the rest of this your handwriting?
 3      A.    In the box, that's my handwriting.
 4      Q.    Where it says prediabetic, congenital defect of artery
 5      resulting in --
 6      A.    Yes.
 7      Q.    Can you read the rest of that for us, please.
 8      A.    Congenital defect of artery resulting in trigeminal
 9      neuralgia symptoms, sharp pain.
10      Q.    From your review of the records, do you know whether
11      Ms. Dawes had malignant cancer pain?
12      A.    From my review of the records, she did not have malignant
13      cancer pain.
14      Q.    Did she have a diagnosis -- are you familiar with ICD-9
15      codes generally?
16      A.    I know what they are, but I'm not --
17      Q.    You're not versed in the specific of different codes?
18      A.    No.
19      Q.    But if there was a code written down for her for
20      malignant cancer pain, would that be accurate, medically
21      speaking?
22      A.    Probably not.
23      Q.    Well, do you see in the record anything?
24      A.    No. There's nothing in the record that says anything
25      about -- you know what it says in her record? Her paternal
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 161 of 235
                                                                          161




 1      grandfather had cancer.
 2      Q.    If we could go -- well, do you have --
 3      A.    This is 11/18/2013. It above says 400 micrograms.
 4      Q.    I'm sorry. Where does it say 400 micrograms? Further up
 5      on this form?
 6      A.    Yeah.
 7      Q.    Can you scroll up, please, to the medication towards the
 8      middle. Do you recognize that handwriting?
 9                    MR. LAZARUS: Ms. Folan, could we publish this
10      portion, please?
11                    THE COURT: You haven't admitted it.
12                    MR. LAZARUS: Thank you, Your Honor. I would move
13      for with the same limitations we discussed for the other
14      medical records, Your Honor. I would move to admit
15      Exhibit 1854.
16                    THE COURT: I think you only moved the first one.
17                    MR. LAZARUS: Thank you, Your Honor. If I may, for
18      purpose of the record I would move to introduce each of the
19      six medical records that are in front of the witness, subject
20      to the same limitations that we discussed earlier.
21                    MR. STOJILKOVIC: Subject to the same limitations,
22      no objection.
23                    THE COURT: All right. So they are going to admit
24      the records. They're just going to be redacted to take out
25      some of the personal information and just give you the
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 162 of 235
                                                                          162




 1      portions of the record that are relevant to you. So you're
 2      seeing excerpts now. When you're deliberating, you'll get a
 3      more fulsome file, though still not the whole file. Okay?
 4                  MR. LAZARUS: Thank you, Your Honor. If we could,
 5      please, publish, Ms. Folan, this portion here. Thank you.
 6                  (Government Exhibit Nos. 755, 1004, 1006, 1057, and
 7                  1854 admitted.)
 8      BY MR. LAZARUS:
 9      Q.    This handwriting, Ms. Alfonso, are you able to recognize
10      it?
11      A.    I cannot guarantee that that's my handwriting right
12      there. Where it says "ovarian cyst, hernia, endometriosis"
13      looks like mine. But even where it says "Dilaudid,
14      erythromycin," that does not look like my handwriting. And
15      neither does the upper portion where it says "Subsys
16      400 micrograms, 120 units."
17      Q.    So during your time --
18      A.    Because according to the record, it says only 30 units of
19      the 200 micrograms.
20      Q.    What are you saying? That the record --
21      A.    I'm saying it doesn't -- something's wrong.
22      Q.    You're saying that the opt-in form that's on the screen
23      in front of you doesn't match the prescription information
24      elsewhere in the medical record?
25      A.    Correct.
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 163 of 235
                                                                          163




 1      Q.    So are you familiar with the Insys reimbursement center,
 2      the IRC? Did you deal with them at all?
 3      A.    I mean, I didn't deal with them personally. We submitted
 4      the documents, and that's that.
 5      Q.    Are you familiar with whether -- let me pull up for you
 6      on Exhibit 1854, page 779, please. If you could enlarge the
 7      top third of this, please.
 8                   Do you see here on the screen it's dated April 22,
 9      2014? Are you familiar that Fentora also had some type of
10      reimbursement support services?
11      A.    I don't recall.
12      Q.    And do you know from -- well, I'll move on. Ms. Dawes,
13      with respect to this prescription for Subsys that you
14      prescribed to Ms. Dawes, was that necessary medically?
15      A.    No.
16      Q.    Did you do it because you were paid to prescribe?
17      A.    Yes.
18      Q.    Do you believe you violated your duty to Ms. Dawes?
19      A.    Yes, I do.
20      Q.    You can move on to the next folder, please.
21      A.    Exhibit 1004, Maryellen Ovalle.
22      Q.    Thank you. Take a look when you're ready, let us know
23      when Ms. Ovalle presented at Comprehensive Pain.
24      A.    This patient never had a -- there was no original office
25      note in her chart. So I don't know when she came.
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 164 of 235
                                                                          164




 1      Q.     Are you able to tell what her pain was, what the reason
 2      she was there?
 3      A.     Chronic daily headache.
 4      Q.     And how can you tell that that's the case?
 5      A.     Because on the follow-up visit it says "chief complaint"
 6      at the top, and it says "chronic daily headache."
 7      Q.     And did you see Ms. Ovalle at some point?
 8      A.     I did.
 9      Q.     When did you see her? Let me ask you this: When did you
10      first prescribe her Subsys?
11      A.     8/13/2014.
12      Q.     And on August 13, 2014, medically what was happening with
13      Ms. Ovalle that day?
14      A.     So she had pain. This woman had pain all over and a lot
15      of different conditions that were contributing to her pain,
16      most likely. She was taking two tablets three times a day of
17      oxycodone, and I added Subsys to her medication regimen in
18      addition to increasing her Duragesic patch.
19      Q.     That's that long-acting fentanyl patch?
20      A.     Correct.
21      Q.     Did she have gastrointestinal issues?
22      A.     According to the record, it looks like I wrote that she
23      did.
24      Q.     And Subsys, is that different from some of the other
25      rapid-onset opioids in terms of how it's administered?
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 165 of 235
                                                                          165




 1      A.    They're all administered a little bit differently.
 2      Subsys is a spray. Fentora was a little dissolvable tablet.
 3      And the Actiq or fentanyl lollipops naturally were lollipops
 4      that you sucked on.
 5      Q.    What led you to prescribe Subsys for Ms. Ovalle?
 6      A.    I was getting paid very well by Subsys, actually.
 7                   MR. LAZARUS: If we could show the witness page
 8      111, please. And if you could scroll down to the -- first of
 9      all, stop there for one second. Just show the footer of the
10      page.
11      Q.    Ms. Alfonso, if you could take a look at the footer of
12      the page, does this indicate to you that this is a date of
13      service and note that you completed, where it says signed by
14      HA?
15      A.    Yes.
16                   MR. LAZARUS: If we could go to the narrative for
17      9/24, please, Ms. Stein. I believe it's just the previous
18      page.
19      Q.    Did you titrate her up to 1600 micrograms?
20      A.    Yes.
21      Q.    It indicates here she's been using Subsys but found that
22      she used only 400 micrograms with only minimal results?
23      A.    Correct.
24      Q.    So you went from 400 to 1600?
25      A.    Yes.
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 166 of 235
                                                                          166




 1      Q.    Are you aware whether there's doses in between?
 2      A.    There are doses in between.
 3      Q.    Why did you go all the way up to 1600, if you recall?
 4      A.    I don't recall, but I know the larger doses they got paid
 5      more. And I don't think I had too many on the larger doses.
 6      Q.    If we could go to page 143 of this record.
 7                   Now, at the bottom of this one it indicates signed
 8      by MT, 4/28/15. Do you know who MT is?
 9      A.    Dr. Mark Thimineur.
10      Q.    Was that the doctor who worked in your program?
11      A.    Yes.
12      Q.    By 4/28/15, had you surrendered your license already at
13      this point?
14      A.    I was gone by then.
15      Q.    If we could look at the narrative here on 4/28/15. Are
16      you familiar with the term "somatization"?
17                   MR. STOJILKOVIC: Your Honor, I'd object to this if
18      it's a diagnosis after she has left the practice.
19                   MR. LAZARUS: I'm happy to move on, Your Honor.
20                   THE COURT: Unless you have a response to it, I
21      think he's right.
22                   MR. LAZARUS: I'm happy to move on, Your Honor.
23                   THE COURT: Okay.
24      BY MR. LAZARUS:
25      Q.    I believe you have one more folder in front of you,
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 167 of 235
                                                                          167




 1      Exhibit 1006, Mary Werblin?
 2      A.    Yes.
 3      Q.    Take a look at that folder, please. When did Ms. We
 4      shall Lynn present at Comprehensive Pain and headache?
 5      A.    Again with Ms. Mary Werblin, she was a very long-term
 6      patient, and I don't believe that her original note were in
 7      these records here.
 8      Q.    In that version of the electronic medical chart?
 9      A.    Correct.
10      Q.    So can you tell, however, why she's there, what kind of
11      pain she's getting treated for?
12      A.    Abdominal pain.
13      Q.    Was it cancer, breakthrough cancer pain?
14      A.    No.
15      Q.    Did you prescribe Subsys to her?
16      A.    Yes.
17      Q.    When?
18      A.    I prescribed Subsys to her on 10/16/2014.
19      Q.    What was happening on 10/16/2014? What other medication
20      was Ms. Werblin on?
21      A.    She was on Dilaudid 4 milligrams as needed. That's a
22      short-acting. And she was on Duragesic 100 micrograms
23      every -- two patches every two days.
24      Q.    Is that it for pain medications?
25      A.    It looks like it.
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 168 of 235
                                                                          168




 1      Q.    So she's on a long-acting fentanyl patch, two of them,
 2      and then a short-acting Dilaudid?
 3      A.    Correct.
 4      Q.    Was she on any rapid-onset opioid?
 5      A.    No.
 6      Q.    You didn't switch her from any other opioid or anything?
 7      A.    That's correct, I did not.
 8      Q.    And why did you give her Subsys?
 9      A.    I think when I started her on it -- I gave her Subsys
10      ultimately because I was getting paid for it. That's the
11      bottom line. And I feel like with her, that may have been
12      when they had the get-the-first-month-free program, but I
13      don't remember.
14      Q.    Like a voucher?
15      A.    Yeah.
16      Q.    Is that something that some of your patients were able to
17      use to try the medication before the insurance got involved?
18      A.    Oh, yeah.
19      Q.    How would you get those vouchers?
20      A.    I'd get the vouchers --
21      Q.    Would you get them?
22      A.    I don't think that I did anything with a voucher. It was
23      something where the first month was free. I don't know. I
24      wouldn't give it to the patient because they would get the
25      medication at the pharmacy in New York called Linden Care
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 169 of 235
                                                                          169




 1      that would mail it to them. So we would just fax the
 2      prescription over there along with the insurance information.
 3      I don't remember what -- I didn't do it. The girls at the
 4      office did it. You know what I mean?
 5      Q.    And Linden Care was a mail order pharmacy. That's what
 6      you understood?
 7      A.    Yeah. They mailed the -- because the boxes were so large
 8      with Subsys that they wouldn't fit into the safes at, say, a
 9      CVS or Rite Aid, they wouldn't carry it.
10      Q.    You just had your hands spread out in front of you. Can
11      you actually show the jury. You said at some point you saw
12      the boxes?
13      A.    Yeah. At some point I did see the boxes. They were kind
14      of large.
15      Q.    How would they compare to a shoe box?
16      A.    Maybe not as deep, but a little bit larger than a shoe
17      box but not as deep maybe.
18      Q.    It was a bulky box?
19      A.    It was a bulky box, yeah.
20      Q.    Not a little pill bottle?
21      A.    Not what?
22      Q.    Not just a little pill bottle, for example?
23      A.    Oh, yeah. No.
24      Q.    So you understood there was difficulty storing that at
25      pharmacies?
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 170 of 235
                                                                          170




 1      A.    Yeah. And I know that because -- see, Medicaid in
 2      Connecticut approved it. Medicaid always approved pretty
 3      much everything. You just did their little prior-auth form,
 4      which was nothing, and they would approve it just fine.
 5                    The problem is Linden Care as a pharmacy wouldn't
 6      accept Connecticut Medicaid patient prescriptions, so the
 7      Medicaid patients would have to go to a regular pharmacy.
 8                    And I had patients that would come in and tell me,
 9      I cannot get this medication.
10                    And I'd say, what do you mean you can't get the
11      medication? It was approved. I don't understand.
12                    And they told me. And I guess the pharmacy had
13      told them, you know, I think they were giving them the
14      runaround because they didn't want -- they had nowhere to put
15      it, basically, is what they said. There was no -- their safe
16      wasn't big enough to store all of that. Because if you're
17      ordering -- that's one box was for 30 of those sprays. And
18      if people were on four a day, 120, that's four of those
19      boxes. So like a box, you know, probably like -- maybe like
20      this or this one, four of them. They had nowhere to put
21      that. So the Medicaid patients really had a hard time
22      getting it.
23      Q.    You were just indicating two folders filled with paper as
24      the size?
25      A.    Yeah.
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 171 of 235
                                                                          171




 1      Q.    And so Ms. Werblin, you said she was on Dilaudid and
 2      these Duragesic patches. The Dilaudid, what form was that
 3      being administered in?
 4      A.    Pill.
 5      Q.    Is there any indication that she was suffering from
 6      dysphagia or difficulty swallowing?
 7      A.    No.
 8      Q.    Did she need to be on Subsys?
 9      A.    Oh, no.
10      Q.    Why did you give her Subsys?
11      A.    Like I said, because I think she was getting -- it was
12      free. And also I knew I was getting paid for the -- I was
13      getting paid in some aspect from Insys.
14      Q.    Do you know whether you renewed the prescription at some
15      point?
16      A.    I don't remember.
17                    MR. LAZARUS: If we could turn to Exhibit 1006,
18      page 29, please. And we'll enlarge the narrative section for
19      you. Let's go to page 45, please, Ms. Stein. If you can
20      scroll down, please. Stop right there, please.
21      Q.    I'm going to come back to this exhibit in a few moments,
22      Ms. Alfonso.
23                    I want to talk to you about your prescribing
24      practices. So did the money you were getting paid from Insys
25      affect your prescribing decisions?
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 172 of 235
                                                                          172




 1      A.    Yes.
 2      Q.    Did you feel any pressure in terms of prescriptions you
 3      needed to write?
 4      A.    Oh, yes.
 5      Q.    Can you explain?
 6      A.    Like I said I think earlier, if I didn't maintain, you
 7      know, a certain number of prescriptions, the reps would make
 8      comments like, oh, you haven't had any new scripts in a
 9      couple of weeks, or things like that. So as I understood it,
10      that went hand in hand with how many dinner engagements that
11      I would get. And of course dinner engagements equated to the
12      extra money.
13      Q.    Were they also fun events, going to the dinners?
14      A.    Sometimes, yeah. I mean, there were at restaurants
15      that -- those of us that attended otherwise would not have
16      likely gone to those restaurants.
17      Q.    Why do you say that?
18      A.    Well, they're expensive.
19      Q.    And Insys was picking up the tab?
20      A.    Oh, yeah.
21      Q.    So in terms of your medical decision-making and your duty
22      to your patients, are you able to estimate about just how
23      much of an impact the money that Insys was paying in exchange
24      for scripts had on your medical decision-making?
25                   When it came to prescribing Subsys, are you able to
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 173 of 235
                                                                          173




 1      estimate about how many of these patients you put on Subsys
 2      and the time you were getting paid by Insys actually needed
 3      it and how many were rather written by you prescriptions
 4      outside the usual course of medicine not for a legitimate
 5      medical purpose?
 6      A.    I guess, I mean if I had to estimate, probably 10, maybe
 7      20, 10 to 20 percent were legitimate. The rest could
 8      certainly and probably should have either had a different
 9      medication or a different treatment.
10      Q.    So just to be clear, you're estimating. You didn't
11      review all of your medical records before you testified,
12      right?
13      A.    No.
14      Q.    And so what are you basing your estimate on?
15      A.    I'm just basing my estimate on my recollection, which
16      isn't always fabulous either, but my recollection. And I'm
17      not really great with numbers. So I'm saying 10 to 20. I'm
18      going to say 10 maybe because we didn't have really cancer
19      patients. So --
20      Q.    But Subsys could be prescribed for people who didn't have
21      cancer as well, right, if you made a legitimate --
22      A.    Off-label.
23      Q.    And if you made a legitimate medical decision, you could
24      prescribe it off-label, right?
25      A.    Correct.
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 174 of 235
                                                                          174




 1      Q.    And I think you made a distinction earlier between
 2      off-label and medically unnecessary.
 3      A.    Right.
 4      Q.    So in terms of medically unnecessary, how common of an
 5      occurrence was that for you, as a result of the money that
 6      that Insys was paying you?
 7      A.    It was very common.
 8      Q.    In terms of your patient population, when you were
 9      prescribing Subsys to people without a legitimate medical
10      reason, were you switching them from one of the other
11      competitors? Were you putting them on a rapid-onset for the
12      first time, if you recall?
13      A.    So for the most part, there was a period where they had a
14      switch program. So if you would take a patient who was on
15      the lollipop and Actiq and switch them, there was some sort
16      of, I don't even remember, a voucher or something. So for
17      that period there was some switching going on.
18                  But primarily -- and actually as a representative
19      sample, if you look at these charts, which I don't know where
20      they were from, like how they were picked, but most of them
21      were not or had not been on a rapid-onset prior to being on
22      Subsys.
23      Q.    But some of them were?
24      A.    Oh, some were, but --
25      Q.    So in 2014, did you get reprimanded by the board of
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 175 of 235
                                                                          175




 1      medicine in Connecticut?
 2      A.    Oh, yes.
 3      Q.    What was that about?
 4      A.    I don't remember. If you show me the paper. I can't --
 5      I honestly don't remember.
 6      Q.    Did it have to do with your prescription practices in
 7      2012?
 8      A.    Yes. Like that whole period was just a bad scene.
 9      Q.    Why? Explain what you mean.
10      A.    As soon as I became an APRN and started working in pain
11      management, it was just one thing after another.
12      Q.    What was it you got in trouble for in 2014?
13      A.    Signing prescriptions, right? Because how the patients
14      would come in, and I mentioned before the medication visits
15      when they would come in and pick up their prescriptions. So
16      I got in trouble for signing those prescriptions and not
17      assessing the patients.
18      Q.    So who had assessed the patient?
19      A.    Nobody.
20      Q.    So they would show up and you would just sign their
21      prescriptions?
22      A.    No. I would sign a stack of prescriptions in the office,
23      and they would show up whenever they showed up, and the
24      medical assistant would see them, do a blood pressure, maybe
25      get a urine and drug screen, and give them their
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 176 of 235
                                                                          176




 1      prescriptions.
 2      Q.    So in 2014, you got in trouble for that?
 3      A.    Yeah.
 4      Q.    How was that resolved?
 5      A.    I had to pay a fine.
 6      Q.    And were you able to keep your license?
 7      A.    I was.
 8      Q.    All right. So let's talk about early 2015. You said
 9      that the DEA came to see you in about March of 2015?
10      A.    Yeah. I don't remember the exact date, but I believe so.
11      March.
12                    THE COURT: Is this a good time for the break,
13      Mr. Lazarus?
14                    MR. LAZARUS: Yes, Your Honor. Thank you.
15                    THE COURT: 2:35, please.
16                    THE CLERK: All rise for the jury.
17                    (The jury exits the courtroom.)
18                    THE COURT: 2:35. They would like to go 9:00 to
19      1:00 tomorrow because of the weather, which is fine.
20                    Do you all have some consensus on number 11? Do
21      you want to colloquy him separately? Do you want to think
22      about it? Counsel talk about it at the close of business. I
23      don't want to use your whole break on this.
24                    (Court recessed at 2:19 p.m.)
25                    MS. WILKINSON: Your Honor, the government and
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 177 of 235
                                                                          177




 1      defendants agree that we should dismiss the juror you were
 2      discussing this morning who is not able to obtain payment
 3      from his employer.
 4                   MR. YEAGER: The government conferred and we agree.
 5                   THE COURT: Juror Number 11. What I would propose
 6      is that Karen talk to him privately or call him after the
 7      other jurors have left today and then we'll talk to them
 8      about it on the record tomorrow, not to speculate. And they
 9      can spread out a little bit over there.
10                   THE CLERK: All rise for the jury.
11                   (The jury enters the courtroom.)
12                   THE CLERK: Court is in session. Please be seated.
13                   MR. LAZARUS: May I proceed, Your Honor?
14                   THE COURT: Go ahead.
15      BY MR. LAZARUS:
16      Q.    Ms. Alfonso, you recognize you're still under oath,
17      right?
18      A.    Yes.
19      Q.    I just want to ask you about your payments from Insys.
20      I'm going to show you what's been marked for identification
21      as Exhibit 1908.
22                   MR. LAZARUS: Your Honor, may I approach the
23      witness?
24                   THE COURT: Yes.
25      BY MR. LAZARUS:
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 178 of 235
                                                                          178




 1      Q.    Ms. Alfonso, do you recognize that exhibit?
 2      A.    Yes.
 3      Q.    What do you recognize it to be?
 4      A.    These are the checks that I was paid from Insys.
 5      Q.    Do you recognize any of the signatures on any of those
 6      checks?
 7      A.    They're my signature. I mean, I recognize my signature
 8      and my mother and my father's signature because some of my
 9      checks I signed over to them.
10                   MR. LAZARUS: Your Honor, I would offer
11      Exhibit 1908.
12                   MR. STOJILKOVIC: No objection.
13                   THE COURT: It's admitted.
14                   (Government Exhibit No. 1908 admitted.)
15      BY MR. LAZARUS:
16      Q.    So, Ms. Alfonso, when you'd receive the checks in the
17      mail from Insys or on behalf of Insys --
18                   Some of those checks, by the way, are they
19      third-party checks? Are they not Insys checks?
20      A.    Yes. Some are Insys and some are Plan 365, Inc.
21      Q.    And are all of those checks, once you received them, what
22      would you do with them? You mentioned some family members
23      just now?
24      A.    Yeah. I would either deposit them into my bank or I
25      would sign them over to my mother or father so they could
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 179 of 235
                                                                          179




 1      deposit it into their bank because they were the ones that
 2      were really helping to take care of my children.
 3      Q.    You can put that aside for now. Thank you.
 4                   MR. LAZARUS: If I could show the witness and
 5      counsel, please, Exhibit 1906.
 6      Q.    Ms. Alfonso, do you recognize this exhibit?
 7      A.    Yes.
 8      Q.    Did you have a chance to review this at some point before
 9      you testified?
10      A.    Yes.
11      Q.    And what do you recognize this exhibit to be?
12      A.    These are text messages between myself and Jessica Crane.
13      Q.    This is some select text messages between the two of you?
14      A.    It appears to be, yes.
15      Q.    In other words, is this every text message you ever
16      exchanged with her, or is this just some of them?
17      A.    Oh, no. I don't think it's every single message I ever
18      exchanged with her.
19      Q.    And the dates on these, are they between February and the
20      end of March 2015?
21      A.    Yes.
22                   MR. LAZARUS: Your Honor, I would offer this
23      exhibit.
24                   MR. STOJILKOVIC: No objection.
25                   THE COURT: It's admitted.
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 180 of 235
                                                                          180




 1                    (Government Exhibit No. 1906 admitted.)
 2                    MR. LAZARUS: If we could, please, publish it,
 3      Ms. Folan. Ms. Stein, if you could enlarge from 220 to 225,
 4      please.
 5      BY MR. LAZARUS:
 6      Q.    Ms. Alfonso, the 203 number under the "From"?
 7      A.    Yes.
 8      Q.    Do you recognize that number?
 9      A.    That's my phone number.
10      Q.    And the other number, the 830 number, whose is that?
11      A.    I believe that to be Jessica.
12      Q.    Do you periodically get emails from either somebody at
13      Insys or somebody on behalf of Insys to set up your speaker
14      dinners?
15      A.    I remember that in the beginning they would shoot out an
16      email, just an update, like you're scheduled for a dinner
17      this date, time.
18      Q.    Just to let you know what was going on?
19      A.    Yeah.
20      Q.    So in the beginning of 2015, can you read what it says
21      for extracted text on the far right column of this exhibit.
22      A.    "I'm in Derby. Bad day." And then there's an article
23      link. And that article, I believe, was about me being a high
24      prescriber of narcotics.
25      Q.    Who wrote this text message?
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 181 of 235
                                                                          181




 1      A.    I did.
 2      Q.    And you sent it to Jessica Crane at Insys?
 3      A.    Yes.
 4      Q.    Why?
 5      A.    I don't remember the context of --
 6      Q.    Were you still a speaker for Insys at this time?
 7      A.    Oh, yes.
 8      Q.    And that article, you said it had to do with you being a
 9      high prescriber. Do you have a sense of where your opioid
10      prescription habits fell in terms of prescribers in the State
11      of Connecticut?
12                   MR. STOJILKOVIC: Objection.
13      A.    I did not at the time.
14                   MR. STOJILKOVIC: Foundation.
15                   THE COURT: Sustained.
16      BY MR. LAZARUS:
17      Q.    Did you read this article?
18      A.    I did.
19      Q.    As a result of reading the article, did you have an idea
20      of where your prescribing practices fell in the State of
21      Connecticut?
22                   MR. STOJILKOVIC: Objection. Hearsay.
23                   THE COURT: Sustained.
24      BY MR. LAZARUS:
25      Q.    Did you have conversations with Jessica Crane about the
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 182 of 235
                                                                          182




 1      content of this article?
 2      A.    I believe I did.
 3      Q.    And was she still working with Insys at that time?
 4      A.    Yes.
 5      Q.    Take a look at the next text message exchange on
 6      February 24, 2015. What did you write to Jessica Crane on
 7      February 24?
 8      A.    "Days just keep getting crappier. FYI, feds at one of my
 9      patient's homes today asking questions about me and Subsys."
10      Q.    And the next text message you sent?
11      A.    "Did you let corporate know about that?"
12      Q.    Do you recall whether or not you ever speak to Ms. Crane
13      about that?
14      A.    I believe she said afterwards -- not the in text message,
15      but when I saw her in person -- that she let them know.
16      And --
17      Q.    Did you have paid speaking events or paid dinners for
18      Insys after this text on February 24?
19      A.    Yes. I had paid dinners until the day that the DEA came
20      in and questioned me.
21      Q.    So the DEA showed up at your office one day?
22      A.    Yeah. We had that conversation.
23      Q.    You testified about it earlier?
24      A.    I think so.
25      Q.    When the DEA showed up at your office, were you expecting
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 183 of 235
                                                                          183




 1      them?
 2      A.    No.
 3      Q.    They showed up and they interviewed you and you testified
 4      earlier they asked you to surrender your license, right?
 5      A.    Right.
 6      Q.    When was the next speaking event you went to in
 7      relation --
 8      A.    That night.
 9      Q.    So the night the DEA had come and visited you, you went
10      and you did an event and got paid by Insys?
11      A.    Correct.
12      Q.    Was that your final event getting paid by Insys that
13      night?
14      A.    Yes.
15      Q.    What did you do the day after that?
16      A.    Surrendered my license.
17                   MR. LAZARUS: Now, if you could, Ms. Stein, scroll
18      down, please.
19      Q.    So here the blue looks like it's a message to you from
20      that 830 number. Do you see that?
21      A.    Yes.
22      Q.    Where it says, "Hi. Tomorrow is Grants in West Hartford,
23      3/18 and 3/26."
24                   What did you understand those two dates and
25      locations to mean?
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 184 of 235
                                                                          184




 1      A.    Locations and dates for speaking events, dinner events.
 2      Q.    For you to get paid by Insys?
 3      A.    Oh, yes.
 4      Q.    And then on 3/17, further down, there's a text, "Morning.
 5      Here's Barcelona's address for tonight."
 6                   And then the final text message on the page looks
 7      like it's from you. Can you read that, please, the very last
 8      text message on the page.
 9      A.    "I can't speak for Subsys anymore as I am no longer a
10      prescriber since I surrendered my DEA license and am not
11      working as an APRN anymore."
12      Q.    And at some point after that, you pled guilty in federal
13      court?
14      A.    Yes.
15                   MR. LAZARUS: May I have one brief moment to confer
16      with counsel, Your Honor?
17                   THE COURT: Yes.
18                   MR. LAZARUS: Thank you, Your Honor. I have
19      nothing further at this time.
20                   THE COURT: Cross?
21                   MR. STOJILKOVIC: Thank you, Your Honor.
22                                 CROSS EXAMINATION
23      BY MR. STOJILKOVIC:
24      Q.    Ms. Alfonso, can you see that okay?
25      A.    Yes.
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 185 of 235
                                                                          185




 1      Q.    I'll get to it in a minute.
 2                  MR. LAZARUS: May I relocate so I can see it?
 3                  THE COURT: Of course.
 4      BY MR. STOJILKOVIC:
 5      Q.    Ms. Alfonso, we've never met, have we?
 6      A.    No.
 7      Q.    My name is Kosta Stojilkovic. Nice to meet you.
 8                  Ms. Alfonso, you pled guilty to a crime in July
 9      of 2015, correct?
10      A.    I pled guilty to a crime. I don't recall the date or
11      time.
12      Q.    Okay. If I represent to you that I've looked at the
13      papers from your guilty plea and that it was in the summer of
14      2015, would you have any reason to dispute that?
15      A.    No.
16      Q.    And the crime you pled guilty to is something called the
17      Anti-Kickback Statute, right?
18      A.    Correct.
19      Q.    And that crime carries a sentence of up to five years in
20      prison, you told us, right?
21      A.    Correct.
22      Q.    And when you entered that guilty plea, you had to show up
23      to a federal court much like the court we're in today, right?
24      A.    Correct.
25      Q.    There was a judge there, right?
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 186 of 235
                                                                          186




 1      A.    Correct.
 2      Q.    There was prosecutors there, and there was your own
 3      defense attorney there, right?
 4      A.    Correct.
 5      Q.    And when you were pleading guilty, not only did you know
 6      that the crime carries a maximum of five years in prison, but
 7      you were informed about something called the sentencing
 8      guidelines, right?
 9      A.    Yes.
10      Q.    And those are advisory guidelines that give a suggestion
11      for what a sentence might be in your case, right?
12      A.    I suppose.
13      Q.    Is that consistent with your understanding of it?
14      A.    Yes.
15      Q.    And in your case, the advisory sentencing guidelines were
16      46 to 57 months in prison. Does that sound about right?
17      A.    Yes.
18      Q.    Okay. So that's almost four to five years, if we convert
19      the months to years, right?
20      A.    Yes.
21      Q.    But you have not served a single day in jail yet?
22      A.    Correct.
23      Q.    You haven't even been sentenced, I believe you told us
24      yesterday, right?
25      A.    I didn't speak to you yesterday.
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 187 of 235
                                                                          187




 1      Q.    Told us in the courtroom here. I think Mr. Lazarus was
 2      asking you and you indicated you had not yet been sentenced,
 3      right?
 4      A.    That's correct.
 5      Q.    And the prosecutors in your case put off your sentence so
 6      you can cooperate in the investigation and prosecution of
 7      other people, right?
 8      A.    That's correct.
 9      Q.    And as part of that cooperation, you've spoken with
10      government agents and prosecutors multiple times, right?
11      A.    Yes, I have.
12      Q.    You first spoke with government agents in March of 2015.
13      Does that sound about right? When the DEA showed up?
14      A.    Correct.
15      Q.    And they took notes of what you told them, right?
16      A.    I don't know.
17      Q.    You didn't observe any of them writing things down?
18      A.    I don't recall.
19      Q.    You later also spoke with agents of the FBI, correct?
20      A.    That's correct.
21      Q.    And agents of the Department of Health and Human
22      Services, right?
23      A.    Correct.
24      Q.    You spoke with prosecutors from the federal U.S.
25      Attorney's Office in Connecticut, right?
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 188 of 235
                                                                          188




 1      A.    Yes.
 2      Q.    And you spoke with prosecutors from other offices, right?
 3      A.    I don't know.
 4      Q.    You spoke with prosecutors in New York at one point or
 5      from New York?
 6      A.    Yes. Yes.
 7      Q.    You spoke with the prosecutors in this case, who are from
 8      Boston?
 9      A.    Yes.
10      Q.    And each time you spoke with the government, there was at
11      least one agent there to memorialize what you were telling
12      them. Did you know that?
13      A.    I do now.
14      Q.    And they wrote up a stack of reports on what you had been
15      telling them.
16                   MR. STOJILKOVIC: And if I may approach, Your
17      Honor, the easel.
18                   THE COURT: Yes.
19      BY MR. STOJILKOVIC:
20      Q.    Sometimes you also talked to agents by phone?
21      A.    I did.
22      Q.    Some of these were longer in-person meeting. Some were
23      shorter telephone exchanges?
24      A.    Correct.
25      Q.    I've gone through the records of these write-ups,
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 189 of 235
                                                                          189




 1      Ms. Alfonso, and between May and June of 2015 you were
 2      interviewed 11 times. Does that sound about right, counting
 3      in person and phone? Ballpark.
 4      A.    I don't know. Probably.
 5      Q.    Okay. If I represent to you that that's what I
 6      calculated by reviewing these memoranda, you wouldn't have
 7      any reason to think I'm wrong?
 8      A.    No.
 9      Q.    Okay. And so that was 11 times you talked to the feds
10      before your guilty plea, right?
11      A.    Correct.
12      Q.    And then on June 23, 2015, you pled guilty to the
13      Anti-Kickback Statute, right? You told us about that. You
14      don't remember the exact date, but you're not questioning my
15      identification?
16      A.    Correct.
17      Q.    And after you pled guilty, you continued to cooperate?
18      A.    Yes.
19      Q.    Okay. And between June, after your guilty plea, and
20      going to September 2015, you had 10 more interviews. Does
21      that sound about right? You have no reason to dispute it?
22      A.    I have no reason to dispute it.
23      Q.    Okay. And you were doing that because you understood
24      that you can help yourself in your own case by cooperating
25      with the government?
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 190 of 235
                                                                          190




 1      A.    Absolutely.
 2      Q.    And then on September 15, 2015, as part of that
 3      cooperation you went before the grand jury, right?
 4      A.    Correct.
 5      Q.    And you testified under oath?
 6      A.    Yes.
 7      Q.    Okay. And so there was a big transcript of that
 8      testimony. So that was done as part of your cooperation,
 9      right?
10      A.    Correct.
11      Q.    So I'm going to say grand jury testimony. And then it
12      looks like they gave you a little bit of a break, but then
13      starting in January 2016 the government wanted to talk to you
14      more. And so you continued cooperating with them, right?
15      A.    Of course.
16      Q.    Okay. And I'll represent to you that between
17      January 2016 and December 2018, you met with the government
18      13 more times either in person or by phone. If I represent
19      that to you, do you have any reason to doubt it?
20      A.    No.
21      Q.    No. So all of those meetings, all of that cooperation
22      was before this trial here began. And if I total up all the
23      interviews plus the grand jury plus the time you went to
24      court to address the judge and go through your plea hearing,
25      that's 36 separate interactions with the government.
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 191 of 235
                                                                          191




 1                   Now, Ms. Alfonso, in all those meetings, you
 2      understood that you had to tell the truth, right?
 3      A.    Yes.
 4      Q.    You understood that it's a crime to lie to federal
 5      agents?
 6      A.    Yes.
 7      Q.    And the last thing you wanted to do after already getting
 8      in trouble was to compound your trouble by lying to federal
 9      agents, right?
10      A.    Of course.
11      Q.    And you certainly understood that lying to the grand jury
12      would also be a crime under oath, right?
13      A.    Of course.
14      Q.    And you certainly don't want to misrepresent or lie to
15      the federal judge in your own case, right?
16      A.    Correct.
17      Q.    Or to the prosecutor in your own case, right?
18      A.    Correct.
19      Q.    Okay. And so you did your best on these 36 occasions to
20      tell the truth, right?
21      A.    Correct.
22      Q.    You told the jury something today that you have never
23      said in any of these 36 prior meetings. Do you know what
24      that is?
25      A.    No.
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 192 of 235
                                                                          192




 1      Q.    You testified today that sometimes you prescribed Subsys
 2      to patients who did not need it. Do you remember that
 3      testimony today?
 4      A.    Yes.
 5      Q.    And you said that you prescribed it when it was not
 6      medically appropriate, right?
 7      A.    Correct.
 8      Q.    That's not something you ever told the government in
 9      these 36 prior meetings, is it?
10      A.    I don't recall.
11      Q.    Let me see if I can help you. You were interviewed by
12      federal agents, one of these interviews before your plea was
13      in April of 2015, April 8, 2015. And I want to ask you about
14      what you told them. Because according to the notes that --
15                   MR. LAZARUS: Objection. Foundation. Questioning
16      from the report.
17                   MR. STOJILKOVIC: I can rephrase, Your Honor.
18                   THE COURT: Please do.
19      BY MR. STOJILKOVIC:
20      Q.    On April 8, 2015, you met with federal agents and told
21      them that --
22                   MR. LAZARUS: Same objection.
23                   MR. WYSHAK: May we have a sidebar, Your Honor?
24                   THE COURT: Yes.
25                   (The following was held at sidebar.)
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 193 of 235
                                                                          193




 1                  MR. WYSHAK: If he's going to impeach with a report
 2      written by a government agent, first he's got to establish
 3      that there's a prior inconsistent statement in the report.
 4      The absence of such a statement is not a prior inconsistent
 5      statement.
 6                  Secondly, he's got to show it to the witness and
 7      ask the witness if she said that. If she doesn't adopt it,
 8      it's not her statement, she can't be impeached by it. They
 9      can call the agent later if they want to impeach the witness,
10      but they can't do it this way.
11                  MR. STOJILKOVIC: Your Honor, the prior
12      inconsistent statement that I'm going to cross her on from
13      the MOI is that she said if she did not feel that prescribing
14      Subsys for a particular patient was medically appropriate
15      that she would not prescribe Subsys for that patient.
16                  MR. WYSHAK: Okay. Well, then I think he needs to
17      show it to her and ask her if she said that before reading it
18      into the record.
19                  MR. STOJILKOVIC: I'll be happy to show it to her.
20                  (End of sidebar.)
21      BY MR. STOJILKOVIC:
22      Q.    Ms. Alfonso, you were interviewed by federal agents on
23      April 8, 2015, and I want to ask you some questions about
24      that and I want to begin by providing you a copy of the
25      interview that they wrote.
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 194 of 235
                                                                          194




 1                  MR. STOJILKOVIC: If I may approach, Your Honor?
 2                  THE COURT: Yes.
 3      BY MR. STOJILKOVIC:
 4      Q.    So if I could ask you to look -- to turn to page 4 of
 5      that report. And if you look at that page, there's a
 6      paragraph beginning, "Alfonso preferred to prescribe."
 7                  Can you just read that paragraph to yourself, not
 8      out loud yet. Let me know when you're ready.
 9      A.    Ready.
10      Q.    Okay. Did you tell federal agents in April of 2015 that
11      if you did not feel that prescribing Subsys --
12                  MR. WYSHAK: Objection. He has to establish that
13      she said that.
14                  MR. STOJILKOVIC: Okay.
15      BY MR. STOJILKOVIC:
16      Q.    Having reviewed that paragraph, is it consistent with
17      what you told the agents, to the best of your recollection?
18      A.    I don't recall.
19      Q.    You don't recall whether you told them any of this?
20      A.    I don't recall if I made that statement exactly like
21      that. If I did make that statement, then it appears to me
22      that it was talking about in the beginning of my prescribing.
23      Q.    Well, do you recall that when you met -- well, let me ask
24      you this: Do you have a perfect recollection today of what
25      you told agents in April of 2015?
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 195 of 235
                                                                          195




 1      A.    No.
 2      Q.    It wasn't a trick question.
 3                  Does reviewing this paragraph refresh your
 4      recollection about what you told agents in general terms on
 5      that date?
 6      A.    I don't even remember that date, but I remember telling
 7      agents things of this nature, naturally.
 8      Q.    Okay. And one of the things of that nature that you told
 9      them was that --
10                  MR. WYSHAK: Objection.
11                  MR. STOJILKOVIC: -- if you did not feel --
12                  MR. WYSHAK: Objection.
13                  THE COURT: Mr. Wyshak, I heard you. He heard you.
14      Once is sufficient.
15                  MR. WYSHAK: He's trying to read from a document
16      that's not in evidence.
17                  THE COURT: I understand the objection. Sustained.
18      BY MR. STOJILKOVIC:
19      Q.    You told us today that you made lots of medically
20      inappropriate Subsys prescriptions, right?
21      A.    Correct.
22      Q.    When you met with the agents in April, you told them the
23      exact opposite, right?
24      A.    I don't recall saying that.
25      Q.    If I called the agent who wrote this to the stand and he
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 196 of 235
                                                                          196




 1      says that you told him the exact opposite, would you have any
 2      reason to dispute it?
 3                  MR. WYSHAK: Objection.
 4                  THE COURT: Overruled.
 5      BY MR. STOJILKOVIC:
 6      Q.    You can answer.
 7      A.    I may have reason to dispute it because it would be his
 8      recollection versus mine. So --
 9      Q.    The thing is, Ms. Alfonso, you know full well that you
10      told the government that all your prescriptions were
11      medically appropriate, and the reason you know that --
12                  MR. WYSHAK: Could we have a sidebar, Your Honor.
13                  THE COURT: Yes.
14                  (The following was held at sidebar.)
15                  MR. WYSHAK: Your Honor, now he's doing exactly
16      what he shouldn't be doing. He hasn't been able to get the
17      witness to adopt the statement. She's actually testified
18      that she doesn't think she said that in the way it's written.
19                  THE COURT: Keep your voice down, please.
20                  MR. WYSHAK: You can't use it to impeach her as a
21      prior inconsistent statement.
22                  THE COURT: Keep your voice down, please.
23                  MR. WYSHAK: So now he's just trying to read it the
24      into record.
25                  MR. STOJILKOVIC: I'm actually moving on to
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 197 of 235
                                                                          197




 1      different statements. I'm moving on to sworn statements and
 2      statements with a transcript.
 3                  MR. WYSHAK: That's different.
 4                  MR. LAZARUS: While we're up here, Your Honor.
 5                  I feel where he may go is to the Rule 11 transcript
 6      where there was a colloquy between the court and counsel, not
 7      the defendant, where there was a question about whether it
 8      was an overprescribing case or an overutilization case. And
 9      that would in no way impeach anything she said.
10                  MR. KENDALL: Counsel is her agent.
11                  MR. STOJILKOVIC: She told the court in her
12      sentencing it was not medically inappropriate.
13                  MR. LAZARUS: The kickback charge that she was
14      pleading guilty to, they said that's our position. They
15      asked her about the factual basis, and she said that's right.
16                  MR. STOJILKOVIC: She was there. It was part of
17      her factual plea.
18                  MR. LAZARUS: I'd ask the Court to review, before
19      he reads it into the record, that --
20                  THE COURT: With the jury sitting here in the box?
21                  MR. LAZARUS: Seeing how he's been cross-examining
22      so far, Your Honor, I have no reason to think he's not going
23      to read it into the record.
24                  THE COURT: How long are you going to be on cross?
25                  MR. STOJILKOVIC: This is the key part that I need
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 198 of 235
                                                                          198




 1      to get in front of the jury about the dozens of times she
 2      told the opposite of what she's told us today.
 3                  THE COURT: You're allowed to impeach her, but you
 4      have to do it in the proper way.
 5                  Now, why isn't the lawyer an agent?
 6                  MR. LAZARUS: The way the colloquy, it's not as
 7      simple as a yes-or-no answer. They're talking about what
 8      she's pleaded guilty to, and then the judge says, Is this a
 9      medical necessity case?
10                  I don't have it in front of me. I have it at my
11      table, Your Honor. And the prosecutor says, that's not our
12      position, it's an overutilization case.
13                  And the lawyer says -- her lawyer says something,
14      and then at the end of the facts, they say to her, Is that
15      accurate? She says yes.
16                  As the Court is aware -- I can see the smirk, Your
17      Honor. As the Court is aware, it's a colloquy on a Rule 11
18      to a specific anti-kickback charge. The record just isn't
19      what they want it to be for that.
20                  MR. STOJILKOVIC: Your Honor, if I may respond,
21      that is not a winning argument for two reasons. One, she is
22      there; it's her plea colloquy. The judge tells her at the
23      beginning if you don't understand anything, I'll slow down.
24                  But two, it is classic cross, Giglio. I want to
25      cross her that she pled to a crime based upon a
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 199 of 235
                                                                          199




 1      representation of facts that is 100 percent inconsistent with
 2      what she's testified to today.
 3                  THE COURT: You're allowed to cross her on the
 4      facts that she admitted at the colloquy. What he's saying is
 5      that that is not a fact she admitted to, whether it was
 6      overutilization versus medical necessity.
 7                  MR. STOJILKOVIC: Her lawyer did, and she stood
 8      there and she accepted the plea.
 9                  MS. WILKINSON: She was asked whether it was
10      correct at the end.
11                  MR. STOJILKOVIC: Yes.
12                  MS. WILKINSON: So how could she not be accepting
13      that as a fact?
14                  THE COURT: Someone get me the transcript, please.
15      Do you have the transcript?
16                  MR. STOJILKOVIC: Yes, I do. I can bring it.
17                  Your Honor, this is just the introductory statement
18      about we're going slow. That's not the substance. That's
19      her plea proceeding.
20                  And then, Your Honor, if you pick up from here
21      through here, just for the record that's the court asking the
22      question. Mr. Morabito is the prosecutor, and Mr. McGuigan
23      is her attorney.
24                  MR. LAZARUS: Elements of the charge, Your Honor,
25      but the elements of the kickback charge to prove at trial had
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 200 of 235
                                                                          200




 1      to do with the quid pro quo. It has nothing to do with
 2      medical necessity.
 3                  THE COURT: He says she received remuneration, so
 4      even whether or not there's utilization here.
 5                  MR. LAZARUS: Right. It's ambiguous.
 6                  THE COURT: Hold on. He doesn't take the position
 7      on utilization.
 8                  MR. STOJILKOVIC: But he does take the position --
 9      this is the prosecutor. I'm glad you asked. That's not what
10      we're claiming as the medical necessity. And then after all
11      this, he says that's essentially our understanding.
12                  THE COURT: He says that's what they're claiming,
13      not that it exists.
14                  MR. LAZARUS: It would be different if she were
15      asked to tell the court what she did. That's not what
16      happened. That's not this colloquy.
17                  THE COURT: You don't get that on this. It's not
18      before me -- you can cross-examine on what she's told the
19      government before. That's not an admission on her part.
20                  MR. STOJILKOVIC: Can I ask her that when she had
21      to plead guilty she was not required to admit --
22                  Can I ask her when she had her plea colloquy before
23      the judge that she was not required to admit to medically
24      inappropriate prescriptions?
25                  THE COURT: Yes.
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 201 of 235
                                                                          201




 1                  MR. STOJILKOVIC: May I ask her that no one in that
 2      plea colloquy told her, Judge, that her prescriptions were
 3      medically inappropriate that she heard or saw or witnessed?
 4                  THE COURT: Yes.
 5                  MR. STOJILKOVIC: Thank you.
 6                  MR. LAZARUS: Your Honor, may I just ask, either
 7      counsel to do it or the Court do it, there's no element of
 8      the Anti-Kickback Statute that requires that. They're
 9      totally different crimes. The last two questions, I have no
10      issue with.
11                  MR. KENDALL: It's the promise-reward inducement.
12                  MR. LAZARUS: I don't have an objection to the last
13      two questions.
14                  (End of sidebar.)
15      BY MR. STOJILKOVIC:
16      Q.    Ms. Alfonso, you remember when you went into federal
17      court to plead guilty to the Anti-Kickback Statute violation,
18      right?
19      A.    Correct.
20      Q.    And you remember you were not required to say that any of
21      your Subsys prescriptions were medically inappropriate?
22      A.    I don't understand what you're saying.
23      Q.    You stood there and you listened to everything that was
24      happening that day. It was an important day in your life,
25      right?
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 202 of 235
                                                                          202




 1      A.    It was a life-changing day, but I stood there and
 2      listened and --
 3      Q.    And no one in that room, not you, not your lawyer, not
 4      the prosecutor, ever told the judge that your Subsys
 5      prescriptions were medically inappropriate?
 6      A.    I don't recall exactly what they said to the judge.
 7      Q.    Okay. Wouldn't it have been kind of a big detail if the
 8      judge thought that 80 or 90 percent of your prescriptions
 9      were medically illegitimate?
10                  MR. LAZARUS: Objection.
11                  THE COURT: Sustained.
12      BY MR. STOJILKOVIC:
13      Q.    Ms. Alfonso, never in those 36 meetings with the
14      government before this trial began did you tell federal
15      agents that your Subsys prescriptions were medically
16      inappropriate, right?
17      A.    I don't know.
18      Q.    That would be kind of a big detail to leave out, don't
19      you think?
20      A.    Do I think it would be a big detail to leave out? I
21      don't recall it being left out or not.
22      Q.    Do you realize that if you admitted to that detail you
23      could be facing 20 years rather than five?
24      A.    Well, I don't realize that because I don't know the law
25      like that.
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 203 of 235
                                                                          203




 1      Q.    Now, going back to April. Remember I had asked you about
 2      an interview with the government on April 8, 2015. And I had
 3      asked you about the statements, if any, that you remember
 4      making at that time. The very next day, April 19, 2015, you
 5      gave a written sworn statement, an affidavit, to the State of
 6      Connecticut.
 7                   Do you recall that?
 8      A.    No.
 9                   MR. STOJILKOVIC: Could we have for counsel and the
10      witness what's been marked for identification as
11      Exhibit 6022. It's on the screen, but in case you want the
12      whole thing, there it is.
13      Q.    Do you recognize this as your affidavit?
14      A.    I recognize my signature on the back.
15      Q.    Okay. And it says right under your signature that this
16      was subscribed and sworn on the 9th day of April 2015. Do
17      you see that?
18      A.    Yes.
19      Q.    And in this document, you swore that the orders for
20      prescriptions that you made were based on what you believed
21      the patients needed for their pain. Is that right?
22      A.    Where does it say that?
23      Q.    Page 2, Paragraph 7.
24      A.    Yes. It says, "The orders I gave for the patient
25      medications were based upon what I believed the patients
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 204 of 235
                                                                          204




 1      needed for their pain and directions from Dr. Thimineur as to
 2      how he believed the patients should be managed with pain
 3      medications."
 4      Q.    Okay. Let's focus on that sentence. So you swore that
 5      the orders you gave for patient medications -- there were two
 6      components of it -- number one, were based upon what you
 7      believed the patients needed for their pain, right?
 8      A.    Correct.
 9      Q.    That was your sworn statement the day after you met with
10      federal agents, right?
11      A.    Yes.
12      Q.    And that is the opposite of what you told us today when
13      you said that most of your Subsys prescriptions were
14      medically inappropriate?
15                   MR. LAZARUS: Object, Your Honor. To the
16      characterization.
17                   THE COURT: Overruled.
18      BY MR. STOJILKOVIC:
19      Q.    Please answer the question.
20      A.    What was the question?
21      Q.    That's the opposite of what you told us under oath today?
22      A.    It may appear that way, but I did believe that patients
23      needed pain medication.
24      Q.    But you didn't say just generally. You said that -- you
25      swore in this affidavit that the orders you gave for patient
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 205 of 235
                                                                          205




 1      medications were based upon what you believed the patients
 2      needed for their pain. That's your sworn statement in April
 3      of 2015?
 4      A.    Mm-hmm.
 5      Q.    And you also said, if you can turn to page 3,
 6      Paragraph 9, that you converted patients from fentanyl pops
 7      to Subsys as a preferred drug of choice for fast-acting pain
 8      medication, right?
 9      A.    That's correct.
10      Q.    So as of April 2015, after you had already started
11      talking to the government, you swore that you prescribed
12      based on what you believed the patients needed for their
13      pain, right?
14      A.    Correct. That's what it says.
15      Q.    And you never told the government otherwise until after
16      this trial began and you met with them about a week ago. In
17      your 37th meeting, you told them something new and different,
18      right?
19                  MR. LAZARUS: Your Honor, I object to the form.
20      Improper impeachment. The question is whether she was ever
21      asked and what the answer was that she gave.
22                  THE COURT: He doesn't ask what she was asked. So
23      it's overruled.
24      A.    I don't know if it was mentioned in previous meetings.
25      BY MR. STOJILKOVIC:
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 206 of 235
                                                                          206




 1      Q.    You don't remember mentioning it in any of the previous
 2      36 meetings?
 3      A.    I don't recall.
 4      Q.    And you also told us today that you upped the dose of
 5      Subsys sometimes when it was not medically necessary, right?
 6      A.    Correct.
 7      Q.    I want to ask you about another meeting you had with the
 8      government. You testified in the grand jury, about
 9      September 15, 2015, if you take my representation. Okay?
10                   And the day before you went into the grand jury,
11      you met with agents, right? Does that sound right?
12      A.    Yes.
13      Q.    And that was part of the preparation for what would be
14      your grand jury testimony, right?
15      A.    Correct.
16      Q.    Because agents wanted to make sure -- strike that.
17                   And you certainly would have been careful to try to
18      tell agents the truth as you were preparing for your own
19      grand jury testimony, right? Right?
20      A.    I was careful to tell the truth to the best of my
21      knowledge every time.
22      Q.    Every time?
23      A.    Every time I met with them.
24      Q.    All 36 times?
25      A.    Correct.
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 207 of 235
                                                                          207




 1      Q.    So let me show you this document here, which is a
 2      write-up, and you can put those others aside so you don't
 3      have too many papers in front of you.
 4                    You testified to the grand jury --
 5                    That was here in Boston, right?
 6      A.    Correct.
 7      Q.    -- the day before you met with prosecutors and agents in
 8      this very case, right?
 9      A.    Correct.
10      Q.    And one of the things they asked you about was about
11      upping Subsys dosage. Do you remember that general topic
12      coming up?
13      A.    I believe so, yes.
14      Q.    Could you do me -- can you please turn to page 8 and just
15      to yourself read the paragraph titled "Upping the Dosage of
16      Subsys." It's got a bold header, and it's one paragraph.
17      And let me know when you've had a chance to read it.
18      A.    Done.
19      Q.    Do you recall telling the government what is recounted
20      there in that paragraph?
21      A.    I do not.
22      Q.    Is what is recounted there in that paragraph consistent
23      with what you would have told the government in advance of
24      your grand jury testimony?
25                    MR. LAZARUS: Objection, Your Honor. The witness
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 208 of 235
                                                                          208




 1      says she doesn't recall.
 2                  THE COURT: It's sustained. He can probe her
 3      memory, but that question is sort of difficult to understand.
 4                  MR. STOJILKOVIC: It is, Your Honor. I'll ask a
 5      simpler one.
 6      BY MR. STOJILKOVIC:
 7      Q.    Ms. Alfonso, you would only up the dosage of Subsys to a
 8      patient if you felt it was appropriate for the patient,
 9      right?
10      A.    It does not say that. It does not say I would only up
11      the dosage if I felt it were appropriate for the patient.
12      Q.    You would up the dosage if you felt it were appropriate
13      for the patient?
14      A.    That is what is written here. I didn't write this.
15      Q.    Are you suggesting the agents got it wrong?
16      A.    I am suggesting there may have been a difference in how
17      we heard things. I would certainly try to up dosages on
18      patients that I saw were appropriate for it, but there were
19      also others that I upped it even though it may not have been
20      appropriate.
21      Q.    And that part you didn't tell the agents on September 14,
22      2015?
23      A.    Well, I don't know that I didn't tell them that on that
24      date. I know that I don't see it written here.
25      Q.    Do you have a memory of telling them?
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 209 of 235
                                                                          209




 1      A.    I have a memory of telling them everything that I know
 2      about everything that they asked me.
 3      Q.    Ms. Alfonso, you were asked about a half-dozen times this
 4      morning about medically inappropriate prescriptions, right?
 5      And you were even asked to estimate how many, what percentage
 6      of your Subsys prescriptions were medically inappropriate,
 7      right?
 8      A.    Correct.
 9      Q.    Ms. Alfonso, in the 36 meetings from 2015 to the end of
10      2018, you never once said that a single Subsys prescription
11      you made was medically inappropriate. Right?
12                  MR. LAZARUS: Is that a question?
13      A.    I don't recall that.
14      BY MR. STOJILKOVIC:
15      Q.    And you certainly never put a percentage on that until
16      after this trial began, right?
17      A.    I don't recall.
18      Q.    And the reason you didn't do that, Ms. Alfonso, is you
19      know that when it comes to your own case and what happens to
20      you, you want things to go well, right?
21      A.    Well, of course I want things to go well.
22      Q.    You don't want the judge to think you're a horrible
23      person, do you?
24      A.    I don't care if the judge thinks I'm a horrible person
25      because maybe I am a horrible person. But the bottom line is
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 210 of 235
                                                                          210




 1      I have to tell the truth for my own case, and that's it
 2      regardless of what kind of person I am.
 3      Q.    As part of telling the truth, you never told -- let's
 4      take it one at a time.
 5                  You've never told the judge in your case that you
 6      made a single medically inappropriate Subsys prescription?
 7      A.    I don't recall.
 8      Q.    You never told the prosecutor in your case that you've
 9      made a single inappropriate -- medically inappropriate Subsys
10      prescription?
11                  MR. LAZARUS: Objection, again, Your Honor. He
12      hasn't asked her whether she was asked that question and gave
13      that answer. It's improper impeachment.
14                  THE COURT: Overruled.
15      BY MR. STOJILKOVIC:
16      Q.    Never told the prosecutor in your case that, right?
17      A.    I don't recall.
18      Q.    Never told anyone, any federal agent that until about a
19      week and a half ago. You understand -- well, let me ask it a
20      different way.
21                  When you met with the government about a week and a
22      half ago, you were asked to look at some patient files,
23      right?
24      A.    Correct.
25      Q.    And that's when you were also asked to make estimates
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 211 of 235
                                                                          211




 1      about medically inappropriate prescriptions and try to put a
 2      percentage on them, right?
 3      A.    That, I recall.
 4      Q.    And when you started saying that, did any of the people
 5      you met with remind you of the consequences of lying to
 6      federal agents?
 7      A.    Just about every time I've spoken to a federal agent, I
 8      am reminded of the consequences.
 9      Q.    But nobody in that meeting a week ago said, hey, why
10      didn't you tell us this in the prior 36 meetings?
11      A.    I don't recall that anybody did say that to me.
12      Q.    And they didn't threaten to go to your judge and tell him
13      before he sentences you that you are now saying you made lots
14      of medically inappropriate prescriptions?
15      A.    Federal agents have never threatened me.
16                  MR. LAZARUS: Objection.
17                  THE COURT: Sustained.
18      BY MR. STOJILKOVIC:
19      Q.    Now, you also told -- let me strike that.
20                  When you would put people on Subsys, if they had a
21      problem with it, you would take them off, right?
22      A.    I believe so.
23      Q.    All right. So you're not testifying here that you kept
24      people on Subsys even after thinking that they were having
25      problems with the drug?
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 212 of 235
                                                                          212




 1      A.    I don't recall every single patient. So I cannot say
 2      definitively one way or another.
 3      Q.    Well, so you cannot say that I ever kept a patient on
 4      Subsys when you came to think that it was not right for them?
 5      A.    I cannot say that I kept on a patient on Subsys that came
 6      in with complaints about Subsys.
 7      Q.    Ms. Alfonso, you would agree that it's not fair to tell
 8      agents, prosecutors one thing when the case is about you and
 9      something different when someone else's freedom is at stake?
10                   MR. LAZARUS: Objection.
11                   THE COURT: Basis?
12                   MR. LAZARUS: Fair, Your Honor?
13                   THE COURT: Overruled.
14      A.    Do I think it's fair?
15      BY MR. STOJILKOVIC:
16      Q.    Yes.
17      A.    No, not fair.
18      Q.    Ms. Alfonso, are you aware that the defendants in this
19      case have been charged with a racketeering conspiracy?
20      A.    I actually was not completely aware of what their charges
21      were.
22      Q.    Okay. You did not plead guilty to a racketeering
23      conspiracy, right?
24      A.    That is true.
25      Q.    You didn't plead guilty to any kind of conspiracy, right?
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 213 of 235
                                                                          213




 1      A.    No.
 2      Q.    My question is bad.
 3                  You did not plead guilty to a conspiracy, correct?
 4      A.    Correct.
 5      Q.    You did not plead guilty to making any medically
 6      inappropriate prescriptions, correct?
 7      A.    That is correct.
 8      Q.    Now, I also want to clear up something you mentioned
 9      towards the end of your testimony on direct that you got in
10      trouble with the State of Connecticut for not examining
11      certain patients. Did I understand that correctly?
12      A.    That is correct.
13      Q.    That was unrelated to Subsys, right?
14      A.    Correct.
15      Q.    That's not something that Natalie Babich or Jessica Crane
16      put you up to?
17      A.    No.
18      Q.    But Natalie Babich and Jessica Crane did put you up to
19      sham speaker events, right?
20      A.    I wouldn't say they put me up to it, but I knowingly did
21      it.
22      Q.    And they knew you were doing it because they were there?
23      A.    I don't know what they knew. I would assume.
24      Q.    Well, if Natalie Babich goes to 20 dinners with you and
25      there's not a slide deck and not an educational presentation,
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 214 of 235
                                                                          214




 1      do you think it's safe to venture that she realized you
 2      weren't giving a real speech?
 3      A.    Yes.
 4      Q.    And same with Jessica Crane when she was there?
 5      A.    Mm-hmm.
 6      Q.    And they put pressure on you to prescribe?
 7      A.    Yes.
 8      Q.    And you knew that if they did what they wanted you would
 9      get more money in speaker payments?
10      A.    Correct.
11      Q.    And you knew that if you did that, there would also be
12      more money going to Natalie Babich and Jessica Crane in
13      bonuses?
14      A.    I have no idea what they were paid or how they were paid.
15      Q.    Didn't you testify on direct that you had conversations
16      with them, and they'd try to get you to change your
17      prescription patterns because it would also financially help
18      them?
19      A.    They said "they get more money." I don't know who "they"
20      was. I don't know how they got paid.
21      Q.    And you don't get to choose who you cooperate against,
22      right?
23      A.    Correct.
24      Q.    You just come when the government asks you to come and
25      testify, right?
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 215 of 235
                                                                          215




 1      A.    Yes.
 2      Q.    Fair to say that you have a lot more to tell us about
 3      Natalie Babich and Jessica Crane than you do about any
 4      defendant in this case?
 5                   MR. LAZARUS: Objection.
 6                   THE COURT: Sustained.
 7      BY MR. STOJILKOVIC:
 8      Q.    You told us on direct that you interacted with Mike
 9      Babich, right?
10      A.    I have met him.
11      Q.    You heard him also give speeches, right?
12      A.    Correct.
13      Q.    And you know Alec Burlakoff, right?
14      A.    I've met him and heard him speak.
15      Q.    And you interacted with Matt Napoletano, right?
16      A.    Yes.
17      Q.    And he ran the speaker program at Insys, right?
18      A.    I'm not sure. I know he was in marketing and I know that
19      I had small talk with him during speaker programs, during the
20      training.
21      Q.    In fact, Matt Napoletano is the Insys executive that you
22      interacted with the most, right?
23      A.    Out of all of them, yes.
24      Q.    But he's not a defendant in this case?
25      A.    No.
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 216 of 235
                                                                          216




 1      Q.    Now, you told us some on direct about your work at
 2      Comprehensive Pain, and you said that Dr. Thimineur owned the
 3      practice, right?
 4      A.    Correct.
 5      Q.    And for a time there were a couple of other doctors
 6      there, but then they went away, right?
 7      A.    Correct.
 8      Q.    And there were other registered nurses there --
 9      A.    One registered nurse and other APRN's.
10      Q.    I apologize. And the APRN's like yourself were also
11      authorized to prescribe narcotics?
12      A.    Correct.
13      Q.    And Dr. Thimineur was authorized to prescribe narcotics?
14      A.    Correct.
15      Q.    And over time it might be the case that you would see a
16      patient for one visit and make a prescription, and then the
17      next time they come in, that patient is seen by a different
18      APRN?
19      A.    True.
20      Q.    And there would be times that you would either renew a
21      prescription that either Dr. Thimineur or another APRN would
22      have written for a patient, right?
23      A.    True.
24      Q.    And there would be times when it was the opposite, that
25      another APRN would renew another prescription that you had
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 217 of 235
                                                                          217




 1      written, correct?
 2      A.    Correct.
 3      Q.    But Dr. Thimineur was not in the Insys speaker program,
 4      to your knowledge?
 5      A.    Correct.
 6      Q.    And neither were the other APRNs at Comprehensive Pain?
 7      A.    Correct.
 8      Q.    As far as you know, they had financially nothing to gain
 9      from Subsys prescriptions?
10      A.    Correct.
11      Q.    Are you aware that they did, in fact, renew a number of
12      Subsys prescriptions that you originally made?
13      A.    It would stand to reason that they would have.
14      Q.    You're not testifying here today that they made medically
15      inappropriate prescriptions because of some kind of financial
16      arrangement with Insys?
17      A.    I am not testifying to that.
18      Q.    Now, the patients at Comprehensive Pain had a variety of
19      pain issues. Fair?
20      A.    Correct.
21      Q.    You saw a lot of patients that had severe and intractable
22      pain?
23      A.    Yes.
24      Q.    It was the kind of pain that wasn't really being helped?
25      A.    Correct.
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 218 of 235
                                                                          218




 1      Q.    Some of them had surgeries in the past, but the surgeries
 2      didn't resolve the pain issue?
 3      A.    True.
 4      Q.    And many patients in the practice had been in the
 5      practice for a long period of time?
 6      A.    Correct.
 7      Q.    Many 10 or 20 years in the practice. Fair?
 8      A.    I believe so.
 9      Q.    So they were already in the practice long before you
10      joined?
11      A.    Oh, yes.
12      Q.    And most of the patients in Comprehensive Pain were on
13      fairly high doses of narcotics?
14      A.    True.
15      Q.    And you treated patients with a variety of narcotics,
16      including opioids? You prescribed opioids to a lot of
17      patients at Comprehensive Pain?
18      A.    Yes.
19      Q.    And you prescribed fentanyl, in particular, in various
20      delivery forms?
21      A.    Correct.
22      Q.    Including Duragesic, which is the fentanyl patch, right?
23      A.    Correct.
24      Q.    And you had done all of that before Subsys even came on
25      the market. Fair?
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 219 of 235
                                                                          219




 1      A.    I don't know when -- when did it come on the market?
 2      Q.    Subsys came on the market in the spring of 2012.
 3      A.    Oh. Then probably not because I didn't start until 2012
 4      in May.
 5      Q.    Are you sure you didn't start in 2011 in May?
 6      A.    Start practicing?
 7      Q.    Start part-time at --
 8      A.    2012, I thought.
 9      Q.    I might come back to that in a little bit.
10                   You had certainly prescribed other opioids before
11      you first made a Subsys prescription?
12      A.    Correct.
13      Q.    And you talked on direct about a class of opioids called
14      ROO's, right?
15      A.    Correct.
16      Q.    And I just want to make sure we're using the same
17      terminology. In this class, you would include Actiq, right?
18      A.    Yes.
19      Q.    Fentora?
20      A.    Yes.
21      Q.    Lazanda?
22      A.    I believe so.
23      Q.    Abstral?
24      A.    I believe so.
25      Q.    And then Subsys when it came out?
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 220 of 235
                                                                          220




 1      A.    Correct.
 2      Q.    Okay. And so we've also been calling those kinds of
 3      opioids TIRFs. Have you heard the term "TIRF" before?
 4      A.    Yes.
 5      Q.    So if I call them TIRFs, we understand each other?
 6      A.    Yes.
 7      Q.    You had prescribed other TIRFs before Subsys, right?
 8      A.    Yes.
 9      Q.    And one reason you did that is that you saw benefits in
10      certain cases to having a powerful but short-acting opioid,
11      right?
12      A.    That was one reason I would have done that, yes.
13      Q.    In other words, without short-acting opioids, the only
14      way to treat breakthrough pain is to raise the quantity of a
15      longer-acting opioid, and that's not ideal, right?
16      A.    I wouldn't say that's the only way, but --
17      Q.    Well, that's something that --
18      A.    Nor would I say that that's not ideal because sometimes
19      it is ideal depending on the patient.
20      Q.    Well, you understand what breakthrough pain is, right?
21      A.    Yes.
22      Q.    And so that's above and beyond the level of pain the
23      patient normally has. They're spikes, right?
24      A.    Right.
25      Q.    And the patient needs something to help them deal with
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 221 of 235
                                                                          221




 1      that spike, right?
 2      A.    Correct.
 3      Q.    Now, a long-acting opioid stays in your system for
 4      longer, right?
 5      A.    Correct.
 6      Q.    And so if you need the pain relief all the way to make
 7      that spike not hurt through a long-acting opioid, you have to
 8      raise the amount of the long-acting opioid the patient is on?
 9      A.    Correct.
10      Q.    And a downside of that is because it's long-acting, then
11      they're kind of zonked out on it long after the spike passes.
12      Fair?
13      A.    Not fair. Because that's not totally true. They develop
14      a tolerance to the higher dosage, and they're not zonked out,
15      as you say. So I would not agree to that. I would agree
16      that it is not always the best option to raise the
17      long-acting.
18      Q.    High quantities of opioids can affect certain aspects of
19      how people function, right?
20      A.    Yes.
21      Q.    If somebody is on a high quantity of the fentanyl patch,
22      that does place some limitations on their functioning. Fair?
23      A.    I think their pain probably placed limitations on their
24      functioning prior to the high quantity or high-dosage patch,
25      for example, because there are a lot of patients,
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 222 of 235
                                                                          222




 1      particularly the patients in that practice who are on large
 2      quantities of opioids and were able to function better as a
 3      result than what they were without it. So that's not fair to
 4      say.
 5      Q.     Sure. Pain meds better than no pain meds in a lot of
 6      situations, right?
 7      A.     That's an opinion. I'm not sure. It depends on the
 8      patient.
 9      Q.     Ms. Alfonso, you prescribed Fentora and Actiq to people
10      because you thought they needed it, right?
11      A.     Sometimes I did, yes.
12      Q.     Sometimes or all the time?
13      A.     No. Sometimes. Because a lot of times when I got into
14      that practice, a lot of patients were on Actiq already. I
15      renewed their prescriptions.
16      Q.     And you did that because you thought they needed it or
17      you didn't care?
18      A.     Actually if you look at some of these, and I just read
19      it, sometimes I wanted to decrease medications, and I was
20      told by the doctor not to.
21      Q.     Did you ever prescribe Fentora to someone when you
22      thought they didn't need it?
23      A.     I don't recall.
24      Q.     That's not a very confident answer, is it?
25      A.     No, it's not.
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 223 of 235
                                                                          223




 1                  MR. WYSHAK: Objection.
 2                  THE COURT: Sustained.
 3      BY MR. STOJILKOVIC:
 4      Q.    You were not bribed to prescribe Fentora, right?
 5      A.    That's correct.
 6      Q.    But you still might have prescribed it, you're telling us
 7      now, to someone who didn't need?
 8      A.    I don't recall.
 9      Q.    And you were not bribed to prescribe Actiq, right?
10      A.    Correct.
11      Q.    But you still might have prescribed to someone who
12      doesn't need it?
13      A.    Correct.
14      Q.    You weren't bribed to put people on the Duragesic patch,
15      right?
16      A.    Correct.
17      Q.    But you still might have prescribed it to someone who
18      doesn't need it?
19      A.    Correct.
20      Q.    So you're just generally not very confident in the
21      medical decisions you made?
22      A.    Clearly I wasn't a very good APRN, which is why I'm no
23      longer practicing and going to prison.
24      Q.    And you're hoping the amount of time you do in prison
25      will be less because of what you're telling us here today?
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 224 of 235
                                                                          224




 1      A.    Wrong. I'm hoping that the amount of time that I spend
 2      in prison is less because I'm truthful.
 3      Q.    And the truth is that sitting here today you don't have a
 4      lot of confidence in the medical decisions you made either
 5      about Subsys or about other drugs you prescribed?
 6      A.    I don't recall all the other drugs I prescribed and what
 7      my judgment was with those medications.
 8      Q.    You started prescribing Subsys in 2012. Fair?
 9      A.    Yes.
10      Q.    And when you learned about Subsys, you learned that it
11      had a faster absorption rate than other TIRFs?
12      A.    Correct.
13      Q.    It was a spray delivery?
14      A.    Correct.
15      Q.    It didn't have sugar in it?
16      A.    Correct.
17      Q.    And so it wouldn't rot your teeth or have problems for
18      diabetic patients?
19      A.    Correct.
20      Q.    Long before anyone bribed you, you believed in Subsys,
21      right?
22      A.    I believed that it was good for some patients, yes.
23      Q.    If I were to ask you a simple yes-or-no question whether
24      you ever believed in Subsys, what's your answer?
25      A.    I can't answer that yes or no. I just answered it. I
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 225 of 235
                                                                          225




 1      said, yes, I believe that Subsys is as good a medication as
 2      many of the others.
 3      Q.    You did answer it yes or no when you met with federal
 4      agents.
 5                   MR. WYSHAK: Is that a question?
 6      BY MR. STOJILKOVIC:
 7      Q.    Do you remember telling federal agents how you would
 8      answer that question?
 9      A.    No.
10                   MR. STOJILKOVIC: Court's indulgence.
11      BY MR. STOJILKOVIC:
12      Q.    Do you remember being interviewed by federal agents in
13      November 15 of last year, so November 15, 2018? Does that
14      sound about right?
15      A.    I don't remember it.
16      Q.    Do you have any reason to dispute that you had a
17      telephonic interview then?
18      A.    No.
19      Q.    And November 15, 2018, is more recent than some of the
20      other interviews we've talked about. Fair to say?
21      A.    Yes.
22                   MR. STOJILKOVIC: If I may approach the witness,
23      Your Honor?
24                   THE COURT: Yes.
25      BY MR. STOJILKOVIC:
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 226 of 235
                                                                          226




 1      Q.    Do you remember text-messaging an agent around this time
 2      and asking him to call you?
 3      A.    No.
 4      Q.    Did you ever text-message an agent about this case and
 5      ask him to call you?
 6      A.    I don't recall.
 7      Q.    Take a look at this document, just to yourself, not out
 8      loud. Read the first paragraph.
 9      A.    Okay.
10      Q.    Does that refresh your recollection on whether you texted
11      an agent?
12      A.    No. No. It's possible that I texted.
13      Q.    Ms. Alfonso, do you have memory problems?
14      A.    Clearly.
15      Q.    Do you recall ever having a phone call with Agent
16      Wisnaskas around this time?
17      A.    I had many phone calls with agents.
18      Q.    Do you recall having a call with Agent Wisnaskas because
19      you were concerned about something you would have to say at
20      trial?
21      A.    I don't remember it.
22      Q.    Look at the -- and read to yourself the last full
23      paragraph on that page.
24      A.    Mm-hmm.
25      Q.    Let me know when you've had a chance to do so.
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 227 of 235
                                                                          227




 1      A.     I've read it.
 2      Q.     Do you recall wanting to bring up something to the agent
 3      because you were afraid or you were concerned about getting
 4      asked a certain question at trial?
 5      A.     Correct. I was concerned because I did believe in the
 6      effectiveness of Subsys, much like I believe in the
 7      effectiveness of most opiates.
 8      Q.     Why does it concern you that you believed in the
 9      effectiveness of Subsys? Why was that a concern to you ahead
10      of your testimony?
11      A.     I don't remember.
12      Q.     Is it because you see your job here today as trying to
13      help the government and make the defendants look bad?
14                  MR. LAZARUS: Objection.
15                  THE COURT: Overruled.
16      A.     So no, it's not, actually. If this was last year, as I
17      recall, it was a follow-up because I felt like I had said
18      something when I spoke to them in person and that it was
19      misheard or misunderstood. And I wanted that to be
20      clarified.
21      BY MR. STOJILKOVIC:
22      Q.     And what you wanted to be clarified was that if you were
23      asked a simple yes-or-no question at trial about whether you
24      believe in Subsys, your truthful answer would be yes, you
25      did?
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 228 of 235
                                                                          228




 1      A.    I do believe in Subsys.
 2      Q.    Okay. You mentioned the TIRF REMS program on direct. Do
 3      you remember that?
 4      A.    Yes.
 5      Q.    Do you recall mentioning the TIRF REMS program?
 6      A.    I said yes.
 7      Q.    Oh, I'm sorry.
 8                   And you complied with the requirements of the TIRF
 9      REMS program when you were prescribing Subsys, right?
10      A.    Yes.
11      Q.    Just like you did when you were prescribing Fentora or
12      Actiq?
13      A.    Yes.
14      Q.    You had a discussion with your patients about the topics
15      required to be covered under TIRF REMS?
16      A.    Correct.
17      Q.    You talked about the benefits and risks of the drugs?
18      A.    Yes.
19      Q.    And the patient had to signal their agreement to take the
20      medication, correct?
21      A.    Correct.
22      Q.    And you also had the patients, pursuant to the policy of
23      your employer, sign the pain contract, right?
24      A.    Correct.
25      Q.    And you gave patients toxicology screens at some interval
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 229 of 235
                                                                          229




 1      in time, right?
 2      A.    Correct.
 3      Q.    And if a patient told you that they were having trouble
 4      with Subsys, you would reevaluate whether they should be on
 5      it, right?
 6      A.    Yeah, I suppose I would.
 7      Q.    Some patients complained about irritation under the
 8      tongue. Do you remember that?
 9      A.    Correct.
10      Q.    It was not a majority, but it was some percentage that
11      had that experience?
12      A.    Correct.
13      Q.    And that's because you spray it under the tongue, right?
14      A.    Right.
15      Q.    And when a patient would tell you about that, you would
16      switch them to a different drug, right?
17      A.    I don't know.
18      Q.    You knew back when you were testifying under oath in the
19      grand jury?
20      A.    Yeah. I don't know if I did that with every patient is
21      what I'm saying.
22      Q.    You understood it was a crime to not testify truthfully
23      in the grand jury, correct?
24      A.    Mm-hmm. Mm-hmm.
25                  MR. STOJILKOVIC: Could I have the grand jury
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 230 of 235
                                                                          230




 1      transcript, please?
 2                   THE COURT: Let me know when you reach a good
 3      stopping place.
 4                   MR. STOJILKOVIC: Your Honor, I have just two
 5      questions on this.
 6                   THE COURT: That's fine.
 7      BY MR. STOJILKOVIC:
 8      Q.    I'm handing you your grand jury transcript of your sworn
 9      testimony.
10      A.    Yes.
11      Q.    Can you please turn to page 96. And I'd like to direct
12      your attention to the bottom of the page, starting at
13      line 24.
14                   Were you asked and did you answer as follows:
15                   "QUESTION: Let's talk a bit about first, did you
16      know whether any of the -- about any adverse effects your
17      patients may have had with Subsys?
18                   "ANSWER: Some patients complained of irritation in
19      their, you know, like it was irritating under their tongue
20      when they sprayed it.
21                   "QUESTION: Okay. Anything else?
22                   "ANSWER: That was the biggest complaint.
23                   "How often would that happen?
24                   "ANSWER: Not very often. But I mean maybe
25      10 percent, 20 percent of the time.
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 231 of 235
                                                                          231




 1                  "QUESTION: When you heard that complaint, did you
 2      then switch the patients to a different drug?
 3                  "ANSWER: Correct."
 4                  Do you see that?
 5      A.    I do. Then that is accurate because that was from 2015
 6      and far closer than now.
 7      Q.    Right. Because your memory of the particular events of
 8      prescriptions and circumstances was more accurate in 2015
 9      than it is now?
10      A.    Certainly.
11                  MR. STOJILKOVIC: That's a good stopping point,
12      Your Honor.
13                  THE COURT: All right. So we'll see you at 9:00
14      tomorrow morning. And we'll have you out of here by 1:00,
15      hopefully ahead of the weather. Keep an open mind. Don't
16      talk to anyone about the case. No social media. No media
17      contact about it. And no homework. We'll see you all
18      tomorrow morning.
19                  THE CLERK: All rise for the jury.
20                  (The jury exits the courtroom.)
21                  THE COURT: All right. So see everyone at 9:00
22      tomorrow. You're excused for the day. How much longer do
23      you have with her?
24                  MR. STOJILKOVIC: Your Honor, I have a bit left,
25      including on the specific patients.
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 232 of 235
                                                                          232




 1                  THE COURT: Will we get beyond her tomorrow?
 2                  MR. YEAGER: I hope so.
 3                  MR. LAZARUS: I believe so.
 4                  MS. WILKINSON: Babich?
 5                  MR. YEAGER: Babich is after that.
 6                  (Court recessed at 4:03 p.m.)
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 233 of 235
                                                                          233




 1                              - - - - - - - - - - - -
 2                                   CERTIFICATION
 3

 4                  I certify that the foregoing is a correct
 5      transcript of the record of proceedings in the above-entitled
 6      matter to the best of my skill and ability.
 7

 8

 9      /s/ Rachel M. Lopez
10      /s/ Joan M. Daly                          February 11, 2019.
11

12      ______________________                    ____________________
13      Raichel M. Lopez, CRR
        Joan M. Daly, RMR, CRR                    Date
14      Official Court Reporter
15

16

17

18

19

20

21

22

23

24

25
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 234 of 235
                                                                           234




 1                      TABLE OF CONTENTS -- Morning Session
 2

 3                                  TRIAL WITNESSES
 4      On behalf of the Plaintiff:                                       Page
 5       KIM FORDHAM
 6                By Ms. Miner                                             22
 7                By Mr. Lazarus                                           61
 8                By Ms. Miner                                             68
 9       HEATHER ALFONSO
10                By Mr. Lazarus                                           70
11

12

13                                      EXHIBITS
14                                                                    Admitted
15       Number 1836 and 1836.2                                           101
16       Number 1837                                                      109
17       Number 1838                                                      104
18       Number 1839 and 1839.2                                            98
19       Number 6114                                                       59
20       Number 6118                                                       28
21       Number 6125                                                       60
22       Number 6126                                                       24
23       Number 6127                                                       27
24       Number 6129                                                       69
25
     Case 1:16-cr-10343-ADB Document 896 Filed 07/24/19 Page 235 of 235
                                                                             235




 1                     INDEX OF WITNESSES - Afternoon Session
 2
        WITNESS                                                           PAGE
 3

 4      HEATHER ALFONSO
 5         Cross Examination By Mr. Stojilkovic................            71
 6

 7

 8

 9
                                     E X H I B I T S
10

11
        Government Exhibit                                          Received
12
           754          .....................................              30
13
           755          .....................................              49
14
           1004         .....................................              49
15
           1006         .....................................              49
16
           1057         .....................................              49
17
           1854         .....................................              49
18
           1906         .....................................              66
19
           1908         .....................................              65
20

21

22

23

24

25
